 



EXHIBIT 10.1

2003 Amended and Restated Credit Agreement
(December 16, 2003)

$15,000,000.00 2 Year Facility Loan

CoBank, ACB,
As Administrative Agent,
And As a Syndication Party,

U.S. AgBank, FCB),
As a Syndication Party,

As Lenders,

and

The National Cooperative Refinery

Association, Inc.,
as Borrower

     
Prepared by
   
Richard M. Koon, Esq.
Holland & Hart, LLP
  (COBANK LOGO) [c84158c8415800.gif]
Suite 3200
   
555 17th Street
Denver, CO 80202
  (FUELS LOGO) [c84158c8415801.gif]
(303) 295-8545
   

Holland & Hart LLP

Denver • Aspen • Boulder • Colorado Springs • Denver Tech Center • Billings •
Boise • Cheyenne
Jackson Hole • Salt Lake City • Santa Fe • Washington, D.C.

 



--------------------------------------------------------------------------------



 



BINDER OF LOAN DOCUMENTS

2003 AMENDED AND RESTATED
CREDIT AGREEMENT

     
Borrower:
  NATIONAL COOPERATIVE REFINERY ASSOCIATION, INC.      
Lenders:
  CoBANK, ACB, as Administrative Agent, Syndication Agent, Documentation Agent,
and Collateral Agent, as a Syndication Party      
Loan:
  $15,000,000 2-Year Facility Loan      
Date:
  December 16, 2003

INDEX



1.   2003 Amended and Restated Credit Agreement



A.   Exhibits

     
Exhibit 1.21
  Compliance Certificate
Exhibit 1.76
  Subsidiaries
Exhibit 2.3
  2-Year Borrowing Notice Form
Exhibit 2.4
  2-Year Facility Note Form
Exhibit 8.3
  Litigation
Exhibit 8.8
  Payment of Taxes
Exhibit 8.9
  Required Licenses
Exhibit 8.10
  Employee Benefit Plans
Exhibit 8.11
  Equity Investments
Exhibit 8.14
  Intellectual Property
Exhibit 11.1
  Existing Indebtedness
Exhibit 14.25
  Syndication Acquisition Agreement
Exhibit 14.27
  Wire Instructions



B.   Schedule 1 (Syndication Parties and Individual Commitments)



2.   $7,500,000.00 2-Year Facility Note payable to CoBank   3.   $7,500,000.00
2-Day Facility Note payable to U.S. AgBank, FCB   4.   Secretary’s Certificate
and Borrowing Resolution

 



--------------------------------------------------------------------------------



 



5.   Evidence of Insurance   6.   Appointment of Agent for Service of Process  
7.   Opinion of Borrower’s Counsel   8.   Compliance Certificate (as of
8/31/2003)

2



--------------------------------------------------------------------------------



 



1



--------------------------------------------------------------------------------



 



2003 AMENDED AND RESTATED CREDIT AGREEMENT

(2-YEAR REVOLVING LOAN)

BY AND BETWEEN

COBANK, ACB,

AS ADMINISTRATIVE AGENT, SYNDICATION AGENT, DOCUMENTATION AGENT, AND
COLLATERAL AGENT, AND AS A SYNDICATION PARTY,

U.S. AGBANK, FCB

AS A SYNDICATION PARTY

AND

NATIONAL COOPERATIVE REFINERY ASSOCIATION

AS BORROWER

DATED AS OF DECEMBER 16, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINED TERMS
    2  
1.1   Administrative Agent’s Office
    2  
1.2   Advance
    2  
1.3   Advance Date
    2  
1.4   Affiliate
    2  
1.5   Aggregate LC Commitment
    2  
1.6   Aggregate 2-Year Commitment
    2  
1.7   Applicable Lending Office
    2  
1.8   Available 2-Year Amount
    2  
1.9   Bank Debt
    3  
1.10 Banking Day
    3  
1.11 Base Rate
    3  
1.12 Borrower’s Account
    3  
1.13 Borrower Benefit Plan
    3  
1.14 Borrower Pension Plan
    3  
1.15 Capital Leases
    3  
1.16 Closing Date
    4  
1.17 Code
    4  
1.18 Committed Letter of Credit Fee
    4  
1.19 Committed 2-Year Advances
    4  
1.20 Commitment Fee Factor
    4  
1.21 Compliance Certificate
    4  
1.22 Cooperative
    4  

i



--------------------------------------------------------------------------------



 



         
1.23 [INTENTIONALLY OMITTED]
    4  
1.24 Debt
    4  
1.25 Default Interest Rate
    4  
1.26 EBIT
    4  
1.27 EBITDA
    5  
1.28 Environmental Laws
    5  
1.29 ERISA Affiliate
    5  
1.30 Excess Working Capital
    5  
1.31 Fiscal Quarter
    5  
1.32 Fiscal Year
    5  
1.33 Funding Share
    5  
1.34 GAAP
    5  
1.35 Good Faith Contest
    5  
1.36 Governmental Authority
    6  
1.37 Hazardous Substances
    6  
1.38 Indebtedness
    6  
1.39 Individual Outstanding 2-Year Obligations
    6  
1.40 Individual 2-Year Commitment
    6  
1.41 Individual 2-Year Lending Capacity
    7  
1.42 Individual 2-Year Pro Rata Share
    7  
1.43 Interest Expense
    7  
1.44 Investment
    7  
1.45 Issuance Fee
    7  
1.46 Letters of Credit
    7  

ii



--------------------------------------------------------------------------------



 



         
1.47 Letter of Credit Bank
    7  
1.48 LIBO Rate
    8  
1.49 LIBOR Margin
    8  
1.50 Lien
    8  
1.51 Loan Documents
    8  
1.52 Material Adverse Effect
    8  
1.53 Material Agreements
    8  
1.54 Member
    8  
1.55 Member Loan
    8  
1.56 Member Percentage
    8  
1.57 Member Product Receivables
    9  
1.58 Multiemployer Plan
    9  
1.59 Net Income
    9  
1.60 Net Worth
    9  
1.61 Operating Lease
    9  
1.62 Organization Documents
    9  
1.63 Overnight Funding Commitment
    9  
1.64 Overnight Lender
    9  
1.65 Patronage Refunds
    9  
1.66 Person
    9  
1.67 Plan
    9  
1.68 Potential Default
    10  
1.69 Principal Agreements
    10  
1.70 Prohibited Transaction
    10  

iii



--------------------------------------------------------------------------------



 



         
1.71 Quarter
    10  
1.72 Reportable Event
    10  
1.73 Required Lenders
    10  
1.74 Restricted Payments
    10  
1.75 Security Documents
    10  
1.76 Subsidiary
    10  
1.77 Subordinated Member Loans
    11  
1.78 Syndication Parties
    11  
1.79 2-Year Availability Period
    11  
1.80 2-Year Facility
    11  
1.81 2-Year Loan or Loans
    11  
1.82 2-Year Maturity Date
    11  
1.83 2-Year Note or Notes
    11  
1.84 Working Capital
    11  
ARTICLE 2. 2-Year LOAN
    13  
2.1 2-Year Loan
    13  
2.1.1 Individual 2-Year Lending Capacity
    13  
2.1.2 Individual 2-Year Pro Rata Share
    13  
2.2    Available 2-Year Amount
    13  
2.3    Borrowing Notice
    13  
2.4    Promissory Notes
    14  
2.5    Overnight Advances
    14  
2.6    Syndication Party Records
    15  
2.7    Use of Proceeds
    15  

iv



--------------------------------------------------------------------------------



 



         
2.8   Syndication Party Funding Failure
    15  
2.9   Overnight Lender Funding Failure
    15  
2.10 Reduction of Aggregate 2-Year Commitment
    16  
2.11 Treatment of Existing Advances
    16  
ARTICLE 3. LETTER OF CREDIT FACILITY
    16  
3.1   Committed Letters of Credit
    16  
3.1.1 Request for Committed Letter of Credit
    16  
3.1.2 Notification of the Administrative Agent
    17  
3.2   Issuance of Committed Letters of Credit
    17  
3.2.1 Available Amount
    17  
3.2.2 Availability
    17  
3.2.3 Fees
    17  
3.2.4 Treatment of Draws
    17  
3.3   Negotiated Letters of Credit
    17  
3.3.1 Request for Negotiated Letter of Credit
    18  
3.3.2 Notification of the Administrative Agent
    18  
3.4   Issuance of Negotiated Letters of Credit
    18  
3.4.1 Available Amount
    18  
3.4.2 Availability
    18  
3.4.3 Fees
    18  
3.4.4 Treatment of Draws
    19  
3.4.5 Reimbursement of Draws
    19  
3.5   Reimbursement Obligation Unconditional
    19  
3.6   Cash Collateral Account
    19  

v



--------------------------------------------------------------------------------



 



         
ARTICLE 4. INTEREST AND FEES
    20  
4.1 Interest
    20  
4.1.1 Base Rate Option
    20  
4.1.2 LIBO Rate Option
    20  
4.2 Additional Provisions for LIBO Rate Loans
    21  
4.2.1 Limitation on LIBO Rate Loans
    21  
4.2.2 LIBO Rate Loan Unlawful
    21  
4.3 Default Interest Rate
    22  
4.4 Interest Calculation
    22  
4.5 Fees
    22  
4.5.1 Commitment Fee
    22  
4.5.2 Administrative Fee
    22  
ARTICLE 5. PAYMENTS; FUNDING LOSSES
    22  
5.1 Principal Payments
    22  
5.2 Interest Payments
    23  
5.3 Application of Principal Payments
    23  
5.4 Manner of Payment
    23  
5.5 Voluntary Prepayments
    23  
5.6 Mandatory Prepayments
    24  
5.7 Funding Losses
    24  
5.8 Distribution of Principal and Interest Payments
    24  
ARTICLE 6. BANK EQUITY INTERESTS
    24  
ARTICLE 7. SECURITY
    25  
7.1 Borrower’s Assets
    25  

vi



--------------------------------------------------------------------------------



 



         
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
    26  
8.1 Organization, Good Standing, Etc.
    26  
8.2 Corporate Authority, Due Authorization; Consents
    26  
8.3 Litigation
    26  
8.4 No Violations
    26  
8.5 Binding Agreement
    27  
8.6 Compliance with Laws
    27  
8.7 Principal Place of Business
    27  
8.8 Payment of Taxes
    27  
8.9 Licenses and Approvals
    27  
8.10 Employee Benefit Plans
    28  
8.11 Equity Investments
    28  
8.12 Title to Real and Personal Property
    28  
8.13 Financial Statements
    28  
8.14 Environmental Compliance
    29  
8.15 Fiscal Year
    29  
8.16 Material Agreements
    29  
8.17 Regulations U and X
    29  
8.18 Intellectual Property
    29  
8.19 No Default on Outstanding Judgments or Orders
    30  
8.20 No Default in Other Agreements
    30  
8.21 Labor Disputes and Acts of God
    30  
8.22 Governmental Regulation
    30  
8.23 Solvency
    30  

vii



--------------------------------------------------------------------------------



 



         
8.24 Business Plan
    31  
8.25 Disclosure
    31  
ARTICLE 9. CONDITIONS TO ADVANCES
    31  
9.1 Conditions to Closing
    31  
9.1.1 Loan Documents
    31  
9.1.2 Approvals
    31  
9.1.3 Good Standing; Organizational Documents
    31  
9.1.4 Lien Searches; Financing Statements
    32  
9.1.5 Evidence of Insurance
    32  
9.1.6 Appointment of Agent for Service
    32  
9.1.7 No Material Change
    32  
9.1.8 Fees and Expenses
    32  
9.1.9 Bank Equity Interest Purchase Obligation
    32  
9.1.10 Opinion of Counsel
    32  
9.1.11 Evidence of Corporate Action
    32  
9.1.12 Lender Consent
    33  
9.1.13 Compliance Certificate
    33  
9.1.14 Further Assurances
    33  
9.2 Conditions to Advance
    33  
9.2.1 Member Loans
    33  
9.2.2 Default
    33  
9.2.3 Representations and Warranties
    33  
ARTICLE 10. AFFIRMATIVE COVENANTS
    34  
10.1 Books and Records
    34  

viii



--------------------------------------------------------------------------------



 



         
10.2 Reports and Notices
    34  
10.2.1 Annual Financial Statements
    34  
10.2.2 Quarterly Financial Statements
    34  
10.2.3 Notice of Default
    35  
10.2.4 ERISA Reports
    35  
10.2.5 Notice of Litigation
    35  
10.2.6 Notice of Material Adverse Effect
    35  
10.2.7 Notice of Environmental Proceedings
    35  
10.2.8 Regulatory and Other Notices
    36  
10.2.9 Adverse Action Regarding Required Licenses and Intellectual Property
    36  
10.2.10 Annual Business Plan
    36  
10.2.11 Additional Information
    36  
10.3 Eligibility
    36  
10.4 Maintenance of Existence and Qualification
    36  
10.5 Compliance with Legal Requirements and Agreements
    36  
10.6 Compliance with Environmental Laws
    37  
10.7 Taxes
    37  
10.8 Insurance
    37  
10.9 Maintenance of Properties
    38  
10.10 Payment of Liabilities
    38  
10.11 Inspection
    38  
10.12 Required Licenses; Intellectual Property
    38  
10.13 ERISA
    38  
10.14 Further Assurances
    38  

ix



--------------------------------------------------------------------------------



 



         
10.15 Maintenance of Commodity Position
    39  
10.16 Financial Covenants
    39  
10.16.1 Debt to EBITDA
    39  
10.16.2 Minimum Net Worth
    39  
10.16.3 Interest Coverage Ratio
    39  
10.16.4 Minimum Working Capital
    39  
ARTICLE 11. NEGATIVE COVENANTS
    39  
11.1 Borrowing
    39  
11.2 No Other Businesses
    40  
11.3 Liens
    40  
11.4 Sale of Assets
    42  
11.5 Liabilities of Others
    42  
11.6 Loans
    42  
11.7 Merger; Acquisitions; Business Form; Etc.
    42  
11.8 Investments
    42  
11.9 Transactions With Related Parties
    43  
11.10 Restricted Payments
    43  
11.11 Change in Fiscal Year
    44  
11.12 ERISA
    44  
11.13 Member Loans
    44  
11.13.1 Aggregate and Individual Amounts
    44  
11.13.2 Member Loan Documentation and Maturity Date
    45  
11.13.3 Additional Aggregate Individual Amounts
    45  
11.14 Principal Agreements
    45  

x



--------------------------------------------------------------------------------



 



         
ARTICLE 12. INDEMNIFICATION
    45  
12.1 General; Stamp Taxes; Intangibles Tax
    45  
12.2 Indemnification Relating to Hazardous Substances
    46  
ARTICLE 13. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    47  
13.1 Events of Default
    47  
13.2 No Advance
    49  
13.3 Rights and Remedies
    49  
ARTICLE 14. AGENCY AGREEMENT
    49  
14.1 Funding of Syndication Interest
    49  
14.2 Syndication Parties’ Obligations to Remit Funds
    49  
14.3 Syndication Party’s Failure to Remit Funds
    50  
14.4 Agency Appointment
    51  
14.5 Power and Authority of the Administrative Agent
    51  
14.5.1 Advice
    51  
14.5.2 Documents
    52  
14.5.3 Proceedings
    52  
14.5.4 Retain Professionals
    52  
14.5.5 Incidental Powers
    52  
14.6 Duties of the Administrative Agent
    52  
14.6.1 Possession of Documents
    52  
14.6.2 Distribute Payments
    52  
14.6.3 Loan Administration
    52  
14.6.4 Action Upon Default
    53  
14.6.5 Forwarding of Information
    53  

xi



--------------------------------------------------------------------------------



 



         
14.7 Indemnification as Condition to Action
    53  
14.8 Consent Required for Certain Actions
    54  
14.8.1 Unanimous
    54  
14.8.2 Required Lenders
    54  
14.8.3 Action Without Vote
    54  
14.9 Distribution of Principal and Interest
    55  
14.10 Distribution of Certain Amounts
    55  
14.10.1 Funding Losses
    55  
14.11 Possession of Loan Documents
    55  
14.12 Collateral Application
    55  
14.13 Amounts Required to be Returned
    56  
14.14 Reports and Information to Syndication Parties
    56  
14.15 Standard of Care
    57  
14.16 No Trust Relationship
    57  
14.17 Sharing of Costs and Expenses
    57  
14.18 Syndication Parties’ Indemnification of the Administrative Agent
    58  
14.19 Books and Records
    58  
14.20 Administrative Agent Fee
    58  
14.21 The Administrative Agent’s Resignation or Removal
    59  
14.22 Representations and Warranties of All Parties
    59  
14.23 Syndication Parties’ Independent Credit Analysis
    60  
14.24 No Joint Venture or Partnership
    60  
14.25 Purchase for Own Account; Restrictions on Transfer; Participations
    60  
14.26 Certain Participants’ Voting Rights
    61  

xii



--------------------------------------------------------------------------------



 



         
14.27 Method of Making Payments
    62  
14.28 Events of Syndication Default/Remedies
    62  
14.28.1 Syndication Party Default
    62  
14.28.2 Remedies
    62  
14.29 Withholding Taxes
    62  
14.30 Amendments Concerning Agency Function
    63  
14.31 Further Assurances
    63  
ARTICLE 15. MISCELLANEOUS
    63  
15.1 Costs and Expenses
    63  
15.2 Service of Process and Consent to Jurisdiction
    63  
15.3 Jury Waiver
    64  
15.4 Notices
    64  
15.4.1 Borrower
    64  
15.4.2 Administrative Agent
    65  
15.4.3 Syndication Parties
    65  
15.5 Liability of Administrative Agent
    65  
15.6 Successors and Assigns
    65  
15.7 Severability
    65  
15.8 Entire Agreement
    65  
15.9 Applicable Law
    65  
15.10 Captions
    65  
15.11 Complete Agreement; Amendments
    66  
15.12 Additional Costs of Maintaining Loan
    66  
15.13 Capital Requirements
    67  

xiii



--------------------------------------------------------------------------------



 



         
15.14 Replacement Notes
    67  
15.15 Patronage Payments
    68  
15.16 Mutual Release
    68  
15.17 Liberal Construction
    68  
15.18 Counterparts
    68  
15.19 Confidentiality
    68  
15.20 Automatic Amendment to Loan Documents
    69  
15.21 Affect of Amended and Restated Credit Agreement
    69  
15.22 Release
    69  

xiv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1.21
  Compliance Certificate
Exhibit 1.76
  Subsidiaries
Exhibit 2.3
  2-Year Borrowing Notice form
Exhibit 2.4
  2-Year Note form
Exhibit 8.3
  Litigation
Exhibit 8.8
  Payment of Taxes
Exhibit 8.9
  Required Licenses
Exhibit 8.10
  Employee Benefit Plans
Exhibit 8.11
  Equity Investments
Exhibit 8.18
  Intellectual Property
Exhibit 11.1
  Existing Indebtedness
Exhibit 11.3
  Existing Liens
Exhibit 11.8
  Existing Investments
Exhibit 11.13.2
  Member Loan Documentation
Exhibit 14.25
  Syndication Acquisition Agreement
Exhibit 14.27
  Wire Instructions
Schedule 1
  Individual 2-Year Commitments

xv



--------------------------------------------------------------------------------



 



2003 AMENDED AND RESTATED CREDIT AGREEMENT

(2-YEAR Revolving Loan)

     THIS 2003 AMENDED AND RESTATED CREDIT AGREEMENT (2-Year Revolving Loan)
(“Credit Agreement”) is entered into as of the 16th day of December 2003, by and
between COBANK, ACB (“CoBank”) for its own benefit as a Syndication Party and as
the Administrative Agent for the benefit of the present and future Syndication
Parties (in that capacity “Administrative Agent”), the other Syndication Parties
identified on Schedule 1 hereto, and NATIONAL COOPERATIVE REFINERY ASSOCIATION,
a cooperative marketing association formed under the laws of the State of
Kansas, whose address is 1391 Iron Horse Road, P.O. Box 1404, McPherson, Kansas
67460 (“Borrower”) , and amends, restates, and replaces in its entirety the
Original Credit Agreement (as defined below) effective as of the Effective Date.

Recitals:

     A. Borrower, the Administrative Agent, and the Syndication Parties
signatory thereto entered into that certain Credit Agreement (364-Day Revolving
Loan) dated as of December 21, 1999 (“Original Credit Agreement”) pursuant to
which the Syndication Parties agreed to provide to Borrower certain credit
facilities more particularly described therein on the terms and conditions set
forth.

     B. The Original Credit Agreement, as amended, was replaced in its entirety
by a document entitled “2002 Amended and Restated Credit Agreement (364-Day
Revolving Loan)” which is intended to amend and restate the Original Credit
Agreement dated December 17, 2002 (“2002 Restated Credit Agreement”).

     C. The Administrative Agent, acting pursuant to the provisions of Section
14.8 of the 2002 Restated Credit Agreement, has obtained (i) from one or more of
the Syndication Parties: renewal of Individual 2-Year Commitments equal to the
Aggregate 2-Year Commitment (as such terms are defined in the 2003 Restated
Credit Agreement), (ii) from the Syndication Parties consent to (A) an extension
of the maturity date, and (B) replacement of the 2002 Restated Credit Agreement
with an amended and restated credit agreement to embody the provisions of the
2002 Restated Credit Agreement, and to put into effect the extension of the
maturity date.

     D. In order to reflect such changes, the parties are entering into this
document entitled “2003 Amended and Restated Credit Agreement (2-Year Revolving
Loan)” which is intended to amend and restate the 2002 Restated Credit
Agreement, which, after its execution by all parties and the satisfaction of all
conditions to its effectiveness, shall be deemed to have replaced, but not to
discharge any indebtedness or other obligations owing under, the 2002 Restated
Credit Agreement and any

 



--------------------------------------------------------------------------------



 



reference in any Loan Document to the “Credit Agreement” or to the 2002 Restated
Credit Agreement shall thereafter be deemed to be a reference to this 2003
Amended and Restated Credit Agreement (2-Year Revolving Loan).

Agreement:

ARTICLE 1. DEFINED TERMS

     As used in this Credit Agreement, the following terms shall have the
meanings set forth below (and such meaning shall be equally applicable to both
the singular and plural form of the terms defined, as the context may require):

     1.1 Administrative Agent’s Office: that address set forth for the
Administrative Agent in Section 15.4 as it may change from time to time by
notice to all parties to this Credit Agreement.

     1.2 Advance: a disbursement of the proceeds of the 2-Year Loan.

     1.3 Advance Date: a day (which shall be a Banking Day) on which an Advance
is made.

     1.4 Affiliate: with respect to Borrower shall mean (a) a Subsidiary, or
(b) any Person which, directly or indirectly, (i) owns more than fifty percent
(50%) of the outstanding stock of Borrower, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors of Borrower; but
(c) shall, with respect to Borrower, specifically not include Jayhawk Pipeline,
L.L.C., Clear Creek Transportation, L.L.C., Osage Pipe Line Company, or Kaw Pipe
Line Company, even if they would otherwise satisfy either (a) or (b) of this
Section.

     1.5 Aggregate LC Commitment: shall be $15,000,000.00.

     1.6 Aggregate 2-Year Commitment: shall be $15,000,000.00.

     1.7 Applicable Lending Office: means, for each Syndication Party, the
lending office of such Syndication Party designated as such on its signature
page hereof or in the applicable Syndication Acquisition Agreement or such other
office of such Syndication Party as such Syndication Party may from time to time
specify to the Administrative Agent and Borrower as the office by which its
Advances are to be made and maintained.

     1.8 Available 2-Year Amount: the amount at any time by which the Aggregate
2-Year Commitment exceeds the sum of (a) the principal outstanding under the
2-Year Loan (including, without duplication, the amount of all outstanding
Overnight Advances); (b) the amount of all Committed 2-Year Advances; and
(c) the undrawn face amount of all outstanding Letters of Credit.

2



--------------------------------------------------------------------------------



 



     1.9 Bank Debt: all amounts owing under the 2-Year Notes, fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all interest,
expenses, charges and other amounts payable by Borrower pursuant to the Loan
Documents.

     1.10 Banking Day: any day (a) other than a Saturday or Sunday and other
than a day which is a Federal legal holiday or a legal holiday for banks in the
States of Colorado or New York, and (b) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation of or
conversion into, or a LIBO Rate Period for, a LIBO Rate Loan, or a notice by
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or LIBO Rate Period, on which dealings in U.S. Dollar deposits are
carried out in the London interbank market.

     1.11 Base Rate: a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion.

     1.12 Borrower’s Account: shall mean Borrower’s account #36270092 at CoBank,
ACB, Greenwood Village, Colorado (ABA #307088754).

     1.13 Borrower Benefit Plan: means (a) any funded “employee welfare benefit
plan,” as that term is defined in Section 3(1) of ERISA; (b) any “multiemployer
plans,” as defined in Section 3(37) of ERISA; (c) any “employee pension benefit
plan” as defined in Section 3(2) of ERISA; (d) any “employee benefit plan”, as
such term is defined in Section 3(3) of ERISA; (e) any “multiple employer plan”
within the meaning of Section 413 of the Code; (f) any “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA; (g) a
“voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code; (h) a “welfare benefit fund” within the meaning
of Section 419 of the Code; or (i) any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA for the benefit of retired or former employees,
which is maintained by the Borrower or in which Borrower participates or to
which Borrower is obligated to contribute.

     1.14 Borrower Pension Plan: means each Borrower Benefit Plan that is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401 (a) of the Code.

     1.15 Capital Leases: means any lease of property (whether real, personal or
mixed) by a Person which has been or should be, in accordance with GAAP,
reflected on the balance sheet of such Person as a capital lease.

3



--------------------------------------------------------------------------------



 



     1.16 Closing Date: that date, which must occur on or before December 17,
2003, on which the Administrative Agent, the Syndication Parties, and Borrower
have executed all Loan Documents to which they are parties and on which the
conditions set forth in Section 9.1 of this Credit Agreement have been met.

     1.17 Code: means the Internal Revenue Code of 1986, as amended.

     1.18 Committed Letter of Credit Fee: shall mean a fee equal to 112.5 basis
points multiplied by the face amount of the Committed Letter of Credit.

     1.19 Committed 2-Year Advances: the principal amount of all 2-Year Facility
Advances which any Syndication Party is obligated to make as a result of
(a) such Syndication Party having received a 2-Year Funding Notice pursuant to
Section 2.3 hereof, or (b) if such Syndication Party is the Overnight Lender,
Borrower having made an Overnight Advance Request pursuant to Section 2.5
hereof, but which, in either case, has not been funded.

     1.20 Commitment Fee Factor: shall mean 25 basis points.

     1.21 Compliance Certificate: a certificate of the chief financial officer
or corporate treasurer of Borrower acceptable to the Administrative Agent and in
the form attached hereto as Exhibit 1.21.

     1.22 Cooperative: means Cooperative Refining, LLC, a limited liability
company formed under the laws of the state of Delaware and a Subsidiary of
Borrower.

     1.23 [INTENTIONALLY OMITTED]

     1.24 Debt: for any period means, without duplication, all of the following
indebtedness of Borrower and Cooperative: (a) the current portion of all long
term debt; (b) all long term debt; (c) all obligations under Capital Leases;
(d) obligations under the 2-Year Loan; and (e) all reimbursement obligations
under all Letter of Credit, and including any of the foregoing created or
assumed by such Person either directly or indirectly, including obligations
secured by liens upon property of such Person and upon which such Person
customarily pays the interest.

     1.25 Default Interest Rate: a rate of interest equal to 200 basis points in
excess of the Base Rate which would otherwise be applicable on the 2-Year Loans.

     1.26 EBIT: for any period the net income of the Borrower and Cooperative
calculated in accordance with GAAP plus the sum of the amounts of (a) Interest
Expense, plus (b) federal and state income taxes, plus (c) extraordinary losses,
minus (d) extraordinary gains, minus (e) non-cash patronage income, to the
extent, in each case as charged against (or added to, as the case may be)
revenues to arrive at net income for such period, all as determined by GAAP,
minus (f) cash patronage dividends paid.

4



--------------------------------------------------------------------------------



 



     1.27 EBITDA: for any period the net income of the Borrower and Cooperative
calculated in accordance with GAAP plus the sum of the amounts of (a) Interest
Expense, plus (b) federal and state income taxes, plus (c) extraordinary losses,
plus (d) depreciation and amortization expenses, minus (e) extraordinary gains,
minus (f) non- cash patronage income, to the extent, in each case as charged
against (or added to, as the case may be) revenues to arrive at net income for
such period, all as determined by GAAP, minus (g) cash patronage dividends paid.

     1.28 Environmental Laws: any federal, state, or local law, statute,
ordinance, rule, regulation, administration order, or permit now in effect or
hereinafter enacted, pertaining to the public health, safety, industrial
hygiene, or the environmental conditions on, under or about the Collateral,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 as amended, 42 U.S.C. 9601-9657
(“CERCLA”) and the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
6901-6987 (“RCRA”).

     1.29 ERISA Affiliate: means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

     1.30 Excess Working Capital: shall mean the amount of Borrower’s Working
Capital in excess of $20,000,000.00.

     1.31 Fiscal Quarter: each three (3) month period beginning on the first day
of each of the following months: September, December, March, and June.

     1.32 Fiscal Year: a year commencing on September 1 and ending on August 31.

     1.33 Funding Share: shall mean the amount of any Advance which any
Syndication Party is required to fund, which shall be determined as follows:
(a) the amount of such Advance multiplied by such Syndication Party’s Individual
2-Year Pro Rata Share as of, but without giving effect to, such Advance; and
(b) for an Overnight Advance, the amount determined as provided in Section 2.5
hereof.

     1.34 GAAP: generally accepted accounting principles in the United States of
America, applied consistently, as in effect from time to time.

     1.35 Good Faith Contest: means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent required in accordance with
GAAP, (c) during the

5



--------------------------------------------------------------------------------



 



period of such contest, the enforcement of any contested item is effectively
stayed, and (d) the failure to pay or comply with the contested item could not
reasonably be expected to result in a Material Adverse Effect.

     1.36 Governmental Authority: means any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

     1.37 Hazardous Substances: dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

     1.38 Indebtedness: means as to any Person: (a) indebtedness or liability of
such Person for borrowed money, or for the deferred purchase price of property
or services (including trade obligations); (b) obligations of such Person as
lessee under Capital Leases; (c) obligations of such Person arising under
bankers’ or trade acceptance facilities; (d) all guarantees, endorsements (other
than for collection or deposit in the ordinary course of business), and other
contingent obligations of such Person to purchase any of the items included in
this definition, to provide funds for payment, to supply funds to invest in any
other Person, or otherwise to assure a creditor of another Person against loss;
(e) all obligations secured by a lien on property owned by such Person, whether
or not the obligations have been assumed; and (f) all obligations of such Person
under any agreement providing for an interest rate swap, cap, cap and floor,
contingent participation or other hedging mechanisms with respect to interest
payable on any of the items described in this definition.

     1.39 Individual Outstanding 2-Year Obligations: shall mean, with respect to
any Syndication Party, the sum of (a) the aggregate outstanding principal amount
of all Advances made by such Syndication Party under the 2-Year Facility
(including, without duplication, Overnight Advances made by such Syndication
Party in its capacity as an Overnight Lender); plus (b) the amount determined by
multiplying (i) such Syndication Party’s Individual 2-Year Pro Rata Share times
(ii) the undrawn face amount of all outstanding Committed Letters of Credit;
plus (c) the undrawn face amount of all outstanding Negotiated Letters of Credit
issued by such Syndication Party; plus (d) all of such Syndication Party’s
Committed 2-Year Advances.

     1.40 Individual 2-Year Commitment: shall mean with respect to any
Syndication Party, the amount shown as its Individual 2-Year Commitment on
Schedule 1 hereto, subject to adjustment in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 14.25 hereof.

6



--------------------------------------------------------------------------------



 



     1.41 Individual 2-Year Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual 2-Year Commitment
less its Individual Outstanding 2-Year Obligations.

     1.42 Individual 2-Year Pro Rata Share: shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 9 decimal
points), where the numerator is such Syndication Party’s Individual 2-Year
Commitment less such Syndication Party’s Individual Outstanding 2-Year
Obligations; and the denominator is the Aggregate 2-Year Commitment less the sum
of the Individual Outstanding 2-Year Obligations of all of the Syndication
Parties, determined (a) in the case of LIBO Rate Loans, at 12:00 noon (Eastern
time) on the Banking Day Borrower delivers a 2-Year Borrowing Notice pursuant to
which Borrower requests such LIBOR Loan, and (b) in all other cases, 12:00 noon
(Eastern time) on the Banking Day Borrower delivers a 2-Year Borrowing Notice or
requests a Letter of Credit.

     1.43 Interest Expense: means, for any period, all cash paid, accrued, and
capitalized for fees and interest expense of Borrower and Cooperative as
measured in accordance with GAAP.

     1.44 Investment: means, with respect to any Person, (a) any loan or advance
by such Person to any other Person, (b) the purchase or other acquisition by
such Person of any capital stock, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person,
(c) any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or Debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any funds, assets, goods or services, or (h) an agreement to maintain or
cause such Person to maintain a minimum working capital or net worth or
otherwise to assure the creditors of any Person against loss.

     1.45 Issuance Fee: shall be an amount equal to 1/8% of the face amount of
the Letter of Credit.

     1.46 Letters of Credit: shall mean collectively Negotiated Letters of
Credit and Committed Letters of Credit.

     1.47 Letter of Credit Bank: shall mean CoBank, ACB, Greenwood Village,
Colorado.

7



--------------------------------------------------------------------------------



 



     1.48 LIBO Rate: (a) the rate quoted by the British Bankers’ Association at
11:00 A.M. London Time on the day which is two (2) Banking Days prior to the
first day of each LIBO Rate Period for the offering of U.S. dollar deposits in
the London interbank market for the LIBO Rate Period selected by Borrower as
published by Bloomberg or another major information vendor listed on the British
Banker’s Association’s official website (rounded upward to the nearest
thousandth), (b) divided by a percentage equal to 100% minus the stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable on such date to
any member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D).

     1.49 LIBOR Margin: shall mean 112.5 basis points.

     1.50 Lien: means with respect to any asset any mortgage, deed of trust,
pledge, security interest, hypothecation, assignment for security purposes,
encumbrance, lien (statutory or other), or other security agreement or charge,
or encumbrance of any kind or nature whatsoever (including, without limitation,
any conditional sale, Capital Lease or other title retention agreement related
to such asset).

     1.51 Loan Documents: this Credit Agreement, the 2-Year Notes, the Security
Documents.

     1.52 Material Adverse Effect: means: (a) a material adverse effect on the
financial condition, results of operation, business or property of Borrower; or
(b) a material adverse effect on the ability of Borrower to perform its
obligations under this Credit Agreement and the other Loan Documents; or (c) the
ability of the Administrative Agent or the Syndication Parties to enforce their
rights and remedies against Borrower under the Loan Documents.

     1.53 Material Agreements: all agreements of Borrower, the termination or
breach of which, based upon Borrower’s knowledge as of the date of making any
representation with respect thereto, would have a Material Adverse Effect.

     1.54 Member: shall mean each of the following Persons: Cenex Harvest States
Cooperatives; Growmark, Inc.; and MFA Oil Company.

     1.55 Member Loan: means loans made from time to time by Borrower to a
Member which meet the requirements and limits contained in Section 11.13 hereof.

     1.56 Member Percentage: shall mean the following:



    For Cenex Harvest States Cooperatives – 74.453%
For Growmark, Inc. – 18.602%
For MFA Oil Company – 6.945%.

8



--------------------------------------------------------------------------------



 



     1.57 Member Product Receivables: shall mean all accounts receivable arising
out of Borrower’s sale of inventory to the following: Cenex Harvest States
Cooperatives, Growmark, Inc., and MFA Oil, Inc.

     1.58 Multiemployer Plan: means a Plan defined as such in Section 3(37) of
ERISA.

     1.59 Net Income: means for any period the net after tax income (or loss) of
Borrower for such period determined in accordance with GAAP; provided that there
shall be excluded from such calculation any extraordinary gains or extraordinary
losses.

     1.60 Net Worth: means the total assets of Borrower (as determined in
accordance with GAAP) minus the total liabilities of Borrower (as determined in
accordance with GAAP).

     1.61 Operating Lease: means any lease of property (whether real, personal
or mixed) by a Person under which such Person is lessee, other than a Capital
Lease.

     1.62 Organization Documents: in the case of a corporation, its articles or
certificate of incorporation and bylaws; in the case of a partnership, its
partnership agreement and certificate of limited partnership, if applicable; in
the case of a limited liability company, its articles of organization and its
operating agreement.

     1.63 Overnight Funding Commitment: shall mean $5,000,000.00.

     1.64 Overnight Lender: shall mean CoBank.

     1.65 Patronage Refunds: shall mean “Patronage Refunds” as so identified,
and as determined from time to time, by a resolution of Borrower’s Board of
Directors pursuant to the provisions and limitations of Borrower’s Articles of
Incorporation and Bylaws.

     1.66 Person: any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, or government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, and instrumentality,
division, agency, body or department thereof), or other entity.

     1.67 Plan: means any plan, agreement, arrangement or commitment which is an
employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
Borrower or any Subsidiary or any ERISA Affiliate or with respect to which
Borrower or any Subsidiary or any ERISA Affiliate at any relevant time has any
liability or obligation to contribute.

9



--------------------------------------------------------------------------------



 



     1.68 Potential Default: any event, other than an event described in
Section 13.1 (a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.

     1.69 Principal Agreements: means each of the following: (a) the Refining
Operating and Product output Purchase Agreement dated September 1, 1999 by and
between Cooperative Refining LLC, Farmland Industries, and Borrower; and (b) the
Personnel Lease Agreement dated September 1, 1999 by and between Borrower,
Cooperative Refining LLC, and Farmland Industries.

     1.70 Prohibited Transaction: means any transaction prohibited under Section
406 of ERISA or Section 4975 of the Code.

     1.71 Quarter: the quarters of the calendar year commencing as of January 1,
April 1, July 1 and October 1.

     1.72 Reportable Event: means any of the events set forth in Section 4043(b)
of ERISA or in the regulations thereunder.

     1.73 Required Lenders: shall mean Syndication Parties whose Individual 2-
Year Commitments constitute fifty one percent (51%) of the 2-Year Aggregate
Commitment. Pursuant to Section 14.26 hereof, Voting Participants shall, under
the circumstances set forth therein, be entitled to voting rights and to be
included in determining whether certain action is being taken by the Required
Lenders.

     1.74 Restricted Payments: means any dividend or other distribution (whether
in cash, securities or other property), including any cash patronage refunds to
patrons or members, with respect to any shares of any class of capital stock or
other equity interests of, or cooperative membership interest or accounts with,
Borrower or an Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, revolvement, acquisition, cancellation or
termination of any such shares of capital stock, other equity interest or
cooperative membership interest of Borrower or any option, warrant or other
right to acquire any such shares of capital stock, other equity interest or
cooperative membership interest of Borrower.

     1.75 Security Documents: the security agreements, financing statements, and
other documents executed by Borrower to secure its obligations hereunder, under
the 2- Year Notes, and under the other Loan Documents.

     1.76 Subsidiary: means with respect to any Person: (a) any corporation in
which such Person, directly or indirectly, (i) owns more than fifty percent
(50%) of the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity with respect to which such Person,
directly or indirectly, (i) owns more than fifty percent (50%) of the equity
interest thereof, or (ii) directly or indirectly owns an equity interest

10



--------------------------------------------------------------------------------



 



in an amount sufficient to control the management thereof. All of Borrower’s
Subsidiaries owned as of the Closing Date are set forth on Exhibit 1.76 hereto.

     1.77 Subordinated Member Loans: means loans from member owners of Borrower
to Borrower so long as payment thereof is subordinated to all amounts owing
under the Loan Documents in a manner (including documentation) satisfactory to
the Administrative Agent.

     1.78 Syndication Parties: shall mean those entities listed on Schedule 1
hereto as having an Individual 2-Year Commitment, including CoBank in its role
as a Syndication Party hereunder, but not in its role as the Administrative
Agent, hereunder, and such Persons as shall from time to time execute a
Syndication Acquisition Agreement substantially in the form of Exhibit 14.25
hereto signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 14.25 hereof, and
to become a Syndication Party hereunder.

     1.79 2-Year Availability Period: shall mean the period commencing on the
Closing Date and expiring on the 2-Year Maturity Date.

     1.80 2-Year Facility: shall be a reference to the provisions hereof under
which Advances are made and Letters of Credit are issued.

     1.81 2-Year Loan or Loans: shall mean the loan or loans represented by
Advances (including Overnight Advances) made under the 2-Year Facility pursuant
to this Credit Agreement.

     1.82 2-Year Maturity Date: December 16, 2005.

     1.83 2-Year Note or Notes: the promissory notes executed by Borrower
pursuant to Section 2.4 hereof, and all amendments, renewals, substitutions and
extensions thereof.

     1.84 Working Capital: Current assets (determined in accordance with GAAP)
minus current liabilities (determined in accordance with GAAP).

     The following terms are defined in portions of this Credit Agreement other
than Article 1:

     
Additional Costs
  Section 15.12
Administrative Agent
  Introductory paragraph
Administrative Fee
  Subsection 4.5.2
Advances
  Section 2.1
Advance Payment
  Section 14.1
Authorized Officer
  Subsection 9.1.11
Bank Equity Interests
  Article 6
Base Rate Loan
  Subsection 4.1.1
Borrower
  Introductory paragraph

11



--------------------------------------------------------------------------------



 



     
Business Plan
  Subsection 10.2.10
Cash Collateral Account
  Section 3.6
CERCLA
  Section 1.29
Change in Law
  Subsection 4.2.2
CoBank
  Introductory paragraph
CoBank Term Loan
  Subsection 9.1.12
Collateral
  Section 7.1
Committed Letter of Credit
  Section 3.1
Commitment Fee
  Subsection 4.5.1
Contributing Syndication Parties
  Section 14.3
Credit Agreement
  Introductory paragraph
Default Collateral
  Section 7.1
Delinquency Interest
  Section 14.3
Delinquent Amount
  Section 14.3
Delinquent Syndication Party
  Section 14.3
ERISA
  Section 8.10
Environmental Regulations
  Section 1.38
Event of Default
  Section 13.1
Event of Syndication Default
  Subsection 14.28.1
Fee Letter
  Subsection 9.1.8
First Amendment
  Recitals
Funding Losses
  Section 5.7
Funding Loss Notice
  Section 5.7
Indemnified Agency Parties
  Section 14.18
Intellectual Property
  Section 8.18
Indemnified Parties
  Section 12.1
LC Request
  Subsection 3.1.1
LIBO Rate Loan
  Subsection 4.1.2
LIBO Rate Period
  Subsection 4.1.2
LIBO Request
  Subsection 4.1.2
Licensing Laws
  Section 8.4
Negotiated LC Request
  Subsection 3.3.1
Negotiated Letter of Credit
  Section 3.3
Original Credit Agreement
  Recitals
Overnight Advance
  Section 2.5
Overnight Advance Request
  Section 2.5
Overnight Maturity Date
  Section 2.5
Overnight Rate
  Section 2.5
Payment Account
  Section 14.9
Payment Distribution
  Section 14.9
PBGC
  Section 8.10
Permitted Encumbrances
  Section 8.12
RCRA
  Section 1.29
Regulatory Change
  Section 15.12
Required Licenses
  Section 8.9

12



--------------------------------------------------------------------------------



 



     
Successor Agent
  Section 14.21
Syndication Acquisition Agreement
  Section 14.25
Syndication Interest
  Section 14.1
Syndication Party Advance Date
  Section 14.2
The Amendments
  Recitals
Third Amendment
  Recitals
Transfer
  Section 14.25
2002 Restated Credit Agreement
  Recital B CHECK
2-Year Borrowing Notice
  Section 2.3
2-Year Funding Notice
  Section 2.3
2-Year Note(s)
  Section 2.4
Voting Participants
  Section 14.26
Wire Instructions
  Section 14.27

ARTICLE 2.   2-YEAR LOAN

     2.1  2-Year Loan. On the terms and conditions set forth in this Credit
Agreement, and so long as no Event of Default or Potential Default has occurred
(or if an Event of Default has occurred, it has been waived in writing by the
Administrative Agent), each of the Syndication Parties severally agrees to
advance funds hereunder (“Advances”) to Borrower during the 2-Year Availability
Period in an aggregate principal amount outstanding at any time of up to the
Aggregate 2-Year Commitment, subject to the following limits:

            2.1.1 Individual 2-Year Lending Capacity. No Syndication Party shall
be required or permitted to make Advances which would exceed its Individual
2-Year Lending Capacity as in effect at the time of the Administrative Agent’s
receipt of the Borrowing Notice requesting such Advance.

            2.1.2 Individual 2-Year Pro Rata Share. No Syndication Party shall
be required or permitted to make Advances under the 2-Year Loan in excess of an
amount equal to its Individual 2-Year Pro Rata Share multiplied by the amount of
the requested Advance. Each Syndication Party severally agrees to fund its
Individual 2-Year Pro Rata Share of each Advance, except as provided in
Section 2.5 hereof regarding Overnight Loans.

     2.2 Available 2-Year Amount. Borrower shall not be entitled to request an
Advance under the 2-Year Loan in an amount which would exceed the Available
2-Year Amount.

     2.3 Borrowing Notice. Borrower shall give the Administrative Agent prior
written notice by facsimile (effective upon receipt) of each request for an
Advance on or before 12:00 noon (Eastern Time) at least one (1) Banking Day (for
Base Rate Loans) or three (3) Banking Days (for LIBO Rate Loans) prior to the
date of making such Advance (subject to the minimum amount requirements of
clause (y) below). Each 2-Year Borrowing Notice must be in substantially the
form of Exhibit 2.3 hereto (“2-

13



--------------------------------------------------------------------------------



 



Year Borrowing Notice”) and must specify (w) the amount of such Advance, (x) the
proposed date of making such Advance, (y) whether Borrower requests that the
Advance will bear interest at (i) the Base Rate (the principal amount that is to
bear interest at the Base Rate must be a minimum of $1,000,000.00 and in
incremental multiples of $1,000,000.00), or (ii) the LIBO Rate (the principal
amount that is to bear interest at the LIBO Rate must be a minimum of
$1,000,000.00 and in incremental multiples of $1,000,000.00), and (z) in the
case of a LIBO Rate Loan, the initial LIBO Rate Period applicable thereto. The
Administrative Agent shall, on or before 1:00 P.M. (Eastern Time) of the same
Banking Day, notify each Syndication Party (“2-Year Funding Notice”) of its
receipt of each such 2-Year Borrowing Notice and the amount of such Syndication
Party’s Funding Share thereunder. Not later than 2:00 P.M. (Eastern Time) on the
date of an Advance, each Syndication Party will make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, such Syndication Party’s Funding Share of such Advance. After
the Administrative Agent’s receipt of such funds, but not later than 3:00 P.M.
(Eastern Time), and upon fulfillment of the applicable conditions set forth in
Article 9 hereof, the Administrative Agent will make such Advance available to
Borrower, in immediately available funds, and will transmit such funds by wire
transfer to Borrower’s Account.

     2.4 Promissory Notes. Borrower’s obligations to each Syndication Party
under the 2-Year Loan, including Borrower’s payment obligations with respect to
all Advances made by each Syndication Party and all Overnight Advances made by
the Overnight Lender shall be evidenced by, and repaid with interest in
accordance with, a promissory note of Borrower, in substantially the form of
Exhibit 2.4 hereto, duly completed, in the stated maximum principal amount equal
to such Syndication Party’s Individual 2-Year Commitment, dated the date such
Syndication Party becomes a Syndication Party, payable to such Syndication Party
for the account of its Applicable Lending Office, and maturing as to principal
on the 2-Year Maturity Date (each a “2-Year Note” and collectively, the “2-Year
Notes”).

     2.5 Overnight Advances. In addition to Borrower’s right to request Advances
under Section 2.1 hereof, Borrower may, subject to the terms and conditions of
this Section, at any time before 3:00 P.M. (Eastern Time) on a Banking Day,
request the Overnight Lender to make an Advance to Borrower under the 2-Year
Facility on the same Banking Day (“Overnight Advance”) in accordance with the
provisions of this Section. Each Banking Day by 11:30 A.M. (Eastern Time) the
Overnight Lender shall notify Borrower of the interest rate (“Overnight Rate”)
that it will charge on all Overnight Advances made that Banking Day, which rate
may not be in excess of the Base Rate. Borrower’s request for an Overnight
Advance (“Overnight Advance Request”) may be made orally or in writing by
facsimile (and if orally, shall be confirmed in writing on the same Banking
Day), must be directed to the Overnight Lender, and must specify (a) the amount
of such Advance, (b) and the date when such Overnight Advance will be due and
payable (“Overnight Maturity Date”), which may not be later than the fifth
Banking Day thereafter. If Borrower submits an Overnight Advance Request, the
Overnight Lender shall promptly, but not later than 3:30 P.M.

14



--------------------------------------------------------------------------------



 



(Eastern Time) on the same Banking Day, fund such Overnight Advance. Each
Overnight Advance shall bear interest at the applicable Overnight Rate and shall
be payable in full, including interest, on the Overnight Maturity Date
applicable to such Overnight Advance. Such payment may, at Borrower’s
discretion, and subject to the conditions of this Credit Agreement, be made by
an Advance under the 2-Year Facility (in which case, for the purpose of such
Advance, the amount of such Overnight Advance shall not be considered in
determining the Available 2-Year Amount or the Individual 2-Year Obligations of
the Overnight Lender). Overnight Advances shall be made only by the Overnight
Lender. Borrower’s entitlement to receive, and the Overnight Lender’s obligation
to fund, any Overnight Advance shall be subject to the conditions and
limitations set forth in Section 2.1 hereof and applicable to 2-Year Advances
generally, and, in addition, the aggregate outstanding principal amount of all
such Overnight Advances shall not at any time exceed the Overnight Funding
Commitment.

     2.6 Syndication Party Records. Each Syndication Party shall record on its
books and records the amount of each Advance (including Overnight Advances with
respect to those Syndication Parties which are also Overnight Lenders), the rate
and interest period applicable thereto, all payments of principal and interest,
and the principal balance from time to time outstanding. The Syndication Party’s
record thereof shall be prima facie evidence as to all such amounts and shall be
binding on Borrower absent manifest error. Notwithstanding the foregoing,
Borrower will never be required to pay as principal more than the principal
amount of the Advances made by the Syndication Parties.

     2.7 Use of Proceeds. The proceeds of the 2-Year Loan will be used by
Borrower to refinance working capital debt, to fund Borrower’s purchases of
crude oil and other working capital requirements, and to fund draws on the
Letters of Credit. Borrower agrees not to request or use such proceeds for any
other purpose. Borrower will not, directly or indirectly, use any part of such
proceeds for the purpose of purchasing or carrying any margin stock within the
meaning of Regulation U of the Board of Governors or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock.

     2.8 Syndication Party Funding Failure. The failure of any Syndication Party
to make its Funding Share of any requested Advance under the 2-Year Loan on the
date specified for such Advance shall not relieve any other Syndication Party of
its obligation to make its Funding Share of any such Advance on such date. No
Syndication Party shall be responsible for the failure of any other Syndication
Party to make any Advance to be made by such other Syndication Party.

     2.9 Overnight Lender Funding Failure. In the event the Overnight Lender
fails to make any requested Overnight Advance to be made by it on the date
specified for such Advance, and, except where the Overnight Lender and the
Administrative Agent are the same Person, the Administrative Agent (in that
capacity) will, in its role and capacity of the Administrative Agent, advance
such funds to Borrower on behalf of

15



--------------------------------------------------------------------------------



 



such Overnight Lender and, therefore, notwithstanding limitations, if any,
contained herein relating to the Administrative Agent in its role as a
Syndication Party, including its Individual 2-Year Commitment, or Individual
2-Year Lending Capacity, as applicable. In the event of any such advance by the
Administrative Agent, the Overnight Lender will be treated as a Delinquent
Syndication Party under Section 14.3 hereof, and the Administrative Agent will
be treated as a Contributing Syndication Party under such Section.

     2.10 Reduction of Aggregate 2-Year Commitment. Borrower may, by written
facsimile notice to the Administrative Agent on or before 10:00 A.M. (Eastern
time) on any Banking Day, make a one time irrevocable reduction in the Aggregate
2-Year Commitment; provided that (a) such reduction must be in multiples of
one-million dollars ($1,000,000.00), and (b) Borrower must simultaneously make
any principal payment necessary (along with any applicable Funding Losses on
account of such principal payment) so that (i) the principal amount outstanding
under the 2-Year Facility does not exceed the reduced Aggregate 2-Year
Commitment on the date of such reduction, and (ii) the Individual Outstanding
2-Year Obligations owing to any Syndication Party do not exceed the Individual
2-Year Commitment of that Syndication Party (after reduction thereof in
accordance with the following sentence). In the event the Aggregate 2-Year
Commitment is reduced as provided in the preceding sentence, then the Individual
2-Year Commitment of each Syndication Party shall be reduced in the same
proportion as the Individual 2-Year Commitment of such Syndication Party bears
to the Aggregate 2-Year Commitment before such reduction.

     2.11 Treatment of Existing Advances. All amounts outstanding under the 2002
Restated Credit Agreement and the 364-Day Notes executed thereunder shall, as of
the Closing Date, be treated as outstanding Advances under the 2-Year Loan and
amounts owing under the 2-Year Notes.

ARTICLE 3. LETTER OF CREDIT FACILITY

     3.1 Committed Letters of Credit. On the terms and conditions set forth in
this Credit Agreement, and so long as no Event of Default or Potential Default
has occurred (or if an Event of Default has occurred, it has been waived in
writing by the Administrative Agent), Borrower may request the issuance of one
or more standby letters of credit (each a “Committed Letter of Credit”) by the
Letter of Credit Bank pursuant to the conditions and limitations set forth
below.

            3.1.1 Request for Committed Letter of Credit. Borrower may request
issuance of a Committed Letter of Credit by sending, not later than 11:00 A.M.
(Eastern time) on a Banking Day, a written request therefore (“LC Request”) to
the Letter of Credit Bank. The LC Request shall set forth (a) the face amount
and expiry date, (b) the beneficiary, (c) the terms thereof, and (d) such other
information as the Letter of Credit Bank shall request. Committed Letters of
Credit shall be issued under the 2-Year Facility. In no event may the expiry
date be later than three (3) Banking Days prior to the 2-Year Maturity Date.
Borrower may not request issuance of a Committed

16



--------------------------------------------------------------------------------



 



Letter of Credit for other than a purpose for which an Advance could be
requested under Section 2.7 hereof.

            3.1.2 Notification of the Administrative Agent. Borrower shall, no
later than 3:00 P.M. (Eastern Time) on the date of issuance, notify the
Administrative Agent by facsimile of the face amount, beneficiary, and expiry
date, with respect to each Committed Letter of Credit issued. The Letter of
Credit Bank shall also, no later than 3:00 P.M. (Eastern Time) on the date of
issuance, notify the Administrative Agent by facsimile of the face amount,
beneficiary, and expiry date with respect to each Committed Letter of Credit
issued by such Letter of Credit Bank.

     3.2 Issuance of Committed Letters of Credit. No later than 12:00 noon
(Eastern Time) on the Banking Day of the receipt by the Letter of Credit Bank of
an LC Request, the Letter of Credit Bank shall issue the requested Committed
Letter of Credit for any expiry period from seven (7) days to the latest expiry
date allowable under Subsection 3.1.1 hereof, subject to the following:

            3.2.1 Available Amount. The face amount of the requested Committed
Letter of Credit may not exceed the lesser of (a) an amount which, when added to
the aggregate Individual Outstanding 2-Year Obligations of all Syndication
Parties, would exceed the Aggregate 2-Year Commitment, or (b) an amount which,
when added to the undrawn face amount of all Committed Letters of Credit and
Negotiated Letters of Credit then outstanding, would exceed the Aggregate LC
Commitment.

            3.2.2 Availability. Committed Letters of Credit may be requested for
issuance at any time prior to the date thirty (30) days prior to the expiration
of the 2-Year Maturity Date.

            3.2.3 Fees. Borrower shall, on the date of issuance or reissuance of
each Committed Letter of Credit (a) pay to the Administrative Agent, for the
benefit of all Syndication Parties in accordance with their Individual 2-Year
Pro Rata Share in effect on the date of such issuance or reissuance, the Letter
of Credit Fee, and (b) pay to the Letter of Credit Bank the Issuance Fee for
each such Committed Letter of Credit.

            3.2.4 Treatment of Draws. Each draw under a Committed Letter of
Credit shall be funded by each of the Syndication Parties as an Advance under
the 2-Year Loan in accordance with their respective Individual 2-Year Pro Rata
Share as of the date of issuance of such Committed Letter of Credit.

     3.3 Negotiated Letters of Credit. On the terms and conditions set forth in
this Credit Agreement, and so long as no Event of Default or Potential Default
has occurred (or if an Event of Default has occurred, it has been waived in
writing by the Administrative Agent), Borrower may request a Syndication Party
to issue one or more standby letters of credit (each a “Negotiated Letter of
Credit”) pursuant to the conditions and limitations set forth below.

17



--------------------------------------------------------------------------------



 



            3.3.1 Request for Negotiated Letter of Credit. Borrower may request
issuance of a Negotiated Letter of Credit by sending, not later than 12:00 noon
(Eastern time) on a Banking Day, a written request therefore (“Negotiated LC
Request”) to a Syndication Party. The Negotiated LC Request shall set forth
(a) the face amount and expiry date, (b) the beneficiary, (c) the terms thereof,
and (d) such other information as such Syndication Party shall request.
Negotiated Letters of Credit shall be issued under the 2-Year Facility. In no
event may the expiry date be later than three (3) Banking Days prior to the
2-Year Maturity Date. Borrower may not request issuance of a Negotiated Letter
of Credit for other than a purpose for which an Advance could be requested under
Section 2.7 hereof. Not later than 2:00 P.M. (Eastern Time) of the Banking Day
on which a Syndication Party receives a Negotiated letter of Credit Request (so
long as it was received no later than 12:00 noon (Eastern Time)), it shall
notify Borrower whether it will or will not issue such Negotiated Letter of
Credit and the amount of fees it will charge in connection with such issuance.

            3.3.2 Notification of the Administrative Agent. Borrower shall, no
later than 3:00 P.M. (Eastern Time) on the date of issuance, notify the
Administrative Agent by facsimile of the face amount, beneficiary, and expiry
date, with respect to each Negotiated Letter of Credit issued. Each Syndication
Party issuing a Negotiated Letter of Credit shall also, no later than 3:00 P.M.
(Eastern Time) on the date of issuance, notify the Administrative Agent by
facsimile of the face amount, beneficiary, and expiry date with respect to each
Negotiated Letter of Credit issued by such Syndication Party.

     3.4 Issuance of Negotiated Letters of Credit. No later than 3:00 P.M.
(Eastern Time) on the Banking Day of the receipt by a Syndication Party of a
Negotiated LC Request, such Syndication Party shall, if it has agreed to do so,
issue the requested Negotiated Letter of Credit for any expiry date allowable
under Subsection 3.3.1 hereof, subject to the following:

            3.4.1 Available Amount. The face amount of the requested Negotiated
Letter of Credit may not exceed the lesser of (a) an amount which, when added to
the aggregate Individual Outstanding 2-Year Obligations of all Syndication
Parties, would exceed the Aggregate 2-Year Commitment; (b) an amount which, when
added to the undrawn face amount of all Letters of Credit then outstanding,
would exceed the Aggregate LC Commitment; or (c) an amount which, when added to
the Individual Outstanding 2-Year Obligations of the Syndication Party issuing
such Negotiated Letter of Credit, would exceed the Individual 2-Year Commitment
of such Syndication Party.

            3.4.2 Availability. Negotiated Letters of Credit may be requested
for issuance at any time to the date thirty (30) days prior to the expiration of
the 2-Year Maturity Date.

            3.4.3 Fees. Borrower shall pay at the time of issuance and
reissuance of each Negotiated Letter of Credit such fees as may be agreed to at
the time of such

18



--------------------------------------------------------------------------------



 



issuance or reissuance by Borrower and the Syndication Party issuing such
Negotiated Letter of Credit.

            3.4.4 Treatment of Draws. Each draw under a Negotiated Letter of
Credit shall be funded by the Syndication Party issuing such Negotiated Letter
of Credit as an Advance under the 2-Year Loan and shall bear interest at the
Base Rate.

            3.4.5 Reimbursement of Draws. In the event a draw under a Negotiated
Letter of Credit is paid on or after the 2-Year Maturity Date, Borrower shall be
obligated to reimburse the Syndication Party issuing such Negotiated Letter of
Credit, no later than three (3) Banking Days after such draw, for the full
amount of such draw plus interest to the date of such reimbursement computed at
the Base Rate in effect as of the date of such draw and each subsequent day
until full reimbursement is made.

     3.5 Reimbursement Obligation Unconditional. All draws under the Letters of
Credit are absolutely, unconditionally, and irrevocably reimbursable by Borrower
and (except as provided otherwise in Subsection 3.4.5 hereof with respect to
draws paid on or after the 2-Year Maturity Date) may be funded as Advances on
the 2-Year Loan, notwithstanding:

            (a) any lack of validity or enforceability of the Letter of Credit,
any of the documents referenced in the Letter of Credit, or any other agreement
or instrument related to any such documents;

            (b) the existence of any claim, setoff, defense or other right which
Borrower may have at any time against the beneficiary or any transferee of the
Letter of Credit (or any person for whom the beneficiary or transferee may be
acting);

            (c) any statement, draft, certificate, or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect, or any statement therein being untrue or
inaccurate in any respect whatsoever or the draw certificate was otherwise
unauthorized, it being expressly understood and agreed by Borrower that neither
the Letter of Credit Bank (with respect to Committed Letters of Credit) nor any
Syndication Party (with respect to all Letters of Credit) shall have any
liability on account of any lack of authorization or forgery and any recovery
from third parties on account of such lack of authorization or such forgery
shall be the sole responsibility of Borrower;

            (d) payment of a draw against presentation of a draft or certificate
which does not comply with the terms of the Letter of Credit, unless such
payment is made as a result of the gross negligence or willful misconduct of the
issuer of the Letter of Credit.

      3.6 Cash Collateral Account. Upon the occurrence of an Event of Default,
Borrower shall immediately (a) establish an account with the Administrative
Agent, or with such other financial institution as shall be approved by the
Required Lenders (“Cash Collateral Account”); (b) deposit by wire transfer funds
into such Cash

19



--------------------------------------------------------------------------------



 



Collateral Account in an amount equal to the undrawn face amount of all Letters
of Credit then outstanding; and (c) take such action, including the execution
and delivery (and, where requested, obtaining the execution thereof by third
parties) of security documents, account control agreements, financing
statements, and/or such other documents as the Administrative Agent may require,
in order to grant to the Administrative Agent, on behalf of the Syndication
Parties, a first lien security interest on such Cash Collateral Account and the
funds on deposit therein. Notwithstanding any other provision contained in this
Credit Agreement or any of the other Loan Documents, (y) draws made against any
Committed Letter of Credit on or after the date of funding of the Cash
Collateral Account shall, at the sole discretion of the Letter of Credit Bank,
be funded out of the funds on deposit in the Cash Collateral Account rather than
out of Advances; and (z) draws made against any Negotiated Letter of Credit on
or after the date of funding of the Cash Collateral Account shall, at the sole
discretion of the issuer of such Negotiated Letter of Credit, be funded out of
the funds on deposit in the Cash Collateral Account to the extent such funds
exceed the undrawn face amount of all Committed Letters of Credit outstanding as
of the day of such draw.

ARTICLE 4. INTEREST AND FEES

     4.1 Interest. Interest on Advances under the 2-Year Loan shall be
calculated as follows:

            4.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO
Rate Loan pursuant to Subsection 4.1.2 hereof, the outstanding principal balance
under the 2-Year Notes shall bear interest at the Base Rate (each a “Base Rate
Loan”).

            4.1.2 LIBO Rate Option. From time to time, and so long as no Event
of Default has occurred and is continuing, at the request of Borrower included
in a 2-Year Borrowing Notice, all or any part of the outstanding principal
balance under the 2-Year Notes may bear interest at the LIBO Rate plus the LIBOR
Margin (each a “LIBO Rate Loan”) except as provided in Subsection 3.4.4 hereof;
provided that Borrower may have no more than five (5) LIBO Rate Loans
outstanding at any time. To effect this option, the Borrowing Notice must
specify (a) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $1,000,000.00 and in incremental multiples of
$1,000,000.00, and (b) the period selected by Borrower during which the LIBO
Rate is to be applied (“LIBO Rate Period”), which may be any period of one, two,
three, or six months, but must expire no later than the 2-Year Maturity Date. In
addition, from time to time, and so long as no Event of Default has occurred and
is continuing, Borrower may convert any Base Rate Loan to a LIBO Rate Loan, or
continue a LIBO Rate Loan, by making a written request therefore (“LIBO
Request”) to the Administrative Agent by facsimile, specifying (y) the principal
amount that is to bear interest at the LIBO Rate, which must be a minimum of
$1,000,000.00 and in incremental multiples of $1,000,000.00 and (z) the LIBO
Rate Period selected by Borrower during which the LIBO Rate is to be applied.
The Administrative Agent shall incur no liability in acting upon a request which
it believed in good faith had been made by a properly authorized representative
of Borrower. Following the expiration of the

20



--------------------------------------------------------------------------------



 



LIBO Rate Period for any LIBO Rate Loan, interest shall automatically accrue at
the Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection.

     4.2 Additional Provisions for LIBO Rate Loans.

            4.2.1 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:

            (a) The Administrative Agent determines (which determination shall
be conclusive) that quotations of interest rates in accordance with the
definition of LIBO Rate are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for LIBO
Rate Loans as provided in this Credit Agreement; or

            (b) any Syndication Party determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBO Rate upon the basis of which the rate of interest for LIBO Rate Loans for
such LIBO Rate Period is to be determined do not adequately cover the cost to
the Syndication Parties of making or maintaining such LIBO Rate Loans for such
LIBO Rate Period;

then the Administrative Agent shall give Borrower prompt notice thereof, and so
long as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 4.1 hereof.

            4.2.2 LIBO Rate Loan Unlawful. If any law, treaty, rule, regulation
or determination of a court or governmental authority or any change therein or
in the interpretation or application thereof subsequent to December 21, 1999
(each, a “Change in Law”) shall make it unlawful for any of the Syndication
Parties to (a) advance its Funding Share of any LIBO Rate Loan or (b) maintain
its share of all or any portion of the LIBO Rate Loans, each such Syndication
Party shall promptly, by telephone (in which case it must be promptly followed
by a writing) or facsimile, notify the Administrative Agent thereof, and of the
reasons therefor and the Administrative Agent shall promptly notify Borrower
thereof and shall provide a copy of such written notice to Borrower. In the
former event, any obligation of any such Syndication Party to make available its
Funding Share of any future LIBO Rate Loan shall immediately be canceled (and,
in lieu thereof shall be made as a Base Rate Loan), and in the latter event, any
such unlawful LIBO Rate Loans or portions thereof then outstanding shall be
converted, at the option of such Syndication Party, to a Base Rate Loan;
provided,

21



--------------------------------------------------------------------------------



 



however, that if any such Change in Law shall permit the LIBO Rate to remain in
effect until the expiration of the LIBO Rate Period applicable to any such
unlawful LIBO Rate Loan, then such LIBO Rate Loan shall continue in effect until
the expiration of such LIBO Rate Period. Upon the occurrence of any of the
foregoing events on account of any Change in Law, Borrower shall pay to the
Administrative Agent immediately upon demand such amounts as may be necessary to
compensate any such Syndication Party for any fees, charges, or other costs
incurred or payable by such Syndication Party as a result thereof and which are
attributable to any LIBO Rate Loan made available to Borrower hereunder, and any
reasonable allocation made by any such Syndication Party among its operations
shall be conclusive and binding upon Borrower absent manifest error.

     4.3 Default Interest Rate. All past due payments on the 2-Year Notes or of
any other Bank Debt (whether as a result of nonpayment by Borrower when due, at
maturity, or upon acceleration) shall bear interest at the Default Interest Rate
from and after the due date for the payment, or on the date of maturity or
acceleration, as the case may be.

     4.4 Interest Calculation. Interest on Base Rate Loans and LIBO Rate Loans
shall be calculated on the actual number of days that the principal owing
thereunder is outstanding with the daily rate calculated on the basis of a year
consisting of 360 days.

     4.5 Fees. Borrower shall pay or cause to be paid the following fees:

            4.5.1 Commitment Fee. A fee for each day during the Availability
Period (“Commitment Fee”) for each Facility (a) payable in arrears by the tenth
calendar day following the close of each Quarter, and (b) determined for each
day during such Quarter by (i) multiplying the Commitment Fee Factor (expressed
as a daily rate on the basis of a year of 360 days) times (ii) the difference
between the Aggregate 2-Year Commitment and the outstanding principal balance
owing under the 2-Year Loans as of the close of the Administrative Agent’s
business on such day. The Commitment Fee shall be payable by Borrower to the
Administrative Agent, and the Administrative Agent shall distribute the
Commitment Fee to the Syndication Parties based on their Individual 2-Year Pro
Rata Share.

            4.5.2 Administrative Fee. An annual non-refundable non-prorated fee
(“Administrative Fee”) in an amount equal to the “Administrative Agent Fee” as
set forth in the Fee Letter, payable to and for the account of the
Administrative Agent in arrears quarterly with the first such payment due on
March 31, 2004, and thereafter on each quarterly anniversary of such date.

ARTICLE 5. PAYMENTS; FUNDING LOSSES

     5.1 Principal Payments. Except as provided in Subsection 3.4.5 hereof,
principal shall be payable under the 2-Year Notes and the 2-Year Facility on the
2-Year Maturity Date, provided that principal owing on all Overnight Advances
shall be

22



--------------------------------------------------------------------------------



 



payable on the applicable Overnight Maturity Date. Voluntary prepayments may be
made only as provided in Section 5.5 hereof and Mandatory Prepayments must be
made as provided in Section 5.6 hereof.

     5.2 Interest Payments. Except as provided in Subsection 3.4.5 hereof,
interest shall be payable as follows: (a) interest on Base Rate Loans shall be
payable monthly in arrears on the first Banking Day of the next month;
(b) interest on LIBO Rate Loans shall be payable on the last day of the LIBO
Rate Period therefor, but no less frequently than each three month anniversary
of the date of the relevant Advance; (c) interest on all 2-Year Loans then
accrued and unpaid shall be payable on the 2-Year Maturity Date; and (d)
interest on Overnight Advances shall be payable on the applicable Overnight
Maturity Date.

     5.3 Application of Principal Payments. Principal payments and prepayments
shall be applied first to Overnight Loans, then to Base Rate Loans, and then to
LIBO Rate Loans unless Borrower directs otherwise in writing. However, upon the
occurrence and during the continuance of an Event of Default or Potential
Default, all principal payments shall be applied, as the Administrative Agent in
its sole discretion shall determine, to fees, interest or principal indebtedness
under the 2-Year Notes, or to any other Bank Debt.

     5.4 Manner of Payment. All payments, including prepayments, that Borrower
is required or permitted to make under the terms of this Credit Agreement shall
be made to the Administrative Agent (a) in immediately available federal funds,
to be received no later than 1:00 P.M. Eastern Time of the date on which such
payment is due (or the following Banking Day if such date is not a Banking Day)
by wire transfer through Federal Reserve Bank, Kansas City, in accordance with
the Wire Instructions (or to such other account as the Administrative Agent may
designate by notice); and (b) without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, impost, duties, charges, fees,
deductions, withholding, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless Borrower is
required by law to make such deduction or withholding.

     5.5 Voluntary Prepayments. Borrower shall have the right to prepay all or
any part of the outstanding principal balance under the 2-Year Loans at any time
in integral multiples of $1,000,000.00 (or the entire outstanding balance, if
less) and subject to a $1,000,000.00 minimum prepayment (or the entire
outstanding balance, if less), on any Banking Day; provided that in the event of
prepayment of any LIBO Rate Loan, whether voluntary or on account of
acceleration (a) Borrower must provide three (3) Banking Days notice to the
Administrative Agent prior to making such prepayment, and (b) Borrower must, at
the time of making such prepayment, pay all Funding Losses applicable to such
prepayment. Principal amounts paid or prepaid under the 2-Year Loans may be
reborrowed under the terms and conditions of this Credit Agreement.

23



--------------------------------------------------------------------------------



 



     5.6 Mandatory Prepayments. In the event the sum of (a) the outstanding
principal under all 2-Year Loans; plus (b) the undrawn face amount of all
outstanding Letters of Credit; plus (c) the amount of all Committed 2-Year
Advances; plus (d) without duplication, the amount of all outstanding Overnight
Advances, exceeds the Aggregate 2-Year Commitment, Borrower shall, within one
(1) Banking Day make a prepayment in the amount of such excess.

     5.7 Funding Losses. In the event of any prepayment of any LIBOR Loans,
whether voluntary or mandatory, and including on account of acceleration,
Borrower must, at the time of making such prepayment, pay all Funding Losses
applicable to such prepayment. “Funding Losses” shall be determined on an
individual Syndication Party basis as the amount which would result in such
Syndication Party being made whole (on a present value basis) for the actual or
imputed funding losses (including, without limitation, any loss, cost or expense
incurred by reason of obtaining, liquidating or employing deposits or other
funds acquired by such Syndication Party to fund or maintain such LIBO Rate
Loan) incurred by such Syndication Party as a result of such prepayment
(regardless of whether the Syndication Party actually funded with such
deposits). In the event of any such prepayment, each Syndication Party which had
funded the 2-Year Loan being prepaid shall, promptly after being notified of
such prepayment, send written notice (“Funding Loss Notice”) to the
Administrative Agent by facsimile setting forth the amount of attributable
Funding Losses and the method of calculating the same. The Administrative Agent
shall notify Borrower orally or in writing of the amount of such Funding Losses.
A determination by a Syndication Party as to the amounts payable pursuant to
this Section shall be conclusive absent manifest error.

     5.8 Distribution of Principal and Interest Payments. The Administrative
Agent shall distribute payments of principal and interest among the Syndication
Parties in accordance with their respective Individual 2-Year Pro Rata Shares,
provided that (a) payments of principal and/or interest with respect to Advances
made on account of draws under the Negotiated Letter of Credit shall be
distributed only to the Syndication Party which funded such Advance in
accordance with Subsection 3.4.4 or 3.4.5 hereof, as applicable, and
(b) principal and interest payments on Overnight Advances shall be remitted only
to the Overnight Lender.

ARTICLE 6. BANK EQUITY INTERESTS

     Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally. In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to CoBank
(a) the bylaws, (b) a written description of the terms and conditions under
which the Bank Equity Interests are issued, (c) the most recent annual report,
and (d) if more recent than the latest annual report, the latest quarterly
report. CoBank will have a statutory security interest in the

24



--------------------------------------------------------------------------------



 



Bank Equity Interests. CoBank reserves the right to sell participations under
the provisions of Section 14.25 on a non-patronage basis.

ARTICLE 7. SECURITY

     7.1 Borrower’s Assets. As security for the payment and performance of all
obligations of Borrower to the Administrative Agent, to CoBank (including but
not limited to all obligations of Borrower under Article 6 hereof), and to all
present and future Syndication Parties, including but not limited to principal
and interest under the 2-Year Notes, purchases of Bank Equity Interests, fees,
Funding Losses, reimbursements, and all other Bank Debt or obligations under any
of the Loan Documents, Borrower shall, upon the occurrence and during the
continuance of an Event of Default, be obligated to grant to, and maintain for,
the Administrative Agent, for the benefit of CoBank (to the extent of borrower’s
obligations with respect to Bank Equity Interests), and for the benefit of all
present and future Syndication Parties, a lien and security interest, in all of
its Member Product Receivables, whether now owned or hereafter acquired
(“Collateral”), pursuant to the Security Documents. Such lien on the Collateral
shall be a first lien. Borrower shall execute and deliver to the Administrative
Agent, for the benefit of CoBank (to the extent of borrower’s obligations with
respect to Bank Equity Interests), and for the benefit of all present and future
Syndication Parties, the Security Documents to evidence the security interest of
the Administrative Agent, for the benefit of CoBank (to the extent of borrower’s
obligations with respect to Bank Equity Interests), and for the benefit of all
present and future Syndication Parties, in the Collateral, together with such
financing statements or other documents as the Administrative Agent shall
reasonably request in furtherance of this Section; provided that the Security
Documents creating and/or perfecting the security interest in the Collateral
shall not be effective, and shall expressly provide that they are of no force or
effect, and no financing statements shall be filed or recorded with respect to
the Collateral, unless and until an Event of Default has occurred and is not
cured within twenty (20) days of such occurrence, after which time the security
agreement, the grant of the security interest in the Collateral provided
therein, and all other provisions thereof shall automatically, and without the
necessity of any other act by Borrower or the Administrative Agent or any notice
to Borrower, be in full force and effect and the Administrative Agent shall
thereafter be entitled to file one or more financing statements or take any
other action provided for herein or in the security agreement. Borrower shall
also execute such further security agreements, financing statements, assignments
or other documents as the Administrative Agent shall reasonably request, in form
and substance as the Administrative Agent shall specify (but consistent with the
foregoing provisions of this Section), to establish, confirm, perfect or provide
notice of the security interest of the Administrative Agent, for the benefit of
CoBank (to the extent of borrower’s obligations with respect to Bank Equity
Interests), and for the benefit of all present and future Syndication Parties,
in the Collateral, including Collateral acquired after the Closing Date. If
requested by the Administrative Agent (but such request may not be made unless
and until an Event of Default has occurred and is not cured within twenty
(20) days of such occurrence): (a) Borrower and the Administrative Agent shall
place a legend on any chattel paper

25



--------------------------------------------------------------------------------



 



included in the Collateral showing the security interest therein of the
Administrative Agent, for the benefit of CoBank (to the extent of borrower’s
obligations with respect to Bank Equity Interests), and for the benefit of all
present and future Syndication Parties; and (b) Borrower shall deliver to the
Administrative Agent, for the benefit of CoBank (to the extent of borrower’s
obligations with respect to Bank Equity Interests), and for the benefit of all
present and future Syndication Parties, possession of any instruments and
securities included in the Collateral (duly endorsed to the Administrative
Agent’s reasonable satisfaction).

ARTICLE 8. REPRESENTATIONS AND WARRANTIES

     To induce the Syndication Parties to make the 2-Year Loans, and recognizing
that the Syndication Parties and the Administrative Agent are relying thereon,
Borrower represents and warrants as follows:

     8.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized,
validly existing, and in good standing as a cooperative marketing association
under the laws of its state of incorporation, which is Kansas; (b) is duly
qualified to do business and is in good standing in each jurisdiction in which
the transaction of its business makes such qualification necessary, except to
the extent that the failure to so qualify has not resulted in, and could not
reasonably be expected to cause, a Material Adverse Effect; and (c) has all
authority and all requisite corporate and legal power to own and operate its
assets and to carry on its business, and to enter into and perform the Loan
Documents to which it is a party.

     8.2 Corporate Authority, Due Authorization; Consents. Borrower has taken,
all corporate action necessary to execute, deliver and perform its obligations
under the Loan Documents to which it is a party and to pay off the CoBank
Seasonal Loan. All consents or approvals of any Person which are necessary for,
or are required as a condition of Borrower’s execution, delivery and performance
of and under the Loan Documents, have been obtained.

     8.3 Litigation. Except as described on Exhibit 8.3 hereto, there are no
pending legal or governmental actions, proceedings or investigations to which
Borrower is a party or to which any property of Borrower is subject which might
reasonably be expected to result in any Material Adverse Effect and, to
Borrower’s knowledge, no such actions or proceedings are threatened or
contemplated by any federal, state, county, or city (or similar unit)
governmental agency or any other Person.

     8.4 No Violations. The execution, delivery and performance of its
obligations under the Loan Documents will not: (a) violate any provision of
Borrower’s Organization Documents, or any law, rule, regulation (including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System), or any judgment, order or ruling of any court or
governmental agency; (b) violate, require consent under (except such consent as
has been obtained), conflict with, result in a breach of, constitute a default
under, or with the giving of notice or the expiration of

26



--------------------------------------------------------------------------------



 



time or both, constitute a default under, any existing real estate mortgage,
indenture, lease, security agreement, contract, note, instrument or any other
agreements or documents binding on Borrower or affecting its property; or (c)
violate, conflict with, result in a breach of, constitute a default under, or
result in the loss of, or restriction of rights under, any Required License or
any order, law, rule, or regulation under or pursuant to which any Required
License was issued or is maintained (“Licensing Laws”).

     8.5 Binding Agreement. Each of the Loan Documents to which Borrower is a
party is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.

     8.6 Compliance with Laws. Borrower is in compliance with all federal,
state, and local laws, rules, regulations, ordinances, codes and orders,
including without limitation all Environmental Laws and all Licensing Laws, with
respect to which noncompliance would result in a Material Adverse Effect.

     8.7 Principal Place of Business. Borrower’s place of business, or chief
executive office if it has more than one place of business, and the place where
the records required by Section 10.1 hereof are kept, is located at 1391 Iron
Horse Road, McPherson, Kansas 67460.

     8.8 Payment of Taxes. Except as shown on Exhibit 8.8 hereto, Borrower has
filed all required federal, state and local tax returns and has paid all taxes
as shown on such returns as they have become due, and has paid when due all
other taxes, assessments or impositions levied or assessed against Borrower or
its business or properties, except where the failure to make such filing or
payment could not reasonably be expected to result in a Material Adverse Effect.
Exhibit 8.8 specifically indicates all such taxes which are subject to a Good
Faith Contest.

     8.9 Licenses and Approvals. Borrower has ownership of, or license to use,
or has been issued, all franchises, certificates, approvals, permits,
authorities, agreements, and licenses which are used or necessary to permit it
to own its properties and to conduct the business as presently being conducted
as to which the termination or revocation thereof could reasonably be expected
to have a Material Adverse Effect (“Required Licenses”). Each Required License
is identified on Exhibit 8.9 hereto and is in full force and effect, and there
is no outstanding notice of cancellation or termination or, to Borrower’s
knowledge, any threatened cancellation or termination in connection therewith,
nor has an event occurred with respect to any Required License which, with the
giving of notice or passage of time or both, could result in the revocation or
termination thereof or otherwise in any impairment of Borrower’s rights with
respect thereto, which impairment could reasonably be expected to have a
Material Adverse Effect. No consent, permission, authorization, order, or
license of any

27



--------------------------------------------------------------------------------



 



governmental authority, is necessary in connection with the execution, delivery,
performance, or enforcement of and under the Loan Documents to which Borrower is
a party except such as have been obtained and are in full force and effect.

     8.10 Employee Benefit Plans. Exhibit 8.10 sets forth as of the Closing Date
a true and complete list of each Borrower Benefit Plan, Borrower Pension Plan,
and Multiemployer Plan that is maintained by Borrower or any of its Subsidiaries
or in which Borrower or any of its Subsidiaries participates or to which
Borrower or any of its Subsidiaries is obligated to contribute, in each case as
of the Closing Date. Borrower and its Subsidiaries are in compliance in all
material respects with the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder (“ERISA”), to the extent applicable to
them, and have not received any notice to the contrary from the Pension Benefit
Guaranty Corporation (“PBGC”).

     8.11 Equity Investments. Borrower does not now own any stock or other
voting or equity interest, directly or indirectly, in any Person valued at the
greater of book value or market value at $5,000,000 or more, other than: (a) the
Bank Equity Interests, and (b) as set forth on Exhibit 8.11 hereto.

     8.12 Title to Real and Personal Property. Borrower has good and marketable
title to, or valid leasehold interests in, all of its material properties and
assets, real and personal, including the properties and assets and leasehold
interests reflected in the financial statements of Borrower referred to in
Section 8.13 hereof, except (a) any properties or assets disposed of in the
ordinary course of business, and (b) for defects in title and encumbrances which
could not reasonably be expected to result in a Material Adverse Effect; and
none of the properties of Borrower are subject to any Lien, except as permitted
by Section 11.3 hereof (“Permitted Encumbrances”). All such property is in good
operating condition and repair, reasonable wear and tear excepted, and suitable
in all material respects for the purposes for which it is being utilized except
where their failure to be in good operating condition could not reasonably be
expected to result in a Material Adverse Effect. All of the leases of Borrower
which constitute Material Agreements are in full force and effect and afford
Borrower peaceful and undisturbed possession of the subject matter thereof.

     8.13 Financial Statements. The consolidated balance sheet of Borrower and
its Subsidiaries as of August 31, 2003, and the related consolidated statements
of operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Year then ended, and the accompanying footnotes,
together with the unqualified opinion thereon, dated August  , 2003 of
Pricewaterhouse Coopers LLP, independent certified public accountants, copies of
which have been furnished to the Administrative Agent and the Syndication
Parties, fairly present in all material respects the financial condition of
Borrower and its Subsidiaries as at such dates and the results of the operations
of Borrower and its Subsidiaries for the periods covered by such statements, all
in accordance with GAAP consistently applied. Since August 31, 1999, there has
been no material adverse change in the financial condition, results of
operations, business or prospects of Borrower or any of its Subsidiaries. As of
the Closing Date,

28



--------------------------------------------------------------------------------



 



there are no liabilities of Borrower or any of its Subsidiaries, fixed or
contingent, which are material but are not reflected in the financial statements
of Borrower and its Subsidiaries referred to above or referred to in the notes
thereto, other than liabilities arising in the ordinary course of business since
August 31, 2003. No information, exhibit, or report furnished by Borrower or any
of its Subsidiaries to the Administrative Agent or the Syndication Parties in
connection with the negotiation of this Credit Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances in which they were made and taken together with the other
information, exhibits and reports furnished to the Administrative Agent or the
Syndication Parties.

     8.14 Environmental Compliance. Borrower and its Subsidiaries have obtained
all permits, licenses and other authorizations which are required under all
applicable Environmental Laws, except to the extent failure to have any such
permit, license or authorization could not reasonably be expected to result in a
Material Adverse Effect (with respect to Borrower or any such Subsidiary).
Borrower and its Subsidiaries are in compliance with all Environmental Laws and
the terms and conditions of the required permits, licenses and authorizations,
and are also in compliance with all other limitations, restrictions,
obligations, schedules and timetables contained in those Laws or contained in
any plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent, in each case,
failure to comply has not resulted in, and could not reasonably be expected to
result in, a Material Adverse Effect (with respect to Borrower or any such
Subsidiary).

     8.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of
each calendar year and ends on August 31 of each calendar year.

     8.16 Material Agreements. Neither Borrower nor, to Borrower’s knowledge,
any other party to any Material Agreement, is in default thereunder, and no
facts exist which with the giving of notice or the passage of time, or both,
would constitute such a default.

     8.17 Regulations U and X. No portion of any Advance will be used for the
purpose of purchasing, carrying, or making loans to finance the purchase of, any
“margin security” or “margin stock” as such terms are used in Regulations U or X
of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and
224.

     8.18 Intellectual Property. Set forth on Exhibit 8.18 hereto is a complete
and accurate list of all patents, trademarks, trade names, service marks and
copyrights, and all applications for any of the foregoing that are owned or
licensed by Borrower (collectively, “Intellectual Property”) and are registered
with any federal or state governmental authority and all licenses thereof,
showing as of the date hereof the jurisdiction in which registered, the
registration number, the date of registration and the expiration date or, if
registration is not yet complete, the date of the application therefor and the
application number and title, if any, and indicating whether Borrower owns or

29



--------------------------------------------------------------------------------



 



licenses each such item of Intellectual Property. Borrower owns or licenses all
Intellectual Property that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect on
Borrower. The Intellectual Property is in full force and effect, and Borrower
has taken or caused to be taken all action, necessary to maintain the
Intellectual Property in full force and effect and has not taken or failed to
take or cause to be taken any action which, with the giving of notice, or the
expiration of time, or both, could result in any such Intellectual Property
being revoked, invalidated, modified, or limited.

     8.19 No Default on Outstanding Judgments or Orders. Borrower has satisfied
all judgments and Borrower is not in default with respect to any judgment, writ
injunction, decree, rule or regulation of any court, arbitrator or federal,
state, municipal or other Governmental Authority, commission, board, bureau,
agency or instrumentality, domestic or foreign, except to the extent such
failure to satisfy any or all such judgments or to be in such a default has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

     8.20 No Default in Other Agreements. Borrower is not a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any certificate of incorporation or corporate
restriction which has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument where such failure to
perform, observe or fulfill has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

     8.21 Labor Disputes and Acts of God. Neither the business nor the
properties of Borrower are currently affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) which has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

     8.22 Governmental Regulation. Borrower is not subject to regulation under
the Public Utility Holding Company Act of 1935, the Investment Company Act of
1940, the Interstate Commerce Act, the Federal Power Act or any statute or
regulation, in each case, limiting its ability to incur indebtedness for money
borrowed as contemplated hereby.

     8.23 Solvency. After giving effect to the consummation of each 2-Year Loan
to be made under this Credit Agreement as of the time this representation is
given, Borrower (a) will be able to pay its debts as they become due, (b) will
have funds and capital sufficient to carry on its business and all businesses in
which it is about to engage, and (c) will own property in the aggregate having a
value both at fair valuation and at fair saleable value in the ordinary course
of Borrower’s business greater than the

30



--------------------------------------------------------------------------------



 



amount required to pay its Indebtedness, including for this purpose
unliquidated, contingent, and disputed claims.

     8.24 Business Plan. The Business Plan will, when submitted to the
Administrative Agent, fairly present in all material respects the forecasted
operations and financial condition of Borrower for the dates covered thereby. At
the time of the submission of the Business Plan there will exist no undisclosed
facts known to Borrower which, if taken into account, would have resulted in any
material change in the Business Plan, and the Business Plan (a) will be, at the
time of submission (i) based upon reasonable estimates and assumptions, all of
which will be at the time of submission, fair in light of then current
conditions, and (ii) prepared on the basis of the assumptions stated therein,
and (b) will reflect, when submitted, the reasonable estimate of Borrower of the
results of operations and other information forecasted therein.

     8.25 Disclosure. The representations and warranties contained in this
Article 8 and in the other Loan Documents or in any financial statements
provided to the Administrative Agent do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make such
representations or warranties not misleading; and all projections provided to
the Administrative Agent were prepared in good faith based on reasonable
assumptions.

ARTICLE 9. CONDITIONS TO ADVANCES

     9.1 Conditions to Closing. The obligation of the Syndication Parties to
make any Advances hereunder is subject to satisfaction, in the sole discretion
of the Administrative Agent and the Syndication Parties, of each of the
following conditions precedent:

          9.1.1 Loan Documents. The Administrative Agent shall have received a
duly executed original of this Credit Agreement.

          9.1.2 Approvals. The Administrative Agent shall have received evidence
satisfactory to it that all consents and approvals of governmental authorities
and third parties which are with respect to Borrower, necessary for, or required
as a condition of the validity and enforceability of the Loan Documents to which
it is a party.

          9.1.3 Good Standing: Organizational Documents. The Administrative
Agent shall have received: (a) good standing certificate (or equivalent), dated
no more than thirty (30) days prior to the Closing Date, for Borrower from the
secretary of state (or equivalent) of its state of incorporation and each state
where its business activities require it to qualify to do business; and (b) a
copy of the Organization Documents of Borrower certified by the Secretary of
State of its state of incorporation or, in lieu thereof, a certificate of
Borrower’s corporate secretary that there have been no changes in Borrower’s
Organizational Documents as delivered to the Administrative Agent in connection
with the closing on the Original Credit Agreement.

31



--------------------------------------------------------------------------------



 



          9.1.4 Lien Searches; Financing Statements. Borrower shall have
provided to the Administrative Agent, no later than January 31, 2004, copies of
the results of searches of the filing offices searched in connection with the
December 17, 2003 closing and, in addition, of the appropriate filing office in
the jurisdiction of Borrower’s formation, in each case dated no earlier than
fourteen (14) days after the Closing Date, showing that (a) no state or federal
tax liens have been filed which remain in effect against Borrower, and
(b) except with respect to Permitted Encumbrances no financing statements have
been filed by any Person which remain in effect against the Collateral or any
inventory the disposition (before or after processing) of which gives rise to
any Member Product Receivable.

          9.1.5 Evidence of Insurance. Borrower shall have provided the
Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan Documents.

          9.1.6 Appointment of Agent for Service. The Administrative Agent shall
have received evidence satisfactory to the Administrative Agent that Borrower
has appointed The Corporation Company (or other Person reasonably acceptable to
the Administrative Agent) to serve as its agent for service of process at such
agent’s Denver, Colorado office, and that The Corporation Company (or other
acceptable Person) has executed its written acceptance of such appointment by
Borrower.

          9.1.7 No Material Change. No change shall have occurred in the
condition, financial or otherwise, or operations or prospects of Borrower since
September 30, 1999 which could reasonably be expected to result in a Material
Adverse Effect.

          9.1.8 Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds all fees set
forth in Section 4.5 hereof and any other fees owing to the Administrative Agent
which are due on the Closing Date (including fees provided for in the Fee Letter
dated November 18, 2003 by and between Borrower and the Administrative Agent
(“Fee Letter”), and all expenses owing pursuant to Section 15.1 hereof.

          9.1.9 Bank Equity Interest Purchase Obligation. Borrower shall have
purchased such Bank Equity Interests as CoBank may require pursuant to Article 6
hereof.

          9.1.10 Opinion of Counsel. Borrower shall have provided a favorable
opinion of its counsel addressed to the Administrative Agent and each of the
present and future Syndication Parties, covering such matters as the
Administrative Agent may reasonably require.

          9.1.11 Evidence of Corporate Action. The Administrative Agent shall
have received in form and substance satisfactory to the Administrative Agent:
(a)

32



--------------------------------------------------------------------------------



 



documents evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Credit Agreement, certified to be true and correct by the corporate Secretary of
Borrower; and (b) a certificate of the corporate Secretary of Borrower, dated
the Closing Date, certifying the names and true signatures of the Authorized
Officers.

          9.1.12 Lender Consent. The Administrative Agent shall have received
the consent of CoBank under its existing $57,005,386.07 term loans under the
agreement entitled “Loan Agreement” by and between The St. Paul Bank for
Cooperatives (subsequently merged into CoBank) and Borrower and dated
December 14, 1998, and amended as of August 27, 1999 (“CoBank Term Loan”).

          9.1.13 Compliance Certificate. Borrower shall have provided to the
Administrative Agent a Compliance Certificate effective as of August 31, 2003.

          9.1.14 Further Assurances. Borrower shall have provided and/or
executed and delivered to the Administrative Agent such further assignments,
documents or financing statements, in form and substance satisfactory to the
Administrative Agent, that Borrower is to execute and/or deliver pursuant to the
terms of the Loan Documents or as the Administrative Agent may reasonably
request.

     9.2 Conditions to Advance. The Syndication Parties’ obligation to fund each
Advance is subject to receipt by the Administrative Agent of a properly
completed 2-Year Borrowing Notice; and the Syndication Parties’ obligation to
fund each Advance and the obligation of the Letter of Credit Bank to issue a
Committed Letter of Credit is subject to the satisfaction, in the sole
discretion of the Administrative Agent or Letter of Credit Bank, as applicable,
of each of the following conditions precedent, as well as those set forth in
Section 9.1 hereof, and each 2-Year Borrowing Request and each LC Request by
Borrower shall constitute a representation by Borrower, upon which the
Administrative Agent, Syndication Parties, and Letter of Credit Bank, as
applicable, may rely, that the conditions set forth in this Section have been
satisfied and that the amount of the Advance does not exceed the limits set
forth in Sections 2.1 and 2.2 hereof or that the amount of the requested
Committed Letter of Credit does not exceed the limits set forth in Section 3.1
hereof, as applicable:

          9.2.1 Member Loans. As of the Advance Date, there shall be no
outstanding Member Loans.

          9.2.2 Default. As of the Advance Date no Event of Default or Potential
Default shall have occurred and be continuing, and the disbursing of the amount
of the requested Advance or requested Committed Letter of Credit shall not
result in an Event of Default or Potential Default.

          9.2.3 Representations and Warranties. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the

33



--------------------------------------------------------------------------------



 



date on which the Advance is to be made or date of issuance of a Committed
Letter of Credit as though made on such date. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available U.S. funds all
fees set forth in Section 4.5 hereof and the Fee Letter which are then due and
payable, including all expenses owing pursuant to Section 15.1 hereof.

ARTICLE 10. AFFIRMATIVE COVENANTS

     From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full, all Letters of Credit have expired or been fully
drawn, the Letter of Credit Bank has no obligation to issue further Letters of
Credit, and the Syndication Parties have no obligation to make any Advance,
Borrower agrees that it will observe and comply with the following covenants for
the benefit of the Administrative Agent and the Syndication Parties:

     10.1 Books and Records. Borrower shall at all times keep proper books of
record and account, in which correct and complete entries shall be made of all
its dealings, in accordance with GAAP.

     10.2 Reports and Notices. Borrower shall provide to the Administrative
Agent the following reports, information and notices:

          10.2.1 Annual Financial Statements. As soon as available, but in no
event later than ninety (90) days after the end of any Fiscal Year of Borrower
occurring during the term hereof, one copy of the audit report for such year and
the following accompanying financial statements prepared on a consolidated and
consolidating basis (including all footnotes thereto), including a consolidated
balance sheet, a consolidated statement of earnings, a consolidated statement of
capital, and a consolidated statement of cash flow for Borrower and its
Subsidiaries, showing in comparative form the figures for the previous Fiscal
Year, all in reasonable detail, prepared in conformance with GAAP consistently
applied and certified without qualification by PricewaterhouseCoopers LLP, or
other independent public accountants of nationally recognized standing selected
by Borrower and satisfactory to the Administrative Agent, and to be accompanied
by a copy of the management letter of such accountants addressed to the board of
directors of Borrower related to such annual audit. Such annual financial
statements required pursuant to this Subsection shall be accompanied by a
Compliance Certificate signed by Borrower’s Chief Financial Officer, corporate
treasurer, or other officer of Borrower acceptable to the Administrative Agent.

          10.2.2 Quarterly Financial Statements. As soon as available but in no
event more than forty-five (45) days after the end of each Fiscal Quarter
(except the last Fiscal Quarter of Borrower’s Fiscal Year) the following
financial statements prepared on a consolidated and consolidating basis or other
information concerning the operations of Borrower and its Subsidiaries for such
Fiscal Quarter, the Fiscal Year to date, and for the corresponding periods of
the preceding Fiscal Year, all prepared in accordance with GAAP consistently
applied: (a) a balance sheet, (b) a summary of

34



--------------------------------------------------------------------------------



 



earnings, (c) a statement of cash flows, and (d) such other statements as the
Administrative Agent may reasonably request. Such quarterly financial statements
required pursuant to this Subsection shall be accompanied by a Compliance
Certificate signed by Borrower’s Chief Financial Officer, corporate treasurer,
or other officer of Borrower acceptable to the Administrative Agent (subject to
normal year end adjustments).

          10.2.3 Notice of Default. As soon as the existence of any Event of
Default or Potential Default becomes known to any officer of Borrower, prompt
written notice of such Event of Default or Potential Default, the nature and
status thereof, and the action being taken or proposed to be taken with respect
thereto.

          10.2.4 ERISA Reports. As soon as possible and in any event within
twenty (20) days after Borrower or any Subsidiary knows or has reason to know
that any Reportable Event or Prohibited Transaction has occurred with respect to
any Plan or that the PBGC or Borrower or any Subsidiary has instituted or will
institute proceedings under Title IV of ERISA to terminate any Plan, or that
Borrower, any Subsidiary or any ERISA Affiliate has completely or partially
withdrawn from a Multiemployer Plan, or that a Plan which is a Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA), is
insolvent (within the meaning of Section 4245 of ERISA) or is terminating, a
certificate of the Chief Financial Officer or corporate treasurer of Borrower or
such Subsidiary setting forth details as to such Reportable Event or Prohibited
Transaction or Plan termination or withdrawal or reorganization or insolvency
and the action Borrower or such Subsidiary proposes to take with respect
thereto, provided, however, that notwithstanding the foregoing, no reporting is
required under this subsection unless the matter(s), individually or in the
aggregate, result, or could be reasonably expected to result, in aggregate
obligations or liabilities of Borrower and/or the Subsidiaries in excess of five
million dollars ($5,000,000).

          10.2.5 Notice of Litigation. Promptly after the commencement thereof,
notice of all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower which, if determined adversely to
Borrower, could reasonably be expected to require Borrower to have to pay or
deliver assets having a value of five million dollars ($5,000,000) or more
(whether or not the claim is covered by insurance) or could reasonably be
expected to result in a Material Adverse Effect.

          10.2.6 Notice of Material Adverse Effect. Promptly after Borrower
obtains knowledge thereof, notice of any matter which, alone or when considered
together with other matters, has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

          10.2.7 Notice of Environmental Proceedings. Without limiting the
provisions of Subsection 10.2.5 hereof, promptly after Borrower’s receipt
thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or other

35



--------------------------------------------------------------------------------



 



communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

          10.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt
thereof, copies of any notices or other communications received from any
Governmental Authority with respect to any matter or proceeding the effect of
which could reasonably be expected to have a Material Adverse Effect.

          10.2.9 Adverse Action Regarding Required Licenses and Intellectual
Property. As soon as Borrower learns that any petition, action, investigation,
notice of violation or apparent liability, notice of forfeiture, order to show
cause, complaint or proceeding is pending, or, to the best of Borrower’s
knowledge, threatened, to seek to revoke, cancel, suspend, modify, or limit any
of the Required Licenses or any of the Intellectual Property, prompt written
notice thereof. Borrower shall contest any such action in a Good Faith Contest.

          10.2.10 Annual Business Plan. No later than September 15 of each year,
a copy of Borrower’s annual business plan (“Business Plan”) showing financial
statement forecasts for the next Fiscal Year, and including a summary of capital
expenditures, details of costs, yields and expenses, and other assumptions used
in preparing the forecasts.

          10.2.11 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as any Syndication Party may from time to time
reasonably request.

     10.3 Eligibility. Borrower shall preserve and maintain its status as an
entity eligible to borrow from CoBank.

     10.4 Maintenance of Existence and Qualification. Borrower shall maintain
its corporate existence in good standing under the laws of its state of
organization. Borrower will qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business, operations and properties except where the failure to so
qualify has not and could not reasonably be expected to result in a Material
Adverse Effect.

     10.5 Compliance with Legal Requirements and Agreements. Borrower shall:
(a) comply with all laws, rules, regulations and orders applicable to Borrower
or its business unless such failure to comply is the subject of a Good Faith
Contest; and (b) comply with all agreements, indentures, mortgages, and other
instruments to which it is a party or by which it or any of its property is
bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving

36



--------------------------------------------------------------------------------



 



the Administrative Agent or a Syndication Party shall not constitute an Event of
Default unless such failure would have a Material Adverse Effect.

     10.6 Compliance with Environmental Laws. Without limiting the provisions of
Section 10.5 of this Credit Agreement, Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect (with respect to Borrower or any such Subsidiary) or
unless such failure to comply is the subject of a Good Faith Contest.

     10.7 Taxes. Borrower shall cause to be paid when due all taxes,
assessments, and other governmental charges upon it, its income, its sales, its
properties, and federal and state taxes withheld from its employees’ earnings,
unless (a) the failure to pay such taxes, assessments, or other governmental
charges could not reasonably be expected to result in a Material Adverse Effect,
or (b) such taxes, assessments, or other governmental charges are the subject of
a Good Faith Contest and Borrower has established adequate reserves therefor in
accordance with GAAP.

     10.8 Insurance. Borrower shall keep all of its insurable property insured
at all times by an insurance carrier or carriers approved by the Administrative
Agent, against all risks covered by a special form policy as well as liability,
worker’s compensation, business interruption, boiler and machinery and such
other insurance as the Administrative Agent may reasonably require, in amounts
and with deductibles or maximum payouts customarily carried by entities in
similar lines of business. Borrower shall also maintain fidelity coverage
(including employee dishonesty) on such officers and employees and in such
amounts as customarily carried by corporations engaged in comparable businesses
and comparably situated. The policy or policies evidencing all insurance
referred to in this Section and receipts for the payment of premiums thereon or
certificates of such insurance satisfactory to the Administrative Agent shall be
delivered to and held by the Administrative Agent. All such insurance policies
shall contain a provision requiring at least ten (10) days’ notice to the
Administrative Agent prior to any cancellation for non-payment of premiums and
at least forty-five (45) days’ notice to the Administrative Agent of
cancellation for any other reason or of modification or non-renewal. No later
than forty (40) days prior to expiration, Borrower shall give the Administrative
Agent (a) satisfactory written evidence of renewal of all such policies with
premiums paid, or (b) a written report as to the steps being taken by Borrower
to renew or replace all such policies, provided that notwithstanding the receipt
of such written report, the Administrative Agent may at any time thereafter give
Borrower written notice to provide the Administrative Agent with such evidence
as described in clause (a), in which case Borrower must do so within ten
(10) days of such notice. Borrower agrees to pay all premiums on such insurance
as they become due, and will not permit any condition to exist which would
wholly or partially invalidate any insurance thereon.

37



--------------------------------------------------------------------------------



 



     10.9 Maintenance of Properties. Borrower shall maintain, keep and preserve
all of its material properties (tangible and intangible) necessary or used in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and shall cause to be made all repairs, renewals,
replacements, betterments and improvements thereof, all as in the sole judgment
of Borrower may be reasonably necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

     10.10 Payment of Liabilities. Borrower shall pay all liabilities
(including, without limitation: (a) any indebtedness for borrowed money or for
the deferred purchase price of property or services; (b) any obligations under
leases which have or should have been characterized as Capital Leases; and
(c) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases) as they become due beyond
any period of grace under the instrument creating such liabilities, unless (with
the exception of the Bank Debt) (x) the failure to pay such liabilities within
such time period could not reasonably be expected to result in a Material
Adverse Effect, or (y) they are subject to a Good Faith Contest, and such
contesting will not result in a Material Adverse Effect.

     10.11 Inspection. Borrower shall permit the Administrative Agent or any
Syndication Party or their agents, during normal business hours or at such other
times as the parties may agree, to examine, and make copies of or abstracts
from, Borrower’s properties, books, and records, and to discuss Borrower’s
affairs, finances, operations, and accounts with its respective officers,
directors, employees, and independent certified public accountants; provided,
that, in the case of each meeting with the independent accountants Borrower is
given an opportunity to have a representative present at such meeting.

     10.12 Required Licenses; Intellectual Property. Borrower shall duly and
lawfully obtain and maintain in full force and effect all Required Licenses and
Intellectual Property as appropriate for the business being conducted and
properties owned by Borrower at any given time.

     10.13 ERISA. Borrower shall make or cause to be made, and cause each
Subsidiary to make or cause to be made, all payments or contributions to all
Plans covered by Title IV of ERISA, which are necessary to enable those Plans to
continuously meet all minimum funding standards or requirements.

     10.14 Further Assurances. Borrower shall, as may be required from time to
time by the Administrative Agent in accordance with the provisions and
limitations of Section 7.1 hereof, provide such documents as may be necessary or
desirable in the judgment of the Administrative Agent to verify the existence
and perfection of the security interest in the Collateral granted to the
Administrative Agent for the benefit of the Syndication Parties.

38



--------------------------------------------------------------------------------



 



     10.15 Maintenance of Commodity Position. Borrower shall observe risk
management policies, including protection of its commodity inventory holdings or
commitments to buy or sell commodities against adverse price movements through
hedge agreements or otherwise, to minimize losses and protect margins in
commodity production, storage, processing and marketing, which policies shall be
consistent with its existing risk management policies, shall be policies as are
recognized as financially sound and reputable by prudent business persons in the
commodity business, and shall be consistent with risk management policies
observed in the petroleum refining and distribution industry in general.

     10.16 Financial Covenants. Borrower shall maintain the following financial
covenants, measured as an aggregation of the results of Borrower (including
Borrower’s earnings on account of its minority interest in Osage Pipe Line
Company and in Kaw Pipe Line Company) and Cooperative (but no other
Subsidiaries):

          10.16.1 Debt to EBITDA. At all times a ratio of Debt divided by EBITDA
of not greater than 3.00 to 1.00, as measured on the basis of the previous
consecutive four Fiscal Quarters.

          10.16.2 Minimum Net Worth. At the end of each Fiscal Quarter, Net
Worth of not less than $340,000,000.00.

          10.16.3 Interest Coverage Ratio. At the end of each Fiscal Quarter
Borrower shall have a ratio of (a) EBIT over the immediately preceding four
(4) Fiscal Quarters, (b) divided by Interest Expense over the immediately
preceding four (4) Fiscal Quarters, of not less than 2.25 to 1.00.

          10.16.4 Minimum Working Capital. At all times Working Capital of not
less than $20,000,000.00.

ARTICLE 11. NEGATIVE COVENANTS

     From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, all Letters of Credit have expired or been fully
drawn, the Letter of Credit Bank has no obligation to issue further Letters of
Credit, and the Syndication Parties have no obligation to make any Advance,
Borrower agrees that it will observe and comply with the following covenants:

     11.1 Borrowing. Borrower shall not create, incur, assume or permit to
exist, directly or indirectly, any Indebtedness, except for: (a) Indebtedness of
Borrower arising under this Credit Agreement and the other Loan Documents;
(b) trade payables arising in the ordinary course of business; (c) current
operating liabilities (other than for borrowed money) incurred in the ordinary
course of business; (d) Indebtedness on the date hereof as set forth in
Exhibit 11.1 attached hereto; (e) Indebtedness arising out of Subordinated
Member Loans; (f) a loan, not included within the coverage of clause (e) of this
Section, of up to $150,000,000.00 in the aggregate from one or more Members so
long as, through documentation approved by the Administrative Agent

39



--------------------------------------------------------------------------------



 



(which will, at the discretion of the Administrative Agent, require execution
thereof by the Members making such loan), such amount is subordinated to all
amounts owing hereunder, and upon the occurrence of an Event of Default
hereunder, payment of any principal or interest under such loan from Members is
prohibited until such time as either (i) such Event of Default has been
(A) cured to the sole satisfaction of the Administrative Agent prior to the
Administrative Agent having given Borrower notice that the entire amount owing
hereunder has been accelerated and is immediately due and payable on account of
such Event of Default, or (B) waived in compliance with the provisions of
Section 14.8 hereof, or (ii) Borrower has (A) taken all action regarding the
Cash Collateral Account as required by Section 3.6 hereof, and (B) paid in full
all Bank Debt owing at such time; and (g) other Indebtedness, including, without
limitation, Indebtedness arising under guarantees permitted under Section 11.5
hereof and Indebtedness arising under Capital Leases, in a maximum amount of
principal outstanding at any one time of $40,000,000.00.

     11.2 No Other Businesses. Borrower shall not engage in any material
respects in any business activity or operations other than operations or
activities (a) in the petroleum refining and distribution industry, or (b) which
are not substantially different from or are related to its present business
activities or operations.

     11.3 Liens. Borrower shall not create, incur, assume, or suffer to exist
any mortgage, pledge, lien, charge or other encumbrance on, or any security
interest in, any of its real or personal properties (including, without
limitation, leasehold interests, leasehold improvements and any other interest
in real property or fixtures, now owned or hereafter acquired, except:

          (a) Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $10,000,000 at any one time
outstanding;

          (b) Liens imposed by Law, such as mechanic’s, worker’s, repairman’s,
miner’s, agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and
carrier’s Liens and other similar Liens which are securing obligations incurred
in the ordinary course of business for sums not yet due and payable or if due
and payable which are the subject of a Good Faith Contest;

          (c) Liens under workers’ compensation, unemployment insurance, social
security or similar legislation (other than ERISA), or to secure payments of
premiums for insurance purchased in the ordinary course of business, or to
secure the performance of tenders, statutory obligations, surety and appearance
bonds and bids, bonds for release of an attachment, stay of execution or
injunction, leases, government contracts, performance and return-of-money bonds
and other similar obligations, all of which are incurred in the ordinary course
of business and not in connection with the borrowing of money;

40



--------------------------------------------------------------------------------



 



          (d) Any attachment or judgment Lien, the time for appeal or petition
for rehearing of which shall not have expired or in respect of which Borrower is
protected in all material respects by insurance or for the payment of which
adequate reserves have been provided, provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are the subject of a Good Faith Contest, and provided further that the aggregate
amount of liabilities of Borrower so secured (including interest and penalties)
shall not be in excess of $1,000,000 at any one time outstanding;

          (e) Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use and enjoyment by Borrower of
the property or assets encumbered thereby in the normal course of its business
or materially impair the value of the property subject thereto;

          (f) Liens on land, buildings and equipment existing at the time of
their acquisition or Liens to secure the payment of all or any part of the
purchase price of such land, buildings or equipment or to secure Funded Debt
incurred prior to, at the time of, or within one-hundred eighty (180) days after
the acquisition of such property for the purpose of financing all or any part of
the purchase price thereof, provided that any such Liens shall not encumber any
other property of Borrower;

          (g) Liens assumed in connection with permitted mergers and
acquisitions, but only to the extent that such Liens shall not encumber any
other property of Borrower;

          (h) Liens on financed property created or incurred in connection with
leases, mortgages, conditional sales contracts, security interests or
arrangements for the retention of title entered into by Borrower to secure
“industrial revenue bonds” as defined in Section 103(b)(2) of the Code and
treated as obligations described in legislation similar to the provisions of
said Sections of the Code enacted in any State of the United States or Puerto
Rico, which are issued to finance property useful and intended to be used in
carrying on the business of Borrower, provided that upon creation of any such
Lien Borrower shall incur Indebtedness secured thereby only in conformity with
the provisions of Section 11.1 hereof;

          (i) Liens of CoBank, and other cooperatives, respectively, on
Investments by Borrower in the stock, participation certificates, or allocated
reserves of CoBank or other cooperatives, respectively, owned by Borrower;

          (j) All precautionary filings of financing statements under the
Uniform Commercial Code which cover property that is made available to or used
by Borrower pursuant to the terms of an Operating Lease or Capital Lease;

          (k) Liens securing its reimbursement obligations under any letter of
credit issued in connection with the acquisition of an asset; provided that
(i) the lien

41



--------------------------------------------------------------------------------



 



attaches only to such asset, and (ii) the lien is released upon satisfaction of
such reimbursement obligation; and

          (l) Liens in existence on the date hereof as set forth in Exhibit 11.3
attached hereto.

     11.4 Sale of Assets. Borrower shall not sell, convey, assign, lease or
otherwise transfer or dispose of, voluntarily, by operation of law or otherwise,
any material part of its now owned or hereafter acquired assets during any
twelve (12) month period commencing as of December 21, 1999 and each December 21
thereafter, except: (a) the sale of inventory, equipment and fixtures disposed
of in the ordinary course of business, (b) the sale or other disposition of
assets no longer necessary or useful for the conduct of its business, (c) sales
of assets in an amount not to exceed $12,000,000.00 (valued at the greater of
the book value or the market value) in the aggregate during any such twelve
(12) month period, and (d) in connection with the dissolution of Cooperative.

     11.5 Liabilities of Others. Borrower shall not assume, guarantee, become
liable as a surety, endorse, contingently agree to purchase, or otherwise be or
become liable, directly or indirectly (including, but not limited to, by means
of a maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any Person, except (a) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of the Borrower’s business, and (b) subject to the limitations contained
in Section 11.1 (f) hereof, guarantees made from time to time by Borrower in the
ordinary course of its business.

     11.6 Loans. Borrower shall not lend or advance money, credit, or property
to any Person, except for trade credit extended in the ordinary course of
business.

     11.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not merge or
consolidate with any entity, or acquire all or substantially all of the assets
of any Person, or form or create any new subsidiary or Affiliate, change its
business form from a cooperative corporation, or commence operations under any
other name, organization, or entity, including any joint venture; provided that
Borrower may, so long as there is no Potential Default or Event of Default which
has occurred and is continuing, acquire all or substantially all of the assets
of any Person so long as (a) the aggregate consideration for all such
acquisitions since December 21, 1999 does not exceed $5,000,000.00 in any
12 month period, and (b) Borrower has provided the Administrative Agent with
pro-forma financial statements and calculations demonstrating to the
Administrative Agent’s satisfaction that Borrower will be in compliance with all
financial related covenants contained in this Agreement after giving effect to
such acquisition.

     11.8 Investments. Except for the purchase of Bank Equity Interests,
Borrower shall not own, purchase or acquire any stock, obligations or securities
of, or any other

42



--------------------------------------------------------------------------------



 



interest in, or make any capital contribution to, any Person, except that
Borrower may own, purchase or acquire:

          (a) commercial paper maturing not in excess of one year from the date
of acquisition and rated P1 by Moody’s Investors Service, Inc. or Al by Standard
& Poor’s Corporation on the date of acquisition;

          (b) certificates of deposit in North American commercial banks rated C
or better by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting
Analysts, maturing not in excess of one year from the date of acquisition;

          (c) obligations of the United States government or any agency thereof,
the obligations of which are guaranteed by the United States government,
maturing, in each case, not in excess of one year from the date of acquisition;

          (d) repurchase agreements of any bank or trust company incorporated
under the laws of the United States of America or any state thereof and fully
secured by a pledge of obligations issued or fully and unconditionally
guaranteed by the United States government;

          (e) registered investment funds which invest solely in one or more of
the Investments described in subparts (a) through (d) of this Section 11.8;

          (f) Investments made prior to December 21, 1999 in Persons identified
on Exhibit 11.8 hereto;

          (g) Investments in the form of non-cash patronage dividends in any
Person; and

          (h) Investments, in addition to those permitted by clauses (a) through
(g) above, in an aggregate amount not exceeding $15,000,000.00.

     11.9 Transactions With Related Parties. Borrower shall not purchase,
acquire, provide, or sell any equipment, other personal property, real property
or services from or to any Affiliate or Subsidiary of Borrower, except in the
ordinary course and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable than would be
obtained by Borrower in a comparable arm’s-length transaction with an unrelated
Person.

     11.10 Restricted Payments. Borrower shall not, in any Fiscal Year (a) make
any Restricted Payment (other than revolvements and retirements of equity)
(i) in an aggregate amount that would exceed Borrower’s Patronage Refunds from
the current Fiscal Year, or (ii) if a Potential Default or an Event of Default
has occurred and is continuing at the time of such Restricted Payment or would
result therefrom; or (b) make any revolvement or retirements of equity if a
Potential Default or an Event of Default has occurred and is continuing at the
time of such Restricted Payment or would result therefrom; provided that
regardless of whether a Potential Default or an Event of

43



--------------------------------------------------------------------------------



 



Default has occurred and is continuing at the time of such Restricted Payment or
would result therefrom, Borrower may (x) make cash payments to its patrons or
members in an aggregate amount in any Fiscal Year that does not exceed
twenty-one percent (21%) of Borrower’s Patronage Refunds for the current Fiscal
Year and (y) make age retirement, estate or similar payments.

     11.11 Change in Fiscal Year. Borrower shall not change its Fiscal Year from
a year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.

     11.12 ERISA. Borrower shall not: (a) engage in or permit any transaction
which could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to
Section 4975 of the Code; (b) engage in or permit any transaction or other event
which could result in a “reportable event” as such term is defined in
Section 4043 of ERISA for any Borrower Pension Plan; (c) fail to make full
payment when due of all amounts which, under the provisions of any Borrower
Benefit Plan, Borrower is required to pay as contributions thereto; (d) permit
to exist any “accumulated funding deficiency” (as such term is defined in
Section 302 of ERISA) in excess of $25,000.00, whether or not waived, with
respect to any Borrower Pension Plan; (e) fail to make any payments to any
“multiemployer plan” that Borrower may be required to make under any agreement
relating to such “multiemployer plan” or any law pertaining thereto; or
(f) terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC. As used in this Section, all terms enclosed in
quotation marks shall have the meanings set forth in ERISA, Borrower’s failure
to comply with any of the foregoing provisions of this Section shall not
constitute a breach of this Agreement or an Event of Default unless such failure
has a Material Adverse Effect.

     11.13 Member Loans. Notwithstanding any provision in this Credit Agreement,
including, without limitation, any restriction contained in Sections 11.6, 11.8,
or 11.10 hereof, Borrower may, at any time so long as all Advances, including
all Overnight Advances, have been repaid in full and there is no pending 2-Year
Borrowing Notice or Overnight Advance Request in existence, make Member Loans to
its Members funded by Borrower’s cash on hand, subject to the following
conditions and limitations:

          11.13.1 Aggregate and Individual Amounts. The aggregate committed
amount of all such Member Loans may not exceed Borrower’s Excess Working
Capital; and the aggregate committed and (without duplication) outstanding
amount of Member Loans to any individual Member may not, except as provided in
Subsection 11.13.3 hereof, exceed the product of such individual Member’s Member
Percentage multiplied by Borrower’s Excess Working Capital as measured at the
time of making such commitment.

44



--------------------------------------------------------------------------------



 



          11.13.2 Member Loan Documentation and Maturity Date. Each Member Loan
must be evidenced by a written credit and security agreement and revolving loan
note in substantially the form of Exhibit 11.13.2 hereto, which must be dated no
later than the date of the first advance thereunder, and, as to any advance
thereunder, must be payable in full as to interest and principal within no more
than thirty-one (31) days after the date of such advance.

          11.13.3 Additional Aggregate Individual Amounts. The aggregate
committed and (without duplication) outstanding amount of Member Loans to any
individual Member may exceed the product of such individual Member’s Member
Percentage multiplied by Borrower’s Excess Working Capital; provided that the
following conditions are satisfied: (a) such amount may not exceed the lesser of
the following: (i) two times the product of such individual Member’s Member
Percentage multiplied by Borrower’s Excess Working Capital as measured at the
time of making such commitment, or (ii) the sum of (A) the product of such
individual Member’s Member Percentage multiplied by Borrower’s Excess Working
Capital, plus (B) the amount of available credit such Member has under a credit
facility satisfactory to Borrower (“Revolving Credit Facility”), in each case as
measured at the time of (but without taking into effect the consequences of)
making such commitment; (b) such Member Loan is evidenced by a written credit
and security agreement and revolving loan note in substantially the form of
Exhibit 11.13.2 hereto which must contain (i) a representation by such Member
that the amount of credit available to such Member under the Revolving Credit
Facility is in excess of the difference between (A) the face amount of such note
and (B) the product of such individual Member’s Member Percentage multiplied by
Borrower’s Excess Working Capital, (ii) a covenant that such Member will at no
time request an advance in an amount which would result in the outstanding
balance under its Member Loan exceeding the limits set forth in clause (a) of
this Subsection 11.13.3, and (iii) a covenant that such Member will promptly
upon discovery, advise Borrower of the fact and amount of any decrease in the
amount of credit available to such Member under the Revolving Credit Facility.

     11.14 Principal Agreements. Borrower shall not materially amend or modify,
nor grant a waiver of any material performance under, or terminate or allow the
counter party to terminate, or allow to expire, any of the Principal Agreements
without the consent of the Required Lenders.

ARTICLE 12. INDEMNIFICATION

     12.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify
and hold the Administrative Agent and each Syndication Party and their
directors, officers, employees, agents, professional advisers and
representatives (“Indemnified Parties”) harmless from and against any and all
claims, damages, losses, liabilities, costs or expenses whatsoever which the
Administrative Agent or any other Indemnified Party may incur (or which may be
claimed against any such Indemnified Party by any Person), including attorneys’
fees incurred by any Indemnified Party, arising out of or resulting from:
(a) the material inaccuracy of any representation or warranty of or with

45



--------------------------------------------------------------------------------



 



respect to Borrower in this Credit Agreement or the other Loan Documents;
(b) the material failure of Borrower to perform or comply with any covenant or
obligation of Borrower under this Credit Agreement or the other Loan Documents;
(c) the exercise by the Administrative Agent of any right or remedy set forth in
this Credit Agreement or the other Loan Documents; or (d) all acts or omissions
of the beneficiary of any Letter of Credit, and for such purposes, such
beneficiary shall be deemed Borrower’s agent; provided that Borrower shall have
no obligation to indemnify any Indemnified Party against claims, damages,
losses, liabilities, costs or expenses to the extent that a court of competent
jurisdiction renders a final non-appealable determination that the foregoing are
solely the result of the willful misconduct or gross negligence of such
Indemnified Party. In addition, Borrower agrees to indemnify and hold the
Indemnified Parties harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from the imposition or nonpayment
by Borrower of any stamp tax, intangibles tax, or similar tax imposed by any
state, including any amounts owing by virtue of the assertion that the property
valuation used to calculate any such tax was understated. Borrower shall have
the right to assume the defense of any claim as would give rise to Borrower’s
indemnification obligation under this Section with counsel of Borrower’s
choosing so long as such defense is being diligently and properly conducted and
Borrower shall establish to the Indemnified Party’s satisfaction that the amount
of such claims are not, and will not be, material in comparison to the liquid
and unrestricted assets of Borrower available to respond to any award which may
be granted on account of such claim. So long as the conditions of the preceding
sentence are met, Indemnified Party shall have no further right to reimbursement
of attorneys’ fees incurred thereafter. The obligation to indemnify set forth in
this Section shall survive the termination of this Credit Agreement and other
covenants.

     12.2 Indemnification Relating to Hazardous Substances. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section or the covenants in Section 10.6 hereof, or from the discovery of
any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or

46



--------------------------------------------------------------------------------



 



responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean-up of, or otherwise with
respect to, Hazardous Substances as the result of the Administrative Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner thereof by foreclosure
or conveyance in lieu of foreclosure of a judgment lien; provided that such
indemnification as it applies to the exercise by the Administrative Agent or any
Syndication Party of its rights or remedies with respect to the Loan Documents
shall not apply to claims arising solely with respect to Hazardous Substances
brought onto such property by the Administrative Agent or such Syndication Party
while engaged in activities other than operations substantially the same as the
operations previously conducted on such property by Borrower. The foregoing
covenants of this Section shall be deemed continuing covenants for the benefit
of the Indemnified Parties, and any successors and assigns of the Indemnified
Parties, including but not limited to any transferee of the title of the
Administrative Agent or any Syndication Party or any subsequent owner of the
property, and shall survive the satisfaction or release of any lien, any
foreclosure of any lien and/or any acquisition of title to the property or any
part thereof by the Administrative Agent or any Syndication Party, or anyone
claiming by, through or under the Administrative Agent or any Syndication Party
or Borrower by deed in lieu of foreclosure or otherwise. Any amounts covered by
the foregoing indemnification shall bear interest from the date incurred at the
Default Interest Rate, shall be payable on demand, and shall be secured by the
Security Documents. The indemnification and covenants of this Section shall
survive the termination of this Credit Agreement and other covenants.

ARTICLE 13. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

     13.1 Events of Default. The occurrence of any of the following events (each
an “Event of Default”) shall, at the option of the Administrative Agent, make
the entire Bank Debt immediately due and payable (provided, that in the case of
an Event of Default under Subsection 13.1(f) all amounts owing under the 2-Year
Notes and the other Loan Documents shall automatically and immediately become
due and payable without any action by or on behalf of the Administrative Agent),
and the Administrative Agent may exercise all rights and remedies for the
collection of any amounts outstanding hereunder and take whatever action it
deems necessary to secure itself, all without notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor, or other
notices or demands of any kind or character:

          (a) Failure of Borrower to pay within five (5) days of the date when
due, whether by acceleration or otherwise, any of the Bank Debt in accordance
with this Credit Agreement or the other Loan Documents.

          (b) Any representation or warranty set forth in any Loan Document, any
Borrowing Notice, any financial statements or reports or projections or
forecasts, or in connection with any transaction contemplated by any such
document, shall prove in any material respect to have been false or misleading
when made or furnished by Borrower.

47



--------------------------------------------------------------------------------



 



          (c) Any default by Borrower in the performance or compliance with the
covenants, promises, conditions or provisions of Sections 10.3, 10.8, 10.11,
10.15, 11.1, 11.3, 11.4, 11.5, 11.7, 11.10, 11.12, or 11.13 of this Credit
Agreement.

          (d) Any default by Borrower in the performance or compliance with the
covenants, promises, representations, conditions or provisions of Sections 8.2,
8.5, 8.6, 8.7, 8.9, 8.10, 10.12, 10.13, 10.16, 11.6, 11.8, 11.9, or 11.11 of
this Credit Agreement, and such failure continues for fifteen (15) days after
Borrower learns of such failure to comply, whether by Borrower’s own discovery
or through notice from the Administrative Agent.

          (e) The failure of Borrower to pay when due, or failure to perform or
observe any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties and letters of credit, for
the obligations of others relating to indebtedness for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as Capital Leases; provided
that no such failure will be deemed to be an Event of Default hereunder unless
and until the aggregate amount owing under obligations with respect to which
such failures have occurred and are continuing is at least $1,000,000.00.

          (f) Borrower applies for or consents to the appointment of a trustee
or receiver for any part of its properties; any bankruptcy, reorganization, debt
arrangement, dissolution or liquidation proceeding is commenced or consented to
by Borrower; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower, and is not withdrawn or dismissed
within sixty (60) days thereafter.

          (g) Failure of Borrower to comply with any other provision of this
Credit Agreement or the other Loan Documents not constituting an Event of
Default under any of the preceding subparagraphs of this Section 13.1, and such
failure continues for thirty (30) days after Borrower learns of such failure to
comply, whether by Borrower’s own discovery or through notice from the
Administrative Agent.

          (h) The occurrence of a default under the CoBank Term Loan.

          (i) The entry of one or more judgments in an aggregate amount in
excess of $1,000,000.00 against Borrower not subject to a Good Faith Contest, or
discharged or paid, in each case, within thirty (30) days after entry.

          (j) In the event (i) Cenex Harvest States Cooperatives (or, in the
event Cenex Harvest States Cooperatives shall merge with or into Farmland
Industries, Inc.,

48



--------------------------------------------------------------------------------



 



then the survivor of such merger) shall (A) cease to own more than sixty-seven
percent (67%) of the total voting power generally entitled to vote in the
election of directors, managers or trustees of Borrower or (B) cease to own more
than sixty-seven percent (67%) of all non-voting classes of capital stock of
Borrower, or (ii) the members or stockholders, as applicable, of Borrower shall
approve any plan for the liquidation or dissolution of Borrower.

          (k) The occurrence at any time from the Effective Date of the Original
Credit Agreement to the Closing Date of any circumstance which would have
constituted an Event of Default under the Original Credit Agreement (as amended
by The Amendments).

     13.2 No Advance. Upon the occurrence and during the continuance of a
Potential Default or an Event of Default, (a) the Syndication Parties shall have
no obligation to make any Advance, and (b) neither the Letter of Credit Bank nor
the Syndication Parties shall have any obligation to issue, reissue, or extend
any Letters of Credit.

     13.3 Rights and Remedies. In addition to the remedies set forth in
Section 13.1 and 13.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Subsection 14.6.4 hereof, all the rights and remedies provided in the Loan
Documents and by any applicable law. Each and every right or remedy granted to
the Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.

ARTICLE 14. AGENCY AGREEMENT

     14.1 Funding of Syndication Interest. Each Syndication Party, severally but
not jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Article 2 hereof. Each Syndication Party’s interest
(“Syndication Interest”) in each Advance hereunder shall be without recourse to
the Administrative Agent or any other Syndication Party and shall not be
construed as a loan from any Syndication Party to the Administrative Agent or
any other Syndication Party.

     14.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication
Party agrees to remit its Funding Share to the Administrative Agent as, and
within the time deadlines (“Syndication Party Advance Date”), required in this
Credit Agreement. Unless the Administrative Agent shall have received notice
from a Syndication Party prior to the date on which such Syndication Party is to
provide funds to the Administrative Agent for an Advance to be made by such
Syndication Party that such

49



--------------------------------------------------------------------------------



 



Syndication Party will not make available to the Administrative Agent such
funds, the Administrative Agent may assume that such Syndication Party has made
such funds available to the Administrative Agent on the date of such Advance in
accordance with the terms of this Credit Agreement and the Administrative Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
and to the extent such Syndication Party shall not have made such funds
available to the Administrative Agent by 2:00 P.M. (Eastern Time) on the Banking
Day due, such Syndication Party agrees to repay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrower until the
Banking Day such amount is repaid to the Administrative Agent (assuming payment
is received by the Administrative Agent at or prior to 2:00 P.M. (Eastern Time),
and until the next Banking Day if payment is not received until after 2:00
P.M.), at the customary rate set by the Administrative Agent for the correction
of errors among banks for three (3) Banking Days and thereafter at the Base
Rate. If such Syndication Party shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Syndication
Party’s Advance for purposes of this Credit Agreement. If such Syndication Party
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify Borrower, and
Borrower shall immediately pay such corresponding amount to the Administrative
Agent with the interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent, at the rate of interest applicable at the time to such Advance.

     14.3 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share in full by the
date and time required (the unpaid amount of any such payment being hereinafter
referred to as the “Delinquent Amount”), in addition to any other remedies
available hereunder, any other Syndication Party or Syndication Parties may, but
shall not be obligated to, advance the Delinquent Amount (the Syndication Party
or Syndication Parties which advance such Delinquent Amount are referred to as
the “Contributing Syndication Parties”), in which case (a) the Delinquent Amount
which any Contributing Syndication Party advances shall be treated as a loan to
the Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding Obligations, as applicable, of any Contributing
Syndication Party, and (b) the Delinquent Syndication Party shall be obligated
to pay to the Administrative Agent, for the account of the Contributing
Syndication Parties, interest on the Delinquent Amount at a rate of interest
equal to the rate of interest which Borrower is obligated to pay on the
Delinquent Amount plus 200 basis points (“Delinquency Interest”) until the
Delinquent Syndication Party remits the full Delinquent Amount and remits all
Delinquency Interest to the Administrative Agent, which will distribute such
payments to the Contributing Syndication Parties (pro rata based on the amount
of the Delinquent Amount which each of them (if more than one) advanced) on the
same Banking Day as such payments are received by the Administrative Agent if
received no later than 11:00 A.M. (Eastern Time) or the next Banking Day if
received by the Administrative Agent

50



--------------------------------------------------------------------------------



 



thereafter. In addition, the Contributing Syndication Parties shall be entitled
to share, on the same pro rata basis, and the Administrative Agent shall pay
over to them, for application against Delinquency Interest and the Delinquent
Amount, the Delinquent Syndication Party’s Payment Distribution and any fee
distributions or distributions made under Section 14.10 hereof until the
Delinquent Amount and all Delinquency Interest have been paid in full. For
voting purposes the Administrative Agent shall readjust the Individual 2-Year
Commitments of such Delinquent Syndication Party and the Contributing
Syndication Parties from time to time first to reflect the advance of the
Delinquent Amount by the Contributing Syndication Parties, and then to reflect
the full or partial reimbursement to the Contributing Syndication Parties of
such Delinquent Amount. As between the Delinquent Syndication Party and the
Contributing Syndication Parties, the Delinquent Syndication Party’s interest in
its 2-Year Note shall be deemed to have been partially assigned to the
Contributing Syndication Parties in the amount of the Delinquent Amount and
Delinquency Interest owing to the Contributing Syndication Parties from time to
time. For the purposes of calculating interest owed by a Delinquent Syndication
Party, payments received on other than a Banking Day shall be deemed to have
been received on the next Banking Day, and payments received after 2:00 P.M.
(Eastern Time) shall be deemed to have been received on the next Banking Day.

     14.4 Agency Appointment. Each of the Syndication Parties hereby designates
and appoints the Administrative Agent to act as agent to service and collect the
2-Year Loans and its respective 2-Year Notes and to take such action on behalf
of such Syndication Party with respect to the 2-Year Loans and such 2-Year
Notes, and to execute such powers and to perform such duties, as specifically
delegated or required herein, as well as to exercise such powers and to perform
such duties as are reasonably incident thereto, and to receive and benefit from
such fees and indemnifications as are provided for or set forth herein, until
such time as a successor is appointed and qualified to act as the Administrative
Agent.

     14.5 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 14.4 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

          14.5.1 Advice. To solicit the advice and assistance of each of the
Syndication Parties and Voting Participants concerning the administration of the
2-Year Facility and the exercise by the Administrative Agent of its various
rights, remedies, powers, and discretions with respect thereto. As to any
matters not expressly provided for by this Credit Agreement or any other Loan
Document, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by all of the Syndication Parties or the Required Lenders, as the case
may be (and including in each such case, Voting Participants), and any action
taken or failure to act pursuant thereto shall be binding on all of the
Syndication Parties, Voting Participants, and the Administrative Agent.

51



--------------------------------------------------------------------------------



 



          14.5.2 Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the 2-Year Loans and the exercise by the
Administrative Agent of its various rights with respect thereto.

          14.5.3 Proceedings. To initiate, prosecute, defend, and to participate
in, actions and proceedings in its name as the Administrative Agent for the
ratable benefit of the Syndication Parties.

          14.5.4 Retain Professionals. To retain attorneys, accountants, and
other professionals to provide advice and professional services to the
Administrative Agent, with their fees and expenses reimbursable to the
Administrative Agent by Syndication Parties pursuant to Section 14.17 hereof.

          14.5.5 Incidental Powers. To exercise powers reasonably incident to
the Administrative Agent’s discharge of its duties enumerated in Section 14.6
hereof.

     14.6 Duties of the Administrative Agent. The duties of the Administrative
Agent hereunder shall consist of the following:

          14.6.1 Possession of Documents. To safekeep one original of each of
the Loan Documents other than the 2-Year Notes (which will be in the possession
of the Syndication Party named as payee therein).

          14.6.2 Distribute Payments. To receive and distribute to the
Syndication Parties payments made by Borrower pursuant to the Loan Documents, as
provided in Article 5 hereof. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
any Syndication Party hereunder that Borrower will not make such payment in
full, the Administrative Agent may assume that Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to each Syndication Party on such due date
an amount equal to the amount then due such Syndication Party. If and to the
extent Borrower shall not have so made such payment in full to the
Administrative Agent, each Syndication Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Syndication Party
together with interest thereon, for each day from the date such amount is
distributed to such Syndication Party until the date such Syndication Party
repays such amount to the Administrative Agent at the customary rate set by the
Administrative Agent for the correction of errors among banks for three (3)
Banking Days and thereafter at the Base Rate.

          14.6.3 Loan Administration. Subject to the provisions of Section 14.8
hereof, to, on behalf of and for the ratable benefit of all Syndication Parties,
in accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which the Administrative Agent is entitled to
administer the 2-Year

52



--------------------------------------------------------------------------------



 



Loans, including, without limitation: (a) monitor all borrowing activity,
Individual 2-Year Commitment balances, and maturity dates of all LIBO Rate
Loans; (b) monitor and report Credit Agreement and covenant compliance, and
coordinate required credit actions by the Syndication Parties; (c) manage the
process for future waivers and amendments if modifications to the Credit
Agreement are required; and (d) administer, record, and process all assignments
to be made for the current and future Syndication Parties.

          14.6.4 Action Upon Default. Each Syndication Party agrees that upon
its learning of any facts which would constitute a Potential Default or Event of
Default, it shall promptly notify the Administrative Agent by a writing
designated as a notice of default specifying in detail the nature of such facts
and default, and the Administrative Agent shall promptly send a copy of such
notice to all other Syndication Parties. The Administrative Agent shall be
entitled to assume that no Event of Default or Potential Default has occurred or
is continuing unless an officer thereof primarily responsible for the
Administrative Agent’s duties as such with respect to the 2-Year Loans or
primarily responsible for the credit relationship between the Administrative
Agent and Borrower has actual knowledge of facts which would result in or
constitute a Potential Default or Event of Default, or has received written
notice from Borrower of such fact, or has received written notice of default
from a Syndication Party. In the event the Administrative Agent has obtained
actual knowledge (in the manner described above) or received written notice of
the occurrence of a Potential Default or Event of Default as provided in the
preceding sentences, the Administrative Agent may, but is not required to
exercise or refrain from exercising any rights which may be available under the
Loan Documents or at law on account of such occurrence and shall be entitled to
use its discretion with respect to exercising or refraining from exercising any
such rights, unless and until the Administrative Agent has received specific
written instruction from the Required Lenders to refrain from exercising such
rights or to take specific designated action, in which case it shall follow such
instruction; provided that the Administrative Agent shall not be required to
take any action which will subject it to personal liability, or which is or may
be contrary to any provision of the Loan Documents or applicable law. The
Administrative Agent shall not be subject to any liability by reason of its
acting or refraining from acting pursuant to any such instruction.

          14.6.5 Forwarding of Information. The Administrative Agent shall,
within a reasonable time after receipt thereof, forward to the Syndication
Parties and the Voting Participants notices and reports provided to the
Administrative Agent by the Borrower pursuant to Section 10.2 hereof.

     14.7 Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 14.18
hereof in respect of any and

53



--------------------------------------------------------------------------------



 



all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

     14.8 Consent Required for Certain Actions. Except as provided in
Section 14.3 hereof, and notwithstanding the fact that this Credit Agreement may
otherwise provide that the Administrative Agent may act at its discretion, the
Administrative Agent may not take any of the following actions (nor may the
Syndication Parties or the Voting Participants take the action described in
Subsection 14.8.1(c)) with respect to, or under, the Loan Documents without the
prior written consent, given after notification by the Administrative Agent of
its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 14.8.1(c) of their
intention to do so), of:

          14.8.1 Unanimous. Each of the Syndication Parties and Voting
Participants before:

          (a) Agreeing to an increase in the Aggregate 2-Year Commitment or an
extension of the 2-Year Availability Period or the 2-Year Maturity Date;

          (b) Agreeing to a reduction in the amount, or to a delay in the due
date, of any payment by Borrower of interest, principal, or fees with respect to
the 2-Year Loans; provided, however, this restriction shall not apply to a delay
in payment of interest or fees granted by the Administrative Agent in the
ordinary course of administration of the 2-Year Loans and the exercise of
reasonable judgment, so long as such payment delay does not exceed five
(5) days;

          (c) Amending Section 1.66 hereof or any provision set forth in this
Subsection 14.8.1; or

          (d) Agreeing to waive any material provisions of this Credit Agreement
or any of the other Loan Documents.

          14.8.2 Required Lenders. The Required Lenders before:

          (a) Consenting to any action, amendment, or granting any waiver with
respect to the 2-Year Loans not covered in Subsection 14.8.1; or

          (b) Agreeing to amend Article 14 of this Credit Agreement (other than
Subsection 14.8.l(c)).

          14.8.3 Action Without Vote. Notwithstanding any other provisions of
this Section, the Administrative Agent may take the following action without
obtaining the consent of the Syndication Parties or the Voting Participants:

          (a) Determining (i) whether the conditions to an Advance have been
met, and (ii) the amount of such Advance;

54



--------------------------------------------------------------------------------



 



          (b) Determining (i) whether the conditions to the issuance of a
Committed Letter of Credit have been met, and (ii) the amount of such Committed
Letter of Credit.

If no written consent or denial is received from a Syndication Party within five
(5) Banking Days after written notice of any proposed action as described in
this Section is delivered to such Syndication Party by the Administrative Agent,
such Syndication Party shall be conclusively deemed to have consented thereto
for the purposes of this Section.

     14.9 Distribution of Principal and Interest. The Administrative Agent will
receive and accept all payments (including prepayments) of principal and
interest made by Borrower on the 2-Year Loans and the 2-Year Notes and will hold
all such payments in trust for the benefit of all present and future Syndication
Parties, and, if requested in writing by the Required Lenders, in an account
segregated from the Administrative Agent’s other funds and accounts (“Payment
Account”). After the receipt by the Administrative Agent of any payment
representing interest or principal on the 2-Year Loans, the Administrative Agent
shall remit to each Syndication Party its share of such payment as provided in
Article 5 hereof, (“Payment Distribution”) no later than the same Banking Day as
such payment is received by the Administrative Agent if received no later than
11:00 A.M. (Eastern Time) or the next Banking Day if received by the
Administrative Agent thereafter. Any Syndication Party’s rights to its Payment
Distribution shall be subject to the rights of any Contributing Syndication
Parties to such amounts as set forth in Section 14.3 hereof.

     14.10 Distribution of Certain Amounts. The Administrative Agent shall (a)
receive and hold in trust for the benefit of all present and future Syndication
Parties, in the Payment Account and, if requested in writing by the Required
Lenders, segregated from the Administrative Agent’s other funds and accounts and
(b) shall remit to the Syndication Parties, as indicated, the amounts described
below:

          14.10.1 Funding Losses. To each Syndication Party, the amount of any
Funding Losses paid by Borrower to the Administrative Agent in connection with a
prepayment of any portion of a LIBO Rate Loan, in accordance with the Funding
Loss Notice such Syndication Party provided to the Administrative Agent, no
later than the same Banking Day that payment of such Funding Losses is received
by the Administrative Agent, if received no later than 11:00 A.M. (Eastern
Time), or the next Banking Day if received by the Administrative Agent
thereafter.

     14.11 Possession of Loan Documents. The Loan Documents (other than the
2-Year Notes) shall be held by the Administrative Agent in its name, for the
ratable benefit of itself and the other Syndication Parties without preference
or priority.

     14.12 Collateral Application. The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the 2-Year Loans, or in any property taken as security for any other
loan or loans made to

55



--------------------------------------------------------------------------------



 



Borrower by any other Syndication Party, or in any property now or hereinafter
in the possession or control of any other Syndication Party, which may be or
become security for the 2-Year Loans solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of the 2-Year Loans, such other Syndication Party shall share such
funds or proceeds with all Syndication Parties according to their respective
Individual 2-Year Pro Rata Shares. In the event that any Syndication Party shall
obtain payment, whether partial or full, from any source in respect of the
2-Year Loans, including without limitation payment by reason of the exercise of
a right of offset, banker’s lien, general lien, or counterclaim, such
Syndication Party shall promptly make such adjustments (which may include
payment in cash or the purchase of further syndications or participations in the
2-Year Loans) to the end that such excess payment shall be shared with all other
Syndication Parties in accordance with their respective Individual 2-Year
Commitments. Notwithstanding any of the foregoing provisions of this Section or
Article 7 hereof, no Syndication Party other than CoBank shall have any right
to, or to the proceeds of, or any right to the application to any amount owing
to such Syndication Party hereunder of any the proceeds of, any Bank Equity
Interests issued to Borrower by CoBank or on account of any statutory lien held
by CoBank on such Bank Equity Interests.

     14.13 Amounts Required to be Returned. If the Administrative Agent makes
any payment to a Syndication Party in anticipation of the receipt of final funds
from Borrower, and such funds are not received from Borrower, or if excess funds
are paid by the Administrative Agent to any Syndication Party as the result of a
miscalculation by the Administrative Agent, then Syndication Party shall, on
demand of the Administrative Agent, forthwith return to the Administrative Agent
any such amounts, plus interest thereon (from the day such amounts were
transferred by the Administrative Agent to the Syndication Party to, but not
including, the day such amounts are returned by Syndication Party) at a rate per
annum equal to the customary rate set by the Administrative Agent for the
correction of errors among banks for three (3) Banking Days and thereafter at
the Base Rate. If the Administrative Agent is required at any time to return to
Borrower or a trustee, receiver, liquidator, custodian, or similar official any
portion of the payments made by Borrower to the Administrative Agent, whether
pursuant to any bankruptcy or insolvency law or otherwise, then each Syndication
Party shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent any such payments transferred to such Syndication Party by
the Administrative Agent but without interest or penalty (unless the
Administrative Agent is required to pay interest or penalty on such amounts to
the person recovering such payments).

     14.14 Reports and Information to Syndication Parties. The Administrative
Agent shall use reasonable efforts to provide to Syndication Parties, as soon as
practicable after actual knowledge thereof is acquired by an officer thereof
primarily responsible for the Administrative Agent’s duties as such with respect
to the 2-Year

56



--------------------------------------------------------------------------------



 



Loans or primarily responsible for the credit relationship between the
Administrative Agent and Borrower, any material factual information which has a
material adverse effect on the creditworthiness of Borrower, and Borrower hereby
authorizes such disclosure by the Administrative Agent to the Syndication
Parties (and by the Syndication Parties to any of their participants). Failure
of the Administrative Agent to provide the information referred to in this
Section or in Subsection 14.6.4 hereof shall not result in any liability upon,
or right to make a claim against, the Administrative Agent except where a court
of competent jurisdiction renders a final non-appealable determination that such
failure is a result of the willful misconduct or gross negligence of the
Administrative Agent. Syndication Parties acknowledge and agree that all
information and reports received pursuant to this Credit Agreement will be
received in confidence in connection with their Syndication Interest, and that
such information and reports constitute confidential information and shall not,
without the prior written consent of the Administrative Agent or Borrower, as
applicable, be (x) disclosed to any third party (other than the Administrative
Agent, another Syndication Party or potential Syndication Party, or a
participant or potential participant in the interest of a Syndication Party,
which disclosure is hereby approved by Borrower), except pursuant to appropriate
legal or regulatory process, or (y) used by the Syndication Party except in
connection with the 2-Year Loans and its Syndication Interest.

     14.15 Standard of Care. The Administrative Agent shall not be liable to
Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative Agent or its agents, except for its gross negligence
or willful misconduct. Subject to the preceding sentence, the Administrative
Agent will exercise the same care in administering the 2-Year Loans and the Loan
Documents as it exercises for similar loans which it holds for its own account
and risk, and the Administrative Agent shall not have any further responsibility
to the Syndication Parties. Without limiting the foregoing, the Administrative
Agent may rely on the advice of counsel concerning legal matters and on any
written document it believes to be genuine and correct and to have been signed
or sent by the proper Person or Persons.

     14.16 No Trust Relationship. Neither the execution of this Credit
Agreement, nor the sharing in the 2-Year Loans, nor the holding of the Loan
Documents in its name by the Administrative Agent, nor the management and
administration of the 2-Year Loans and Loan Documents by the Administrative
Agent (including the obligation to hold certain payments and proceeds in the
Payment Account in trust for the Syndication Parties), nor any other right, duty
or obligation of the Administrative Agent under or pursuant to this Credit
Agreement is intended to be or create, and none of the foregoing shall be
construed to be or create, any express, implied or constructive trust
relationship between the Administrative Agent and any Syndication Party. Each
Syndication Party hereby agrees and stipulates that the Administrative Agent is
not acting as trustee for such Syndication Party with respect to the 2-Year
Loans, this Credit Agreement, or any aspect of either, or in any other respect.

     14.17 Sharing of Costs and Expenses. To the extent not paid by Borrower,
each Syndication Party will promptly upon demand reimburse the Administrative
Agent for

57



--------------------------------------------------------------------------------



 



its proportionate share (based on its Individual 2-Year Pro Rata Share), for all
reasonable costs, disbursements, and expenses incurred by the Administrative
Agent on or after the date of this Credit Agreement for legal, accounting,
consulting, and other services rendered to the Administrative Agent in its role
as the Administrative Agent in the administration of the 2-Year Loans,
interpreting the Loan Documents, and protecting, enforcing, or otherwise
exercising any rights, both before and after default by Borrower under the Loan
Documents, and including, without limitation, all costs and expenses incurred in
connection with any bankruptcy proceedings; provided, however, that the costs
and expenses to be shared in accordance with this Section shall not include any
costs or expenses incurred by the Administrative Agent solely as a Syndication
Party in connection with the 2-Year Loans, nor to the Administrative Agent’s
internal costs and expenses.

     14.18 Syndication Parties’ Indemnification of the Administrative Agent.
Each of the Syndication Parties agree to indemnify the Administrative Agent,
including any Successor Agent, and their respective directors, officers,
employees, agents, professional advisers and representatives (“Indemnified
Agency Parties”), to the extent not reimbursed by Borrower, and without in any
way limiting the obligation of Borrower to do so), ratably (based on its
Individual 2-Year Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the 2-Year
Loans and/or the expiration or termination of this Credit Agreement) be imposed
on, incurred by or asserted against the Administrative Agent (or any of the
Indemnified Agency Parties while acting for the Administrative Agent or for any
Successor Agent) in any way relating to or arising out of this Credit Agreement
or the Loan Documents, or the performance of the duties of the Administrative
Agent hereunder or thereunder or any action taken or omitted while acting in the
capacity of the Administrative Agent under or in connection with any of the
foregoing; provided that the Syndication Parties shall not be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of an
Indemnified Agency Party to the extent that any of the forgoing result from the
gross negligence or willful misconduct of that Indemnified Agency Party as
determined by a court of competent jurisdiction. The agreements and obligations
in this Section shall survive the payment of the 2-Year Loans and the expiration
or termination of this Credit Agreement.

     14.19 Books and Records. The Administrative Agent shall maintain such books
of account and records relating to the 2-Year Loans as it maintains with respect
to other loans of similar type and amount, and which shall clearly and
accurately reflect the Syndication Interest of each Syndication Party.
Syndication Parties, or their agents, may inspect such books of account and
records at all reasonable times during the Administrative Agent’s regular
business hours.

     14.20 Administrative Agent Fee. CoBank and any Successor Agent shall be
entitled to the Administrative Agent Fee for acting as the Administrative Agent.
In the

58



--------------------------------------------------------------------------------



 



event the Successor Agent is contractually entitled to an additional fee, each
Syndication Party will be responsible for its proportionate share (based on its
Individual 2-Year Pro Rata Share) thereof.

     14.21 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Syndication Parties and
Borrower. After the receipt of such notice, the Required Lenders shall appoint a
successor (“Successor Agent”). If (a) no Successor Agent shall have been so
appointed which is either (i) a Syndication Party, or (ii) if not a Syndication
Party, which is a Person approved by Borrower, such approval not to be
unreasonably withheld (provided that Borrower shall have no approval rights upon
the occurrence and during the continuance of an Event of Default), or (b) if
such Successor Agent has not accepted such appointment, in either case within
forty-five (45) days after the retiring Administrative Agent’s giving of such
notice of resignation, then the retiring Administrative Agent may, after
consulting with, but without requiring the approval of, Borrower, appoint a
Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000. Any
Administrative Agent may be removed upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (x) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(y) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 14.4.2 hereof. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, or the
removal hereunder of any Administrative Agent, the provisions of this Credit
Agreement shall continue to inure to the benefit of such Administrative Agent as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement.

     14.22 Representations and Warranties of All Parties. The Administrative
Agent and each Syndication Party represents and warrants that: (a) the execution
and delivery of, and performance of its obligations under, this Credit Agreement
is within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Credit Agreement is in compliance with all
applicable laws and regulations promulgated under such laws and does not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and does not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it; (c)
no approval, authorization or other action by, or declaration to or filing with,
any governmental or administrative authority or any other Person is required to
be obtained or made by it in connection with the execution and delivery of, and
performance of its obligations under, this Credit Agreement; and (d) this Credit
Agreement has been duly executed by it, and constitutes the legal, valid, and
binding obligation of such Person, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and general equitable principles (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
Each

59



--------------------------------------------------------------------------------



 



Syndication Party that is a state or national bank represents and warrants that
the act of entering into and performing its obligations under this Credit
Agreement has been approved by its board of directors or its loan committee and
such action was duly noted in the written minutes of the meeting of such board
or committee, and that it will furnish the Administrative Agent with a certified
copy of such minutes or an excerpt therefrom reflecting such approval.

     14.23 Syndication Parties’ Independent Credit Analysis. Each Syndication
Party acknowledges receipt of true and correct copies of all Loan Documents
(other than any 2-Year Note payable to another Syndication Party) from the
Administrative Agent. Each Syndication Party agrees and represents that it has
relied upon its independent review (a) of the Loan Documents, and (b) any
information independently acquired by such Syndication Party from Borrower or
otherwise in making its decision to acquire an interest in the 2-Year Loans
independently and without reliance on the Administrative Agent. Each Syndication
Party represents and warrants that it has obtained such information as it deems
necessary (including any information such Syndication Party independently
obtained from Borrower or others) prior to making its decision to acquire an
interest in the 2-Year Loans. Each Syndication Party further agrees and
represents that it has made its own independent analysis and appraisal of and
investigation into each Borrower’s authority, business, operations, financial
and other condition, creditworthiness, and ability to perform its obligations
under the Loan Documents and has relied on such review in making its decision to
acquire an interest in the 2-Year Loans. Each Syndication Party agrees that it
will continue to rely solely upon its independent review of the facts and
circumstances related to Borrower, and without reliance upon the Administrative
Agent, in making future decisions with respect to all matters under or in
connection with the Loan Documents and the 2-Year Loans. The Administrative
Agent assumes no responsibility for the financial condition of Borrower or for
the performance of Borrower’s obligations under the Loan Documents. Except as
otherwise expressly provided herein, no Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its possession.

     14.24 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the 2-Year Loans, nor any agreement to share in
payments or losses arising as a result of this transaction is intended to be or
to create, and the foregoing shall not be construed to be, any partnership,
joint venture or other joint enterprise between the Administrative Agent and any
Syndication Party, nor between or among any of the Syndication Parties.

     14.25 Purchase for Own Account; Restrictions on Transfer; Participations.
Each Syndication Party other than CoBank represents that it has acquired and is
retaining its interest in the 2-Year Loans for its own account in the ordinary
course of its banking or financing business and not with a view toward the sale,
distribution, further participation, or transfer thereof. Each Syndication Party
other than CoBank agrees that it will not sell, assign, convey or otherwise
dispose of (“Transfer”) to any Person, or create or permit to exist any lien or
security interest on all or any part of its interest in

60



--------------------------------------------------------------------------------



 



the 2-Year Loans, without the prior written consent, of the Administrative Agent
and Borrower (which consent will not be unreasonably withheld); provided that:
(a) any such Transfer except a Transfer to another Syndication Party or a
Transfer by CoBank must be in a minimum amount of $5,000,000.00; (b) each
Syndication Party must maintain an Individual 2-Year Commitment of no less than
$5,000,000.00, unless it Transfers its entire Syndication Interest; (c) the
transferee must execute an agreement substantially in the form of Exhibit 14.25
hereto (“Syndication Acquisition Agreement”) and assume all of the transferor’s
obligations hereunder and execute such documents as the Administrative Agent may
reasonably require; and (d) the Syndication Party making such Transfer must pay
the Administrative Agent an assignment fee of $3,500.00. Any Syndication Party
may participate any part of its interest in the 2-Year Loans to any Person with
the prior written consent of the Administrative Agent and Borrower (which
consent will not be unreasonably withheld, provided that Borrower shall have no
approval rights upon the occurrence and during the continuance of an Event of
Default), provided that no such consent shall be required where the participant
is a Person at least fifty percent (50%) the equity interest in which is owned
by such Syndication Party or which owns at least fifty percent (50%) of the
equity interest in such Syndication Party or at least fifty percent (50%) of the
equity interest of which is owned by the same Person which owns at least fifty
percent (50%) of the equity interest of such Syndication Party, and each
Syndication Party understands and agrees that in the event of any such
participation: (x) its obligations hereunder will not change on account of such
participation; (y) except as provided in Section 14.26 hereof, the participant
will have no rights under this Credit Agreement, including, without limitation,
voting rights or the right to receive payments or distributions; and (z) the
Administrative Agent shall continue to deal directly with the Syndication Party
with respect to the 2-Year Loans (including with respect to voting rights) as
though no participation had been granted and will not be obligated to deal
directly with any participant. Notwithstanding any provision contained herein to
the contrary, any Syndication Party may at any time pledge or assign all or any
portion of its interest in the 2-Year Loans to any Federal Reserve Bank or the
Federal Farm Credit Bank in accordance with applicable law. CoBank reserves the
right to sell participations on a non-patronage basis.

     14.26 Certain Participants’ Voting Rights. All Persons who at any time
purchase a participation interest in the interest of CoBank as a Syndication
Party hereunder may, in the sole discretion of CoBank (or as required in any
agreement under which such purchase is made and governed), be allowed to vote
hereunder, on a dollar basis, on any matter requiring or allowing CoBank, in its
capacity as a Syndication Party, to provide or withhold its consent, or to
otherwise vote on any proposed action; provided that no such Person shall have
any voting rights unless and until CoBank shall have provided written notice to
the Administrative Agent indicating (a) the name of such Person and (b) the
dollar amount of such Persons participation interest as to which such voting
rights shall be accorded (the Persons to whom CoBank has accorded such voting
rights, and with respect to which CoBank has provided the required notice to the
Administrative Agent, are referred to as “Voting Participants”).

61



--------------------------------------------------------------------------------



 



     14.27 Method of Making Payments. Payment and transfer of all amounts owing
or to be paid or remitted hereunder, including, without limitation, payment of
the Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 14.27
hereto (“Wire Instructions”).

     14.28 Events of Syndication Default/Remedies.

          14.28.1 Syndication Party Default. Any of the following occurrences,
failures or acts, with respect to any of the Syndication Parties shall
constitute an “Event of Syndication Default” hereunder by such party: (a) if any
representation or warranty made by such party in this Credit Agreement shall be
found to have been untrue in any material respect; (b) if such party fails to
make any distributions or payments required under this Credit Agreement within
five (5) days of the date required; (c) if such party breaches any other
covenant, agreement, or provision of this Credit Agreement which breach shall
have continued uncured for a period of thirty (30) consecutive days after such
breach first occurs, unless a shorter period is required to avoid prejudicing
the rights and position of the other Syndication Parties; (d) if any agency
having supervisory authority over such party, or any creditors thereof, shall
file a petition to reorganize or liquidate such party pursuant to any applicable
federal or state law or regulation and such petition shall not be discharged or
denied within fifteen (15) days after the date on which it is filed; (e) if by
the order of a court of competent jurisdiction or by any appropriate supervisory
agency, a receiver, trustee or liquidator shall be appointed for such party or
for all or any material part of its property or if such party shall be declared
insolvent; or (f) if such party shall be dissolved, or shall make an assignment
for the benefit of its creditors, or shall file a petition seeking to take
advantage of any debtors’ act, including the bankruptcy act, or shall admit in
writing its inability to pay its debts generally as they become due, or shall
consent to the appointment of a receiver or liquidator of all or any material
part of its property.

          14.28.2 Remedies. Upon the occurrence of an Event of Syndication
Default, the non-defaulting parties, acting by, or through the direction of, a
simple majority (determined based on the ratio of their Individual 2-Year
Commitments to the Aggregate Commitment) of the non-defaulting parties, may, in
addition to any other remedy specifically set forth in.this Credit Agreement,
have and exercise any and all remedies available generally at law or equity,
including the right to damages and to specific performance.

     14.29 Withholding Taxes. Each Syndication Party represents that it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations

62



--------------------------------------------------------------------------------



 



relating thereto. Without limiting the effect of the foregoing, if any
Syndication Party is not created or organized under the laws of the United
States of America or any state thereof, such Syndication Party will furnish to
the Administrative Agent and Borrower IRS Form 4224 or Form 1001, or such other
forms, certifications, statements or documents, duly executed and completed by
such Syndication Party, as evidence of such Syndication Party’s exemption from
the withholding of United States tax with respect thereto. Notwithstanding
anything herein to the contrary, Borrower shall not be obligated to make any
payments hereunder to such Syndication Party until such Syndication Party shall
have furnished to the Administrative Agent and Borrower the requested form,
certification, statement or document.

     14.30 Amendments Concerning Agency Function. The Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this Credit
Agreement or any other Loan Document which affects its duties hereunder or
thereunder unless it shall have given its prior written consent thereto.

     14.31 Further Assurances. The Administrative Agent and each Syndication
Party agree to take whatever steps and execute such documents as may be
reasonable and necessary to implement this Article 16 and to carry out fully the
intent thereof.

ARTICLE 15. MISCELLANEOUS

     15.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to
pay to the Administrative Agent and the Syndication Parties, on demand, all
reasonable out-of-pocket costs and expenses (a) incurred by the Administrative
Agent (including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, and including fees and expenses
incurred for consulting, appraisal, engineering, inspection, and environmental
assessment services) in connection with the preparation, negotiation, and
execution of the Fee Letter, and the Loan Documents and the transactions
contemplated thereby, and processing the Borrowing Notices; and (b) incurred by
the Administrative Agent or any Syndication Party (including, without
limitation, the reasonable fees and expenses of counsel retained by the
Administrative Agent and the Syndication Parties) in connection with the
enforcement or protection of the Syndication Parties’ rights under the Loan
Documents upon the occurrence of an Event of Default or upon the commencement of
an action by Borrower against the Administrative Agent or any Syndication Party,
including without limitation collection of the 2-Year Loans (regardless of
whether such enforcement or collection is by court action or otherwise).
Borrower shall not be obligated to pay the costs or expenses of any Person whose
only interest in the 2-Year Loans is as a holder of a participation interest.

     15.2 Service of Process and Consent to Jurisdiction. Borrower hereby agrees
that any litigation with respect to this Credit Agreement or to enforce any
judgment obtained against Borrower for breach of this Credit Agreement or under
the 2-Year Notes or other Loan Documents may be brought in the courts of the
State of Colorado and in the United States District Court for the District of
Colorado (if applicable subject

63



--------------------------------------------------------------------------------



 



matter jurisdictional requirements are present), as the Administrative Agent may
elect; and, by execution and delivery of this Credit Agreement, Borrower
irrevocably submits to such jurisdiction. With respect to litigation concerning
this Credit Agreement or under the 2-Year Notes or other Loan Documents within
the jurisdiction of the courts of the State of Colorado or the United States
District Court for the District of Colorado, Borrower hereby irrevocably
appoints, until six (6) months after the expiration of the 2-Year Maturity Date
(as it may be extended at anytime), a Person, such as The Corporation Company,
with offices in Denver, Colorado and otherwise reasonably acceptable to the
Administrative Agent to serve as the agent of Borrower to receive for and on
behalf of Borrower at such agent’s Denver, Colorado office, service of process,
which service may be made by mailing a copy of any summons or other legal
process to Borrower in care of such agent. Borrower agrees that Borrower shall
maintain a duly appointed agent in Colorado for service of summons and other
legal process as long as Borrower remains obligated under this Credit Agreement
and shall keep the Administrative Agent advised in writing of the identity and
location of such agent. The receipt by such agent and/or by Borrower of such
summons or other legal process in any such litigation shall be deemed personal
service and acceptance by Borrower for all purposes of such litigation.

     15.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE
AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST ANY
OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS CREDIT AGREEMENT, THE 2-YEAR NOTES, OR THE OTHER LOAN DOCUMENTS.

     15.4 Notices. All notices, requests and demands required or permitted under
the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made: (i) if
delivered personally, immediately upon delivery, (ii) if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt, (iii) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (iv) if by United States Mail, certified mail, return receipt requested,
five (5) days after mailing.

          15.4.1 Borrower:

          National Cooperative Refinery Association


          2000 Main Street

          P.O. Box 1404

          McPherson, Kansas 67460

          FAX: (316)241-5562

          Attention: John Buehrle

64



--------------------------------------------------------------------------------



 



          15.4.2 Administrative Agent:

          CoBank, ACB

          5500 South Quebec Street
          Englewood, Colorado 80111
          FAX: (303)694-5830
          Attention: Syndications Coordinator, Corporate Finance Div.


          15.4.3 Syndication Parties:

          See signature pages to this Credit Agreement

     15.5 Liability of Administrative Agent. The Administrative Agent shall not
have any liabilities or responsibilities to Borrower or any Subsidiary on
account of the failure of any Syndication Party to perform its obligations
hereunder or to any Syndication Party on account of the failure of Borrower or
any Subsidiary to perform their respective obligations hereunder or under any
other Loan Document.

     15.6 Successors and Assigns. This Credit Agreement shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, and the
Syndication Parties, and their respective successors and assigns, except that
Borrower may not assign or transfer its rights or obligations hereunder without
the prior written consent of all of the Syndication Parties.

     15.7 Severability. The invalidity or unenforceability of any provision of
this Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.

     15.8 Entire Agreement. This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of the Administrative Agent, each
Syndication Party, and Borrower with respect to the subject matter hereof and
shall replace and supersede any previous agreements of the parties with respect
to the subject matter hereof.

     15.9 Applicable Law. To the extent not governed by federal law, this Credit
Agreement and the other Loan Documents, and the rights and obligations of the
parties hereto and thereto shall be governed by and interpreted in accordance
with the internal laws of the State of Colorado, without giving effect to any
otherwise applicable rules concerning conflicts of law, except that matters
regarding the creation, perfection and foreclosure upon security interests in
real property interests shall be interpreted in accordance with the internal
laws of the state where such property is located.

     15.10 Captions. The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

65



--------------------------------------------------------------------------------



 



     15.11 Complete Agreement; Amendments. THIS CREDIT AGREEMENT, THE 2-YEAR
NOTES, AND THE OTHER LOAN DOCUMENTS ARE INTENDED BY THE PARTIES HERETO TO BE A
COMPLETE AND FINAL EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT. BY INITIALING IN THE
MARGIN, THE ADMINISTRATIVE AGENT, EACH SYNDICATION PARTY, AND BORROWER
ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT. This Credit Agreement may not
be modified or amended unless such modification or amendment is in writing and
is signed by Borrower, the Administrative Agent, and all Syndication Parties
(and each Syndication Party hereby agrees to execute any such amendment approved
pursuant to Section 14.8 hereof). Borrower agrees that it shall reimburse the
Administrative Agent for all fees and expenses incurred by the Administrative
Agent in retaining outside legal counsel in connection with any amendment or
modification to this Credit Agreement requested by Borrower.

     15.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement or the 2-Year
Notes payable to it in respect to such Advance or such obligation (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any change after the date of this Credit
Agreement in United States federal, state, municipal, or foreign laws or
regulations (including Regulation D of the Federal Reserve Board), or the
adoption or making after such date of any interpretations, directives, or
requirements applying to a class of banks including such Syndication Party of or
under any United States federal, state, municipal, or foreign laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof (“Regulatory Change”), which: (a) changes the basis of
taxation of any amounts payable to such Syndication Party under this Credit
Agreement or the 2-Year Notes payable to such Syndication Party in respect of
such Advance (other than taxes imposed on the overall net income of such
Syndication Party); or (b) imposes or modifies any reserve, special deposit, or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Syndication Party; or (c)
imposes any other condition affecting this Credit Agreement or the 2-Year Notes
payable to such Syndication Party (or any of such extensions of credit or
liabilities). The Administrative Agent will notify Borrower of any event
occurring after the date of this Credit Agreement which will entitle such
Syndication Party to compensation pursuant to this Section as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, the Administrative Agent shall include with such notice, a
certificate from such Syndication

66



--------------------------------------------------------------------------------



 



Party setting forth in reasonable detail the calculation of the amount of such
compensation. Determinations by the Administrative Agent for purposes of this
Section of the effect of any Regulatory Change on the costs of such Syndication
Party of making or maintaining an Advance or on amounts receivable by such
Syndication Party in respect of Advances, and of the additional amounts required
to compensate such Syndication Party in respect of any Additional Costs, shall
be conclusive absent manifest error, provided that such determinations are made
on a reasonable basis.

     15.13 Capital Requirements. In the event that the introduction of or any
change in: (a) any law or regulation; or (b) the judicial, administrative, or
other governmental interpretation of any law or regulation; or (c) compliance by
any Syndication Party or any corporation controlling any such Syndication Party
with any guideline or request from any governmental authority (whether or not
having the force of law) has the effect of requiring an increase in the amount
of capital required or expected to be maintained by such Syndication Party or
any corporation controlling such Syndication Party, and such Syndication Party
certifies that such increase is based in any part upon such Syndication Party’s
obligations hereunder with respect to the 2-Year Loans, and other similar
obligations, Borrower shall pay to such Syndication Party such additional amount
as shall be certified by such Syndication Party to the Administrative Agent and
to Borrower to be the net present value (discounted at the Base Rate) of (x) the
amount by which such increase in capital reduces the rate of return on capital
which such Syndication Party could have achieved over the period remaining until
the applicable 2-Year Maturity Date, but for such introduction or change,
(y) multiplied by the product of such Syndication Party’s Individual 2-Year Pro
Rata Share times the applicable Aggregate Commitment(s). The Administrative
Agent will notify Borrower of any event occurring after the date of this Credit
Agreement that will entitle any such Syndication Party to compensation pursuant
to this Section as promptly as practicable after it obtains knowledge thereof
and of such Syndication Party’s determination to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by any Syndication Party for
purposes of this Section of the effect of any increase in the amount of capital
required to be maintained by any such Syndication Party and of the amount of
compensation owed to any such Syndication Party under this Section shall be
conclusive absent manifest error, provided that such determinations are made on
a reasonable basis.

     15.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory
to it of: (a) the loss, theft, destruction or mutilation of any 2-Year Note, and
(in case of loss, theft or destruction) of the agreement of the Syndication
Party to which the 2-Year Note was payable to indemnify Borrower, and upon
surrender and cancellation of such 2-Year Note, if mutilated; or (b) the
assignment by any Syndication Party of its interest hereunder and the 2-Year
Notes relating thereto, or any portion thereof, pursuant to this Credit
Agreement, then Borrower will pay any unpaid principal and interest (and Funding
Losses, if applicable) then or previously due and payable on such 2-Year Notes
and will (upon delivery of such 2-Year Notes for cancellation, unless covered by
subparagraph (a) of this Section) deliver in lieu of each such 2-Year Note a new
2-Year

67



--------------------------------------------------------------------------------



 



Note or, in the case of an assignment of a portion of any such Syndication
Party’s Interest, new 2-Year Notes, for any remaining balance. All Notes
executed pursuant to this Section shall be dated as of December 21, 1999. The
Syndication Parties shall, as soon as practical after receipt of such new
executed Notes, return to Borrower the Note, if any, which has been replaced by
such new Note or Notes.

     15.15 Patronage Payments. Borrower acknowledges and agrees that: (a) only
that portion of the 2-Year Loans represented by CoBank’s Individual 2-Year Pro
Rata Share which is retained by CoBank for its own account is entitled to
patronage distributions in accordance with CoBank’s bylaws and its practices and
procedures related to patronage distribution; and (b) any patronage, or similar,
payments to which Borrower is entitled on account its ownership of Bank Equity
Interests or otherwise will not be based on any portion of CoBank’s interest in
the 2-Year Loans in which CoBank has at any time granted a participation
interest.

     15.16 Mutual Release. Upon full indefeasible payment and satisfaction of
the Bank Debt and 2-Year Notes and the other obligations contained in this
Credit Agreement, the parties, including Borrower, the Administrative Agent, and
each Syndication Party shall, except as provided in Article 12 hereof and except
with respect to Borrower’s reimbursement obligation to the issuer of each
Negotiated Letter of Credit with an expiry date beyond the Maturity Date,
thereupon automatically each be fully, finally, and forever released and
discharged from any further claim, liability, or obligation in connection with
the Bank Debt.

     15.17 Liberal Construction. This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.

     15.18 Counterparts. This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto.

     15.19 Confidentiality. Each Syndication Party shall maintain the
confidential nature of, and shall not use or disclose, any of Borrower’s
financial information, confidential information or trade secrets without first
obtaining Borrower’s written consent. Nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated in Sections
14.6, 14.14, and 14.19 hereof, or to such Syndication Party’s parent holding
company or any of such Syndication Party’s Affiliates; (b) any situation in
which any Syndication Party is required by Law or required by any Governmental
Authority to disclose information; (c) providing information to counsel to any
Syndication Party in connection with the transactions contemplated by the Loan
Documents; (d) providing information to independent

68



--------------------------------------------------------------------------------



 



auditors retained by the such Syndication Party; (e) any information that is in
or becomes part of the public domain otherwise than through a wrongful act of
such Syndication Party or any of its employees or agents thereof; (f) any
information that is in the possession of any Syndication Party prior to receipt
thereof from Borrower or any other Person known to such Syndication Party to be
acting on behalf of Borrower; (g) any information that is independently
developed by any Syndication Party; and (h) any information that is disclosed to
any Syndication Party by a third party that has no obligation of confidentiality
with respect to the information disclosed. A Syndication Party’s confidentiality
requirements continue after it is no longer a Syndication Party under this
Credit Agreement.

     15.20 Automatic Amendment to Loan Documents. Upon the Effective Date,
(a) each reference to “Credit Agreement” (by whatever name) in each of the other
Loan Documents, including, without limitation, each of the 2-Year Notes, shall
be deemed to be a reference to this 2003 Amended and Restated Credit Agreement,
as it shall be amended, extended, or replaced from time to time, and (b) each
reference to the “364- Day Notes” in any of the Loan Documents, shall be deemed
to be a reference to the 2- Year Notes.

     15.21 Affect of Amended and Restated Credit Agreement. This Credit
Agreement shall be effective from the Effective Date forward, and the execution
of this Credit Agreement shall not relieve any party to the 2002 Restated Credit
Agreement from their respective obligations thereunder for the period from the
Effective Date of the Original Credit Agreement to the Effective Date of this
Credit Agreement or from any liability for the failure to perform such
obligations or from any liability arising out of indemnification obligations
under the Original Credit Agreement or the 2002 Restated Credit Agreement.

     15.22 Release. BORROWER HEREBY RELEASES, WAIVES AND FOREVER DISCHARGES
ADMINISTRATIVE AGENT AND EACH SYNDICATION PARTY AND EACH OF THEIR RESPECTIVE
SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS FROM ALL KNOWN AND
UNKNOWN, ABSOLUTE AND CONTINGENT, CLAIMS, DEFENSES, SETOFFS, COUNTERCLAIMS,
CAUSES OF ACTION, ACTIONS, SUITS OR OTHER LEGAL PROCEEDINGS OF ANY KIND EXISTING
OR ACCRUED AS OF THE DATE OF THIS CREDIT AGREEMENT IN FAVOR OF BORROWER

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this 2003 Amended and
Restated Credit Agreement (2-Year Revolving Loan) as of the date first above
written.

            BORROWER:


NATIONAL COOPERATIVE REFINERY ASSOCIATION, a cooperative marketing association
formed under the laws of the State of Kansas
      By:   /s/ John G. Buehrle       Name:   John G. Buehrle      Title:   Vice
President-Finance     

            ADMINISTRATIVE AGENT:


COBANK, ACB
      By:   /s/ Michael Tousignant       Name:   Michael Tousignant     
Title:   Vice President   

70



--------------------------------------------------------------------------------



 



         

                  SYNDICATION PARTIES:
 
                CoBank, ACB
 
           

  By:   /s/ Michael Tousignant

     

--------------------------------------------------------------------------------

      Name: Michael Tousignant     Title: Vice President
 
                Contact Name: Michael Tousignant     Title: Vice President    
Address:   5500 S. Quebec Street

          Greenwood Village, CO 80111     Phone No.: (303) 694-5838     Fax No.:
(303) 694-5830     Individual 2-Year Commitment: $7,500,000.00     Payment
Instructions:

        CoBank, ACB

      ABA No.: 307088754

      Acct. Name: NCRA

      Account No.: ____________________

      Reference: NCRA

71



--------------------------------------------------------------------------------



 



                  SYNDICATION PARTIES:
 
                U.S. AgBank, FCB, f/k/a Farm Credit Bank of Wichita
 
                By: /s/ Travis W. Ball

     

--------------------------------------------------------------------------------

      Name: Travis W. Ball     Title: Vice President
 
                Contact Name:     Title: Vice President     Address:   245 N.
Waco

          Wichita, Kansas 67202     Phone No.: (316) 266-5100     Fax No.: (316)
266-5121     Individual 2-Year Commitment: $7,500,000.00     Payment
Instructions:

        U.S. AgBank, FCB

      ABA No.: 101104562

      Acct. Name: FarmCreditWich

      Account No.: ________________

      Attn.: Sandra Lahar

72



--------------------------------------------------------------------------------



 



A

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.21
to 2003 Amended and Restated Credit Agreement

COMPLIANCE CERTIFICATE

National Cooperative Refinery Association

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111

     ATTN: Administrative Agent, National Cooperative Refinery Association Loan

Gentlemen:

     As required by Subsections 10.2.1 and 10.2.2 of that certain 2003 Amended
and Restated Credit Agreement (“Credit Agreement”) dated as of December 16,
2003, by and between National Cooperative Refinery Association (“Company”),
CoBank, ACB, in its capacity as Administrative Agent and as a Syndication Party,
and the other Syndication Parties signatory thereto, a review of the activities
of the Company for the [Fiscal Quarter ending                , 200  ] [fiscal
year ending                , 200  ] (the “Fiscal Period”) has been made under my
supervision with a view to determine whether the Company has kept, observed,
performed and fulfilled all of its obligations under the Credit Agreement and
all other agreements and undertakings contemplated thereby. To the best of my
knowledge, and based upon such review, I certify, in my capacity as [Chief
Financial Officer] OR [corporate treasurer] of the Company, that no event has
occurred which constitutes, or which with the passage of time or service of
notice, or both, would constitute, an Event of Default or a Potential Default as
defined in the Credit Agreement.

     I further certify that (a) to the best of my knowledge the amounts set
forth on the attachment accurately present amounts required to be calculated on
a consolidated basis for Borrower (including Borrower’s earnings on account of
its minority interest in Osage Pipe Line Company and in Kaw Pipe Line Company)
and its Subsidiary Cooperative Refining, LLC with respect to the financial
covenants contained in the Credit Agreement as of the last day of the Fiscal
Period (unless expressly specified herein) and (b) also attached as Schedule A
are detailed calculations showing how such amounts were determined. All
capitalized terms used, but not defined, herein and on the attachment have the
identical meaning as in the Credit Agreement.

            Very truly yours,
National Cooperative Refinery Association
      By:            

--------------------------------------------------------------------------------

    Name:          

--------------------------------------------------------------------------------

    Title: Chief Financial Officer/Treasurer     

 



--------------------------------------------------------------------------------



 



Capitalized terms used herein shall have the definitions set forth in the Credit
Agreement.

SUBSECTION 10.16.1: DEBT TO EBITDA RATIO



Test:   Measured over the immediately preceding four (4) Fiscal Quarters:
(a) Debt divided by (b) EBITDA.

                  Target: Not in excess of 3.00 to 1.00 at any time.    
 
           
 
  Debt to EBITDA Ratio (Actual)        

  As of Fiscal Quarter ended       /      /        

--------------------------------------------------------------------------------

   

SUBSECTION 10.16.2: MINIMUM NET WORTH



Test:   Measured at the end of each Fiscal Quarter, Net Worth.

                  Target: Not less than $340,000,000.00.    
 
           
 
  Net Worth        
 
  As of Fiscal Quarter ended       /      /         $                          

SUBSECTION 10.16.3: INTEREST COVERAGE RATIO



Test:   Measured over the immediately preceding four (4) Fiscal Quarters:
(a) EBIT divided by (b) Interest Expense.

                  Target: Not less than 2.25 to 1.00 as of the last day of each
Fiscal Quarter.
 
           
 
  Interest Coverage Ratio (actual)        
 
  As of Fiscal Quarter ended       /      /                        to 1.00    

2



--------------------------------------------------------------------------------



 



SUBSECTION 10.16.4: MINIMUM WORKING CAPITAL

Test: Current assets minus current liabilities.



    Target: Not less than $20,000,000.00 as of the last day of each Fiscal
Quarter for each Fiscal Year

                  Current assets minus current liabilities (Actual)
 
  As of Fiscal Quarter ended       /      /         $                          

SCHEDULE A
DETAILED CALCULATIONS

             
DEBT TO EBITDA (000’s)
           
 
           
Debt (current measurment period)
           
Current Portion Long Term Debt
           
Capital Leases
           
364-Day Facility
            Other  

--------------------------------------------------------------------------------

   
   Total Debt
           
 
           
EBITDA (rolling 4 quarters)
           
Net Income
           
Interest Expense
           
Federal and State Income Taxes
           
Extraordinary Losses
           
Depreciation
           
Amortization
           
Less:
           
Extraordinary Gains
           
Non-cash Patronage Income
           
Cash Patronage Dividends Paid
     

--------------------------------------------------------------------------------

   
Total EBITDA
           
 
           
Debt to EBITDA Ratio
           
 
           
Maximum Ratio Permitted
      3.00 to 1.00    

3



--------------------------------------------------------------------------------



 



MINIMUM NET WORTH (000’s)

              Total Assets   $                         Less Total Liabilities  
$                          
Net Worth
      $                          
INTEREST COVERAGE RATIO (000’s)
           
 
           
EBIT (rolling 4 quarters)
           
Net Income
           
Interest Expense
           
Federal and State Income Taxes
           
Extraordinary Losses
           
Less:
           
Extraordinary Gains
           
Non-cash Patronage Income
           
Cash Patronage Dividends Paid
                              
   Total EBIT
           
 
           
Interest Expense (rolling 4 quarters)
           
 
           
EBIT to Interest
           
 
           
Minimum Ratio Permitted
      2.25 to 1.0    
 
           
WORKING CAPITAL
           
 
            Current Assets   $                         Less Current Liabilities
  $                        
 
           
Working Capital
      $                        

4



--------------------------------------------------------------------------------



 



EXHIBIT 1.76
to 2003 Amended and Restated Credit Agreement

Subsidiaries

         
Kaw Pipe Line Co.
    66.667 %
Osage Pipeline Co.
    41.18 %
Jayhawk Pipeline, L.L.C.
    100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
to 2003 Amended and Restated Credit Agreement

2-YEAR BORROWING NOTICE NO.                    

     
 
                     , 200        



To:   The Administrative Agent       From:   National Cooperative Refinery
Association (“Borrower”)       Re:   2003 Amended and Restated Credit Agreement
(as amended from time to time, the “Credit Agreement”) dated as of December 16,
2003, among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent”), and the other Syndication Parties signatory thereto.

     Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby gives
notice of its desire to receive an Advance in accordance with the terms set
forth below (all capitalized terms used herein and not defined herein shall have
the meaning given them in the Credit Agreement):



(a)   The Advance requested pursuant to this 2-Year Borrowing Notice shall be
made on           , 20      [the date inserted must be a Banking Day and [the
same Banking Day as] 1 [not less than three (3) Banking Days from]2 the date
hereof].   (b)   The aggregate principal amount of the 2-Year Pro Rata Advance
requested hereunder shall be          Dollars ($          ).   (c)   The 2-Year
Pro Rata Advance requested hereunder shall initially bear interest at the
[select one]:       [ ] Base Rate and be treated as a Base Rate Loan;       [ ]
LIBO Rate and be treated as a LIBO Rate Loan.   (d)   If the LIBO Rate is
selected, the initial LIBO Rate Period shall be a          month period [select
one, two, three, or six month period].

              NATIONAL COOPERATIVE REFINERY ASSOCIATION
 
       
 
  By:  

--------------------------------------------------------------------------------

 
  Name:  

--------------------------------------------------------------------------------

 
  Title:  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

1Applicable only to Base Rate Loans   2Applicable only to LIBOR Loans

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
2003 Amended and Restated Credit Agreement

2-YEAR FACILITY NOTE

     
$               
  Effective Date: December 21, 1999

     FOR VALUE RECEIVED, NATIONAL COOPERATIVE REFINERY ASSOCIATION, a Kansas
cooperative marketing association (“Maker”), promises to pay to the order
of          (“Payee”) at the office of the Administrative Agent (as defined in
the Credit Agreement), c/o Bank, ACB at 5500 South Quebec Street, Englewood,
Colorado 80111, or such other place as the Administrative Agent shall direct in
writing, the principal sum of                   Dollars ($                  )
or, if less, the amount outstanding under this Note for Advances (including
Overnight Advances if Payee is the Overnight Lender) made pursuant to the Credit
Agreement dated as of December 21, 1999, as replaced by the 2002 Amended and
Restated Credit Agreement dated as of December 17, 2002, and as replaced by the
2003 Amended and Restated Credit Agreement dated as of December 16, 2003, by and
between CoBank, ACB (for its own benefit as a Syndication Party, and as the
Administrative Agent for the benefit of the present and future Syndication
Parties as named or defined therein), the Syndication Parties signatory thereto,
and Maker (as it may be amended from time to time in the future, the “Credit
Agreement”) and any Bank Debt related thereto. This Note is issued and delivered
to Payee pursuant to the Credit Agreement. All capitalized terms used in this
Note and not otherwise defined herein shall have the same meanings as set forth
in the Credit Agreement.

     The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 2-Year
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

     This Note is subject to voluntary and mandatory prepayments as set forth in
the Credit Agreement. Amounts repaid may be reborrowed during the 2-Year
Availability Period. Upon the occurrence of an Event of Default, Maker agrees
that the Administrative Agent and the Payee shall have all rights and remedies
set forth in the Credit Agreement, including without limitation the rights of
acceleration set forth in the Credit Agreement. In addition, the Administrative
Agent and the Payee shall have the right to recover all costs of collection and
enforcement of this Note as provided in the Credit Agreement.

     Maker and any endorser, guarantor, surety or assignor hereby waives
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Note, and all defenses on the ground of delay,
suretyship, impairment of collateral, or of extension of time at or after
maturity for the payment of this Note.

     This Note shall be governed in all respects by the law of the State of
Colorado.

         
 
  Maker:    
 
            NATIONAL COOPERATIVE REFINERY ASSOCIATION     a Kansas cooperative
marketing association
 
       
 
  By:  

--------------------------------------------------------------------------------

 
  Name:  

--------------------------------------------------------------------------------

 
  Title:  

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.3
to 2003 Amended and Restated Credit Agreement

None.

************************************************************************

EXHIBIT 8.8
to 2003 Amended and Restated Credit Agreement

None.

************************************************************************

EXHIBIT 8.18
to 2003 Amended and Restated Credit Agreement

None.

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.9
to 2003 Amended and Restated Credit Agreement

Required Licenses

     
1.
  CCR Platforming Contact (Amended Platforming Process Contract)
 
   
2.
  FCC Contract
 
   
3.
  Butamer Contract
 
   
4.
  Unifining Process Contract
 
   
5.
  Merox Contract
 
   
6.
  HF Alky Contract
 
   
7.
  Computer Associates License
 
   
8.
  General Electric License
 
   
9.
  Macro 4 Inc. License
 
   
10.
  JD Edwards License

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.10
to 2003 Amended and Restated Credit Agreement

Employee Benefit Plans

 
Employee Retirement Plan
 
Savings & Retirement Plans (Supplemental)
 
Thrift Plan (Non-Union)
 
Union Savings Plan
 
Union & Non-Union Medical & Dental Plans
 
Union & Non-Union Long Term Disability
 
Union & Non-Union Life Insurance
 
Cafeteria Plan (Union & Non-Union)

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.11
to 2003 Amended and Restated Credit Agreement

Equity Investments

                  Subsidiary

--------------------------------------------------------------------------------

  Investment

--------------------------------------------------------------------------------

1.
  Jayhawk Pipeline, L.L.C.   $ 28,886,691.00  
2.
  Kaw Pipe Line Co.     1,755,902.00  
3.
  Osage Pipeline Co.     11,773,239.00  

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.1
to 2003 Amended and Restated Credit Agreement

Existing Indebtedness

          CoBank Agreement     Number

--------------------------------------------------------------------------------

  Indebtedness

--------------------------------------------------------------------------------

TT8127 8888800018
  $ 0.00  
 8888800023
    9,000,000.00  
 8888800022
    5,250.000.00  
 
   

--------------------------------------------------------------------------------

   
Total CoBank
  $ 14,250,000.00  
McPherson Office Building - IRB
  $ 1,000,000.00  
 
   

--------------------------------------------------------------------------------

   
Total
  $ 15,250,000.00  

 



--------------------------------------------------------------------------------



 



EXHIBIT 14.25
to 2003 Amended and Restated Credit Agreement
(2-Year Revolving Loan)

SYNDICATION ACQUISITION AGREEMENT

     This Syndication Acquisition Agreement entered into this    day of    ,
200    (“Effective Date”) pursuant to the Credit Agreement (as defined below) by
and between CoBank, ACB, in its capacity as the Administrative Agent under the
Credit Agreement (in such role, “Administrative Agent”),                , a
Syndication Party under the Credit Agreement (“Transferor”), and
               (“Purchaser”).

Recitals

     A. Pursuant to the 2003 Amended and Restated Credit Agreement (2-Year
Revolving Loan) by and between Administrative Agent, the Syndication Parties
named therein, and National Refinery Cooperative Association (“Borrower”), dated
December 16, 2004 (“Credit Agreement”), the Syndication Parties (“Original
Syndication Parties”) have agreed to provide, limited to their respective
Individual 2-Year Commitments and Individual 2-Year Pro Rata Shares, financing
to Borrower in the maximum aggregate amount of $15,000,000.00, to be used for
the purposes set forth in the Credit Agreement.

     B. Transferor wishes to sell and assign a portion of its Individual
commitment and Individual Pro Rata Share and its obligations in connection
therewith (“Syndication Interest”), and Purchaser wishes to purchase and assume
such Syndication Interest [IF TRANSFEROR IS ALSO THE ADMINISTRATIVE AGENT,
INSERT THE FOLLOWING(as Syndication Party, and not as Administrative Agent)]
under the Credit Agreement.

Agreement

     For good and valuable consideration, the receipt and sufficiency of which
the parties hereto hereby acknowledge, and each to induce the others to enter
into this Syndication Acquisition Agreement (“Agreement”), the parties hereto
hereby agree as follows:

     DEFINITIONS

     Capitalized terms used herein without definition shall have the meaning
given them in the Credit Agreement, if defined therein.

     “Loan” as used herein shall mean the 2-Year Loans made available to
Borrower under the Credit Agreement.

1. PURCHASE AND SALE OF SYNDICATION INTEREST.

1.1. Purchaser hereby purchases from Transferor and Transferor hereby sells to
Purchaser, pursuant to the terms and conditions contained herein and in
Article 14 of the Credit Agreement, a Syndication Interest equal to (a) an
Individual 2- Year Commitment of $                (“Purchaser’s 2-Year
Commitment Amount”), and (b) an Individual 2-Year Pro Rata Share equal to    %

 



--------------------------------------------------------------------------------



 



(“Purchaser’s 2-Year Pro Rata Share”), and a proportionate undivided interest in
the Loan Documents (other than the Notes payable to the other Syndication
Parties), and all applicable amounts owing and all applicable payments made by
Borrower thereunder (excluding Borrower’s obligation to purchase Bank Equity
Interests, and patronage dividends and patronage shares paid or payable on
account of such Bank Equity Interests). Purchaser’s obligation as set forth
above to purchase the Syndication Interest shall, subject to the terms and
conditions hereof and of Article 14 of the Credit Agreement, be continuing,
unconditional, and irrevocable. Purchaser’s acquisition of the Syndication
Interest shall be without recourse to Transferor and shall not be construed as a
loan from Purchaser to Transferor.

1.2. Purchaser agrees to remit to Transferor on the Effective Date, the amount
of $          ,being the Present Balance (as defined below) multiplied by
Purchaser’s 2-Year Pro Rata Share.

1.3. Purchaser agrees to, as of the Effective Date, and at all times thereafter,
comply with all of the obligations of a Syndication Party holding an Individual
2-Year Commitment as such obligations are set forth in the Credit Agreement.

1.4. Purchaser agrees to pay to Administrative Agent on the Effective Date:
(a) a fee in the amount of $3,500.00 for processing Purchaser’s acquisition of
the Syndication Interest, and (b) Administrative Agent’s out of pocket fees and
expenses incurred in connection with the transaction described herein, including
its attorney’s fees.

2. PURCHASER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS.

2.1. Purchaser represents and warrants that: (a) the making and performance of
this Agreement including its agreement to be bound by the Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Agreement is in compliance with all applicable laws
and regulations promulgated thereunder and entering into this Agreement and
performance of its obligations hereunder and under the Credit Agreement will not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and will not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it; (c)
no approval, authorization or other action by, or declaration to or filing with,
any governmental or administrative authority or any other Person is required to
be obtained or made by it in connection with the execution, delivery and
performance of its duties under this Agreement and the Credit Agreement (d),
this Agreement has been duly executed by it, and, this Agreement and the Credit
Agreement, constitute its legal, valid, and binding obligation, enforceable in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the rights of creditors generally and general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity); and (e) the act of entering into and performing
its obligations under this Agreement and the Credit Agreement have been approved
by its board of directors at an authorized meeting thereof (or by written
consent in lieu of a meeting) and such action was duly noted in the written
minutes of such meeting,

2



--------------------------------------------------------------------------------



 



and that it will furnish Administrative Agent with a certified copy of such
minutes or an excerpt therefrom reflecting such approval.

2.2. Purchaser further represents that it is entitled to receive any payments to
be made to it under the Credit Agreement without the withholding of any tax and
will furnish to Administrative Agent and to Borrower such forms, certifications,
statements and other documents as Administrative Agent or Borrower may request
from time to time to evidence Purchaser’s exemption from the withholding of any
tax imposed by any jurisdiction or to enable Administrative Agent or Borrower,
as the case may be, to comply with any applicable laws or regulations relating
thereto. Without limiting the effect of the foregoing, if Purchaser is not
created or organized under the laws of the United States of America or any state
thereof, Purchaser will furnish to Administrative Agent and Borrower IRS
Form 4224 or Form 1001, or such other forms, certifications, statements or
documents, duly executed and completed by Purchaser, as evidence of Purchaser’s
exemption from the withholding of United States tax with respect thereto.
Notwithstanding anything herein to the contrary, Borrower shall not be obligated
to make any payments to Purchaser until Purchaser shall have furnished to
Administrative Agent and Borrower the requested form, certification, statement
or document.

2.3. Purchaser acknowledges receipt of true and correct copies of all Loan
Documents from Transferor and agrees and represents that: (a) it has relied upon
its independent review (i) of the Loan Documents, and (ii) any information
independently acquired by it from Borrower or otherwise in making its decision
to acquire an interest in the Loan independently and without reliance on
Transferor or Administrative Agent; (b) it has obtained such information as it
deems necessary (including any information it independently obtained from
Borrower or others) prior to making its decision to acquire the Syndication
Interest; (c) it has made its own independent analysis and appraisal of and
investigation into Borrower’s authority, business, operations, financial and
other condition, creditworthiness, and ability to perform its obligations under
the Loan Documents and has relied on such review in making its decision to
acquire the Syndication Interest, and will continue to rely solely upon its
independent review of the facts and circumstances related to Borrower, and
without reliance upon Transferor or Administrative Agent, in making future
decisions with respect to all matters under or in connection with the Loan
Documents and its participation in the Loan as a Syndication Party.

2.4. Purchaser acknowledges and agrees that: (a) neither Administrative Agent
nor Transferor has made any representation or warranty, except as expressly
stated in the Credit Agreement and this Agreement, nor do they assume any
responsibility with respect to the due execution, validity, sufficiency,
enforceability or collectibility of the Loan, the Loan Documents or the Notes or
with respect to the accuracy and completeness of matters disclosed, represented
or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither Administrative Agent nor Transferor assumes any responsibility for
the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents; (c) except as otherwise expressly provided
in this Agreement or the Credit Agreement, neither Transferor nor Administrative
Agent nor any other Syndication Party shall have any duty or

3



--------------------------------------------------------------------------------



 



responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its or their possession.

2.5. Purchaser: (a) represents that it has acquired and is retaining the
Syndication Interest in the Loan for its own account in the ordinary course of
its banking or financing business and not with a view toward the sale,
distribution, further participation, or transfer thereof; (b) agrees that it
will not sell, assign, convey or otherwise dispose of (“Transfer”), or create or
permit to exist any lien or security interest on, all or any part of its
Syndication Interest in the Loan without the prior written consent of
Administrative Agent and Borrower (which consent will not be unreasonably
withheld), provided that (i) any such Transfer (except a Transfer to another
Syndication Party) must be made in compliance with the applicable provisions of
the Credit Agreement and be in a minimum amount of the lesser of (A)
$5,000,000.00 or (B) the full amount of Purchaser’s Individual 2-Year
Commitment, and (ii) the Syndication Party making such Transfer must pay
Administrative Agent an assignment fee of $3,500.00 (“Assignment Fee”);
(c) understands and agrees that it may, with the prior written consent of
Administrative Agent and Borrower (which consent will not be unreasonably
withheld), in compliance with the applicable provisions of the Credit Agreement,
participate any part of its Syndication Interest in the Loan to any Person, and
that in the event of any such participation (i) neither its Individual
Commitment nor the Pro Rata Share, as applicable, will change on account of such
participation, and (ii) Administrative Agent shall continue to deal directly
with Purchaser with respect to the Loan and Purchaser’s Syndication Interest as
though no participation had been granted and will not be obligated to deal
directly with any participant; and (d) agrees that it will not divulge any non-
public information regarding Borrower which it acquires on account of its being
a Syndication Party to any third Persons not an employee or agent of Purchaser
except (i) as may be required by law, rule, regulation, or court order, (ii) in
connection with an examination of its books or affairs by any of its regulatory
agencies or accountants, or (iii) in connection with a Transfer of, or the sale
of a participation interest in, its Syndication Interest in accordance with the
Credit Agreement.

2.6. Purchaser:

2.6.1 Irrevocably consents and submits to the non-exclusive jurisdiction of the
courts of the State of Colorado and the United States District Court for the
District of Colorado and waives any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or the Credit Agreement or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
the Credit Agreement or the transactions related hereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute with respect to any such matters shall be
heard only in the courts described above.

2.6.2 With respect to litigation concerning this Agreement or the Credit
Agreement within the jurisdiction of the courts of the State of Colorado or the
United States District Court for the District of Colorado: (a) hereby
irrevocably appoints CT Corporation Systems, 1600 Broadway, Denver, Colorado
80202, as

4



--------------------------------------------------------------------------------



 



its agent to receive for and on its behalf, service of process, which service
may be made by mailing a copy of any summons or other legal process to such
party in care of such agent, and agrees to provide Administrative Agent with
satisfactory proof and acceptance of such appointment; (b) agrees that it shall
maintain a duly appointed agent for service of summons and other legal process
as long as it remains obligated under the Credit Agreement and shall keep
Administrative Agent advised in writing of the identity and location of such
agent, and, if it changes agents, agrees to provide Administrative Agent with
satisfactory proof of the appointment and acceptance of such new agent;
(c) agrees that the receipt by such agent and/or by it of such summons or other
legal process in any such litigation shall be deemed personal service and
acceptance by Purchaser for all purposes of such litigation; (d) in the event it
shall fail to maintain a duly appointed agent for service of summons as required
by this Subsection, it hereby waives personal service of any and all process
upon it and consents that all such service or process may be made by certified
mail (return receipt requested) directed to its address set forth in
Section 15.4 of the Credit Agreement (as provided herein) and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at the option of the party making such service,
by service in any other manner provided under the rules of any such courts; and
(e) within thirty (30) days after such service, Purchaser shall appear in answer
to such process, failing which it shall be deemed in default and judgment may be
entered against it for the amount of the claim and other relief requested.

2.6.3 HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT AGREEMENT OR THE
TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. PURCHASER HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT, AGENT, TRANSFEROR, OR ANY
SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PURCHASER TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

3. REPRESENTATIONS OF ADMINISTRATIVE AGENT AND TRANSFEROR.

3.1. Transferor and Administrative Agent represent and warrant that the total
amount of principal and interest advanced (as to principal) and outstanding as
of the Effective Date (“Present Balance”) is $           .     .

4. GENERAL.

4.1. Schedule 1 as referred to in the Credit Agreement is hereby revised to read
as Schedule 1 attached hereto.

5



--------------------------------------------------------------------------------



 



4.2. Purchaser’s address for notice under Section 15.4 of the Credit Agreement
shall be as set forth on its signature page below.

     IN WITNESS HEREOF, the parties hereto have caused this Syndication
Acquisition Agreement to be executed as of the Effective Date by their duly
authorized representatives.

              Administrative Agent (as Administrative Agent):
 
            COBANK, ACB
 
       

  By:  

--------------------------------------------------------------------------------


  Name:  

--------------------------------------------------------------------------------


  Title:  

--------------------------------------------------------------------------------

 
            Transferor:
 
       

  By:  

--------------------------------------------------------------------------------


  Name:  

--------------------------------------------------------------------------------


  Title:  

--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------



 



              Purchaser:
 
       

  By:  

--------------------------------------------------------------------------------


  Name:         Title: Vice President
 
            Contact Name:     Title: Vice President     Address:
 
            Phone No.:     Fax No.:     Individual 2-Year Commitment: $    
Payment Instructions:
 
       

      ABA No.:

      Acct. Name: National Cooperative Refinery Association

      Account No.:

      Attn . :

7



--------------------------------------------------------------------------------



 



BORROWER’S CONSENT

     Borrower hereby signifies its consent to Transferor’s sale of the
Syndication Interest to Purchaser as described above.

              NATIONAL COOPERATIVE REFINERY ASSOCIATION
 
       

  By:  

--------------------------------------------------------------------------------


  Name:  

--------------------------------------------------------------------------------


  Title:  

--------------------------------------------------------------------------------

8



--------------------------------------------------------------------------------



 



EXHIBIT 14.27

to 2003 Amended and Restated Credit Agreement

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by any Syndication Party or by Borrower, the following
wiring information must be used:

     
To:
  CoBank, ACB

  ABA # 3070-8875-4

  NCRA

  #20484 130

  Attn: Cindy Cross

WIRE INSTRUCTIONS When funds are to be wired to any Syndication Party, the
wiring information provided on the signature page of the Credit Agreement with
respect to such Syndication Party (as it may be changed from time to time by
notice to the Administrative Agent) must be used.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to 2003 Amended and Restated Credit Agreement

SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

          Syndication Party   Individual Name/Address

--------------------------------------------------------------------------------

  2-Year Commitment

--------------------------------------------------------------------------------

CoBank, ACB
       
5500 So. Quebec Avenue
       
Greenwood Village, Co 80111
  $ 7,500,000.00  
 
       
U.S. AgBank, FCB f/k/a Farm Credit Bank
     
of Wichita
       
245 N. Waco Street
   
Wichita, KS 67201 -2940
  $ 7,500,000.00  

  $      

  $    

 



--------------------------------------------------------------------------------



 



2

 



--------------------------------------------------------------------------------



 



2-YEAR FACILITY NOTE

     
$ 7,500,000,00
  Effective Date: December 21, 1999

     FOR VALUE RECEIVED, NATIONAL COOPERATIVE REFINERY ASSOCIATION, a Kansas
cooperative marketing association (“Maker”), promises to pay to the order of
COBANK, ACB (“Payee”) at the office of the Administrative Agent (as defined in
the Credit Agreement), c/o Bank, ACB at 5500 South Quebec Street, Greenwood
Village, Colorado 80111, or such other place as the Administrative Agent shall
direct in writing, the principal sum of Seven million Five-hundred thousand AND
No/100 Dollars ($7,500,000.00) or, if less, the amount outstanding under this
Note for Advances (including Overnight Advances if Payee is the Overnight
Lender) made pursuant to the Credit Agreement dated as of December 21, 1999, as
replaced by the 2002 Amended and Restated Credit Agreement dated as of
December 17, 2002, and as replaced by the 2003 Amended and Restated Credit
Agreement dated as of December 16, 2003, by and between CoBank, ACB (for its own
benefit as a Syndication Party, and as the Administrative Agent for the benefit
of the present and future Syndication Parties as named or defined therein), the
Syndication Parties signatory thereto, and Maker (as it may be amended from time
to time in the future, the “Credit Agreement”) and any Bank Debt related
thereto. This Note is issued and delivered to Payee pursuant to the Credit
Agreement. All capitalized terms used in this Note and not otherwise defined
herein shall have the same meanings as set forth in the Credit Agreement.

     The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 2-Year
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

     This Note is subject to voluntary and mandatory prepayments as set forth in
the Credit Agreement. Amounts repaid may be reborrowed during the 2-Year
Availability Period. Upon the occurrence of an Event of Default, Maker agrees
that the Administrative Agent and the Payee shall have all rights and remedies
set forth in the Credit Agreement, including without limitation the rights of
acceleration set forth in the Credit Agreement. In addition, the Administrative
Agent and the Payee shall have the right to recover all costs of collection and
enforcement of this Note as provided in the Credit Agreement.

     Maker and any endorser, guarantor, surety or assignor hereby waives
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Note, and all defenses on the ground of delay,
suretyship, impairment of collateral, or of extension of time at or after
maturity for the payment of this Note.

     This Note shall be governed in all respects by the law of the State of
Colorado.

              Maker:           NATIONAL COOPERATIVE REFINERY ASSOCIATION     a
Kansas cooperative marketing association      

  By:   /s/ JOHN G. BUEHRLE

     

--------------------------------------------------------------------------------


  Name:   JOHN G. BUEHRLE

  Title:   Vice President — Finance

 



--------------------------------------------------------------------------------



 



3

 



--------------------------------------------------------------------------------



 



2-YEAR FACILITY NOTE

     
$7,500,000.00
  Effective Date: December 21, 1999

     FOR VALUE RECEIVED, NATIONAL COOPERATIVE REFINERY ASSOCIATION, a Kansas
cooperative marketing association (“Maker”), promises to pay to the order of
U.S. AGBANK, FCB, f/k/a FARM CREDIT BANK OF WICHITA (“Payee”) at the office of
the Administrative Agent (as defined in the Credit Agreement), c/o Bank, ACB at
5500 South Quebec Street, Greenwood Village, Colorado 80111, or such other place
as the Administrative Agent shall direct in writing, the principal sum of Seven
million Five-hundred thousand AND No/100 Dollars ($7,500,000.00) or, if less,
the amount outstanding under this Note for Advances (including Overnight
Advances if Payee is the Overnight Lender) made pursuant to the Credit Agreement
dated as of December 21, 1999, as replaced by the 2002 Amended and Restated
Credit Agreement dated as of December 17, 2002, and as replaced by the 2003
Amended and Restated Credit Agreement dated as of December 16, 2003, by and
between CoBank, ACB (for its own benefit as a Syndication Party, and as the
Administrative Agent for the benefit of the present and future Syndication
Parties as named or defined therein), the Syndication Parties signatory thereto,
and Maker (as it may be amended from time to time in the future, the “Credit
Agreement”) and any Bank Debt related thereto. This Note is issued and delivered
to Payee pursuant to the Credit Agreement. All capitalized terms used in this
Note and not otherwise defined herein shall have the same meanings as set forth
in the Credit Agreement.

     The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 2-Year
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

     This Note is subject to voluntary and mandatory prepayments as set forth in
the Credit Agreement. Amounts repaid may be reborrowed during the 2-Year
Availability Period. Upon the occurrence of an Event of Default, Maker agrees
that the Administrative Agent and the Payee shall have all rights and remedies
set forth in the Credit Agreement, including without limitation the rights of
acceleration set forth in the Credit Agreement. In addition, the Administrative
Agent and the Payee shall have the right to recover all costs of collection and
enforcement of this Note as provided in the Credit Agreement.

     Maker and any endorser, guarantor, surety or assignor hereby waives
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Note, and all defenses on the ground of delay,
suretyship, impairment of collateral, or of extension of time at or after
maturity for the payment of this Note.

     This Note shall be governed in all respects by the law of the State of
Colorado.

              Maker:           NATIONAL COOPERATIVE REFINERY ASSOCIATION     a
Kansas cooperative marketing association      

  By:   /s/ JOHN G. BUEHRLE

     

--------------------------------------------------------------------------------


  Name:   JOHN G. BUEHRLE

  Title:   Vice President — Finance

 



--------------------------------------------------------------------------------



 



4

 



--------------------------------------------------------------------------------



 



I, John G. Buehrle, Assistant Secretary of National Cooperative Refinery
Association, do hereby certify that the following resolution received Board
approval on the 9th day of December, 2003, at a meeting of the Board of
Directors of National Cooperative Refinery Association, regularly called and
duly constituted and at which a quorum was present.

WHEREAS, the above named borrower (“Borrower”), under its articles of
incorporation, bylaws, or other organizational documents has full power and
authority to borrow money and to secure the same with its own property and
property delivered to it for marketing or otherwise; and

WHEREAS, all prerequisite acts and proceedings preliminary to the adoption of
this Resolution have been taken and done in due and proper form, time and
manner;

NOW, THEREFORE, BE IT RESOLVED, that each of the following officers or positions
OF PRESIDENT, Treasurer, Chief Financial Officer, and any others to be
authorized under this Resolution (“Officers”) of the Borrower are jointly and
severally authorized and empowered to obtain for and on behalf of the Borrower
from time to time, from CoBank, ACB (“CoBank), a loan or loans or other
financial accommodations (including, without limitation, letters of credit, note
purchase agreements and bankers acceptances) (collectively, a “Loan”) under this
Resolution not exceeding the principal SUM OF FIFTEEN MILLION DOLLARS
($15,000,000) at any one time outstanding, exclusive of amounts authorized to be
borrowed under other resolutions submitted to CoBank and which have not been
revoked; and for such purposes: (1)to execute such application or applications
(including exhibits, amendments and/or supplements thereto) as may be required
for all borrowings; (2) to obligate the Borrower to pay such rate or rates of
Interest as the Officers so acting shall deem proper, and in connection
therewith to purchase such interest rate risk management products as may be
offered from time to time by CoBank; (3) to obligate the Borrower to such other
terms and conditions as the Officers so acting shall deem proper; (4) to
obligate the Borrower to make such investments in CoBank as required by CoBank;
(5) to execute and deliver to CoBank or its nominee all such written loan
agreements, documents and instruments as may be required by CoBank In regard to
or as evidence of any Loan made pursuant to the terms of this Resolution; (6) to
pledge, grant a security interest or lien in, or assign property of the Borrower
or property of others on which it is entitled to borrow, of any kind and in any
amount as security for any or all obligations (past present and/or future) of
the Borrower to CoBank; (7) from time to time extend, amend, renew or refinance
any such Loan; (8) to reborrow from time to time, subject to the provisions of
this Resolution, all or any part of the amounts repaid to CoBank on any Loan
made pursuant hereto (whether for the same or a different purpose); (9) to
execute

 



--------------------------------------------------------------------------------



 



and deliver to CoBank an Electronic Commerce Master Service Agreement, a
separate Service Agreement for each different service requested by the Borrower,
and such other agreements, addenda, documents or instruments as may be required
by CoBank in the event that the Borrower elects to use CoBank’s electronic
banking system (the “System”); (10) to execute and deliver to CoBank any
agreements, addenda, authorization forms and other documents or instruments as
may be required by CoBank in the event that the Borrower elects to use any
services or products related to the Loan that are red by CoBank now or in the
future, including without limitation an automated clearing house (ACH) Service;
(11) to direct and delegate to designated employees of the Borrower the
authority to direct, by written or telephonic instructions or electronically, if
the Borrower has agreed to use the System for such purpose, the disposition of
the proceeds of any Loan authorized herein or any property of the Borrower at
any time held by CoBank; and (12) to delegate to designated employees of the
Borrower the authority to request by telephonic or written means or
electronically, if the Borrower has agreed to use the System for such purpose,
loan advances and/or other financial accommodations, and in connection
therewith, to fix rates and agree to pay fees. In the absence of any direction
or delegation authorized in (11) or (12) above, all existing directions and/or
delegations shall remain in full force and effect and shall be applicable to any
Loan authorized herein.

RESOLVED FURTHER, That each of the Officers are hereby jointly and severally
authorized to: (1) establish a Cash Investment Services Account at CoBank; (2)
make such investments therein as any Officer shall deem proper; (3) direct by
written or telephonic instructions or electronically, if the Borrower has agreed
to use the system for such purposes, the disposition of the proceeds therein;
(4) delegate to designated employees of the Company the authority set forth in
(2) and (3) above; and (5) execute and deliver all documents and agreements
necessary to carry out this authority.

RESOLVED FURTHER, That each of the Officers are hereby jointly and severally
authorized and directed to do and/or cause to be done, from time to time, all
things which may be necessary and/or proper for the carrying out of the terms of
these Resolutions.

RESOLVED FURTHER That all prior acts by the Officers or other employees or
agents of the Borrower to accomplish the purposes of these Resolutions are
hereby approved and ratified.

RESOLVED FURTHER, That any Officer of the Borrower is hereby authorized and
directed to cast the ballot of the Borrower in any and all proceedings in

 



--------------------------------------------------------------------------------



 



which the Borrower is entitled to vote for the selection of a member of CoBank’s
board of directors or for any other purpose.

RESOLVED FURTHER, That these Resolutions shall remain in full force and effect
until a certified copy of a duly adopted resolution effecting a revocation or
amendment, as the case may be, shall have been received by CoBank. The authority
hereby granted shall apply with equal force and effect to the successors in
office of the Officers herein named.

RESOLVED FURTHER, That effective on the date when the Loan under these
Resolutions becomes available, the following listed Resolutions are hereby
revoked:

ALL PRIOR RESOLUTIONS

No such revocation shall affect the validity of any action or actions made or
taken in reliance on such resolution(s) prior to the effective date of
revocation.

RESOLVED FURTHER, That the Secretary or any Assistant Secretary of the Borrower
is hereby authorized and directed to certify to CoBank a copy of these
Resolutions, the names and specimen signatures of the present Officers above
referred to, and if and when any change is made in the personnel of any said
Officers, the fact of such change and the name and specimen signatures of the
new Officers. CoBank shall be entitled to rely on any such certification until a
new certification is actually received by CoBank.

IN WITNESS WHEREOF, I have hereunto affixed my official signature and the
corporate seal of National Cooperative Refinery Association this 9th day of
December, 2003.

             
COUNTY OF MCPHERSON
    )      

    )      
STATE OF KANSAS
    )      

On the 9th day of December, 2003, John G. Buehrle, known by me to be the
Assistant Secretary of National Cooperative Refinery Association, appeared
before me and affixed his official signature to the above writing.

     
 
  /s/ John G. Buehrle

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



5

 



--------------------------------------------------------------------------------



 



To Be Provided

by

Borrower

 



--------------------------------------------------------------------------------



 



6

 



--------------------------------------------------------------------------------



 



To Be Provided

by

Borrower

 



--------------------------------------------------------------------------------



 



7

 



--------------------------------------------------------------------------------



 



To Be Provided

by

Borrower

 



--------------------------------------------------------------------------------



 



8

 



--------------------------------------------------------------------------------



 



To Be Provided

by

Borrower

 